Exhibit 10.1


CREDIT AGREEMENT


dated as of October 17, 2018
by and among
AGCO CORPORATION
and
CERTAIN SUBSIDIARIES NAMED HEREIN,
as Borrowers,
THE LENDERS NAMED HEREIN,
as Lenders,
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent
________________________________________________________________
JPMORGAN CHASE BANK, N.A., and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
BANK OF THE WEST, MUFG BANK, LTD., BRANCH BANKING AND TRUST COMPANY, TD BANK,
N.A., US BANK, NATIONAL ASSOCIATION and
COMPEER FINANCIAL, PCA,
as Co- Documentation Agents,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
JPMORGAN CHASE BANK, N.A., SUNTRUST ROBINSON HUMPHREY, INC.,
HSBC BANK USA, NATIONAL ASSOCIATION, PNC BANK
NATIONAL ASSOCIATION, BANK OF THE WEST
and MUFG BANK, LTD.,
as Joint Lead Arrangers,
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, JPMORGAN CHASE BANK, N.A., HSBC
BANK USA, NATIONAL ASSOCIATION, MUFG BANK, LTD. and BANK OF THE WEST,
as Joint Bookrunners




--------------------------------------------------------------------------------




 
 
TABLE OF CONTENTS
 
Page
ARTICLE 1 ACCOUNTING TERMS
 
1


1.1.
 
Certain Defined Terms
 
1


1.2.
 
Computation of Time Periods
 
33


1.3.
 
Accounting Terms; Applicable Margin Ratings
 
33


1.4.
 
Currency Equivalents
 
34


1.5.
 
Construction
 
34


1.6.
 
Dutch Terms
 
34


ARTICLE 2 AMOUNTS AND TERMS OF THE LOANS AND THE LETTERS OF CREDIT
 
35


2.1.
 
Credit Facilities
 
35


2.2.
 
Making the Loans
 
36


2.3.
 
Reduction of the Commitments
 
40


2.4.
 
Repayments
 
40


2.5.
 
Interest
 
42


2.6.
 
Fees
 
43


2.7.
 
Conversion and Designation of Interest Periods
 
43


2.8.
 
Payments and Computations
 
44


2.9.
 
Sharing of Payments, Etc
 
46


2.10.
 
Letters of Credit
 
47


2.11.
 
Defaulting Lenders
 
51


2.12.
 
Borrower Liability
 
54


2.13.
 
Designated Borrowers
 
54


2.14.
 
Incremental Facilities
 
56


2.15.
 
Extension of Maturity Date
 
58


ARTICLE 3 CONDITIONS PRECEDENT
 
60


3.1.
 
Conditions Precedent to Agreement Date
 
60


3.2.
 
Conditions Precedent to Each Borrowing and Issuance
 
61


3.3.
 
Determinations Under Section 3.1
 
62


ARTICLE 4 REPRESENTATIONS AND WARRANTIES
 
62


4.1.
 
Representations and Warranties of the Borrowers
 
62


4.2.
 
Survival of Representations and Warranties, Etc
 
66


ARTICLE 5 AFFIRMATIVE COVENANTS
 
67


5.1.
 
Reporting Requirements
 
67


5.2.
 
Notices
 
68


5.3.
 
Compliance with Laws, Etc
 
68


5.4.
 
Preservation of Existence, Etc
 
68


5.5.
 
Payment of Taxes and Claims
 
69


5.6.
 
Maintenance of Insurance
 
69


5.7.
 
Visitation Rights
 
69


5.8.
 
Accounting Methods
 
69


5.9.
 
Maintenance of Properties, Etc
 
69


5.10.
 
Further Assurances
 
70


 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
TABLE OF CONTENTS (continued)
 
 
5.11.
 
Additional Domestic Subsidiaries
 
70


5.12.
 
Use of Proceeds
 
70


ARTICLE 6 NEGATIVE COVENANTS
 
70


6.1.
 
Indebtedness
 
70


6.2.
 
Liens, Etc
 
71


6.3.
 
Restricted Payments
 
71


6.4.
 
Fundamental Changes, Etc
 
71


6.5.
 
Sales of Assets
 
72


6.6.
 
Affiliate Transactions
 
72


6.7.
 
Amendments
 
73


6.8.
 
Restrictions on Subsidiaries
 
73


6.9.
 
Reserved
 
74


6.10.
 
Financial Covenants
 
74


6.11.
 
Anti-Terrorism Laws
 
74


ARTICLE 7 EVENTS OF DEFAULT
 
74


7.1.
 
Events of Default
 
74


7.2.
 
Remedies
 
77


7.3.
 
Actions in Respect of the Letters of Credit
 
77


7.4.
 
Application of Payments
 
78


ARTICLE 8 THE ADMINISTRATIVE AGENT
 
78


8.1.
 
Authorization and Action
 
78


8.2.
 
Administrative Agent’s Reliance, Etc
 
79


8.3.
 
Administrative Agent, in its Individual Capacity and Affiliates
 
81


8.4.
 
Lender Credit Decision
 
81


8.5.
 
Notice of Default or Event of Default
 
82


8.6.
 
Indemnification
 
82


8.7.
 
Successor Administrative Agent
 
82


8.8.
 
Administrative Agent May File Proofs of Claim
 
83


8.9.
 
Release of Guaranties
 
83


8.10.
 
Other Agent Titles
 
83


ARTICLE 9 MISCELLANEOUS
 
84


9.1.
 
Amendments, Etc
 
84


9.2.
 
Notices, Etc
 
85


9.3.
 
No Waiver
 
87


9.4.
 
Costs and Expenses.
 
87


9.5.
 
Right of Set-off
 
88


9.6.
 
Assignments and Participations.
 
89


9.7.
 
Marshalling; Payments Set Aside
 
94


9.8.
 
Patriot Act
 
95


ARTICLE 10 INCREASED COSTS, TAXES, ETC.
 
95


10.1.
 
Increased Costs, Alternate Rate of Interest, Illegality, Etc.
 
95







--------------------------------------------------------------------------------




 
 
TABLE OF CONTENTS (continued)
 
 
10.2.
 
Breakage Costs
 
99


10.3.
 
Judgment Currency
 
99


10.4.
 
Taxes
 
100


10.5.
 
Mitigation; Replacement of a Lender
 
103


ARTICLE 11 JURISDICTION
 
105


11.1.
 
Consent to Jurisdiction
 
105


11.2.
 
Governing Law
 
106


11.3.
 
Counterparts; Integration; Effectiveness; Electronic Execution
 
106


11.4.
 
No Liability of the Issuing Banks
 
107


11.5.
 
Waiver of Jury Trial
 
107


11.6.
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
107


11.7.
 
Certain ERISA Matters
 
108


ARTICLE 12 CONFIDENTIALITY
 
110



SCHEDULES AND EXHIBITS
 
 
 
 
 
 
 
Schedule G
 
Guarantors
 
 
Schedule 4.1 (b)
 
Subsidiaries; Material Subsidiaries
 
 
Schedule 4.1 (t)
 
Sanctions Disclosure
 
 
Schedule 6.1
 
Existing Indebtedness
 
 
Schedule 9.6
 
Voting Participants
 
 
 
 
 
 
 
Exhibit A
 
Form of Assignment and Assumption
 
 
Exhibit B
 
Form of Notice of Borrowing
 
 
Exhibit C
 
Form of Designated Borrower Request and Assumption Agreement
 
 
Exhibit D
 
Form of Designated Borrower Notice
 
 
Exhibit E
 
Form of Notice of Incremental Facility
 
 




CREDIT AGREEMENT
This CREDIT AGREEMENT dated as of October 17, 2018 by and among AGCO
CORPORATION, a Delaware corporation (“AGCO”), AGCO INTERNATIONAL HOLDINGS B.V.,
a Dutch company, having its corporate seat in Grubbenvorst, the Netherlands
(“AGCO BV”; and together with AGCO, each are referred to herein collectively as
the “Initial Borrowers” and individually as an “Initial Borrower”); the Lenders
party hereto; and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative
Agent.
WITNESSETH:
WHEREAS, at the request of AGCO and each other Initial Borrower, the
Administrative Agent, the Issuing Banks and the Lenders have agreed to extend
the credit provided for hereunder; and




--------------------------------------------------------------------------------




WHEREAS, AGCO and each other Initial Borrower operate related businesses, each
being integral to the other; and
WHEREAS, AGCO and each other Initial Borrower acknowledge that the credit
facility provided hereby is and will be of direct interest, benefit and
advantage to each of them, and will enable them to achieve synergy and economies
of scale;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereto hereby agree as follows:
ARTICLE 1
ACCOUNTING TERMS
1.1    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
“Additional Commitment Lender” has the meaning set forth in Section 2.15.
“Additional Lender” has the meaning specified in Section 2.14(d).
“Adjusted Unused Revolving Loan Commitment” means, with respect to any Lender at
any date of determination, (a) such Lender’s Revolving Loan Commitment at such
time, minus (b) the Equivalent Amount in U.S. Dollars as of such date of (c) the
aggregate principal amount of all Revolving Loans made by such Lender and
outstanding on such date (excluding, for the avoidance of doubt, any Swing Line
Loans then outstanding), plus (a) such Lender’s Pro Rata Share of (x) the
aggregate Available Amount of all Letters of Credit issued for the account of
any Borrower and outstanding on such date, plus (y) the aggregate principal
amount of all Letter of Credit Advances outstanding on such date in respect of
Letters of Credit issued for the account of any Borrower.
“Administrative Agent” means Rabobank in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents and its
successors in such capacity.
“Administrative Agent’s Account” means:
(a)    for U.S. Dollars, the account of the Administrative Agent with JPMorgan
Chase Bank N.A., ABA # 021000021, For the Account of: Rabobank, New York Branch,
Account No. 400-212307, For Further Credit to: AGCO Corporation, Reference: Loan
Synd./ CIF#7758, Attention: Agency; or
(b)    for Euros, the account of the Administrative Agent maintained with
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
Utrecht Branch, The Netherlands, Swift # RABONL2U, For the Account of: Rabobank,
New York Branch (RABOUS33), Account No. 390817333, IBAN: NL21RAB00390817333
Reference: AGCO Corporation.




--------------------------------------------------------------------------------




“Administrative Questionnaire” means an Administrative Questionnaire delivered
by each Lender in a form supplied by Administrative Agent.
“Affected Lender” has the meaning specified in Section 10.5.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director, officer or partner of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Equity Interests, by contract or
otherwise.
“AGCO” has the meaning specified in the introductory paragraph of this
Agreement.
“AGCO BV” has the meaning specified in the introductory paragraph of this
Agreement.
“Agreed Alternative Currency” means any currency (except U.S. Dollars and Euros)
provided (a) AGCO requests, by notice to the Administrative Agent, that such
currency be included as an Agreed Alternative Currency for purposes of this
Agreement, (b) such currency is freely transferable and is freely convertible
into U.S. Dollars in the London foreign exchange market, (c) deposits in such
currency are customarily offered to banks in the London interbank market and (d)
every Lender, by notice to the Administrative Agent, approves the inclusion of
such currency as an additional Agreed Alternative Currency for purposes hereof.
The Lender’s approval of any currency as an Agreed Alternative Currency may be
limited to a specified maximum U.S. Dollar Equivalent Amount or a specified
period of time or both.
“Agreement” means this Credit Agreement, as modified, supplemented, amended,
restated (including any amendment and restatement hereof), extended or renewed
from time to time.
“Agreement Date” means the date on which the conditions set forth in Sections
3.1 and 3.2 are satisfied (or waived in accordance with this Agreement).
“Anti-Corruption Laws” means the laws, rules, and regulations of the
jurisdictions applicable to any Loan Party or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the U.S. Foreign
Corrupt Practices Act of 1977, as amended.
“Anti-Terrorism Laws” means any laws, regulations or orders of any Governmental
Authority of the United States, United Kingdom, European Union, or the
Netherlands relating to terrorism financing, embargoes or other sanctions, or
money laundering, including, but not limited to, the International Emergency
Economic Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act
(50 U.S.C. § 5 et seq.), the International Security Development and Cooperation
Act (22 U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Public Law 107-56 (the “USA Patriot Act”), and any rules or regulations
promulgated pursuant to or under the authority of any of the foregoing.




--------------------------------------------------------------------------------




“Applicable Accounting Standards” means, as of the date of this Agreement, GAAP;
provided, however, that AGCO may, upon not less than sixty (60) days prior
written notice to the Administrative Agent, change to IFRS; provided, however,
(a) such notice of its change to IFRS shall be accompanied by a description in
reasonable detail of any material variation between the application of
accounting principles under GAAP and the application of accounting principles
under IFRS in calculating the financial covenants under Section 6.10 hereof and
the reasonable estimates of the difference between such calculations arising as
a consequence thereof, and (b) if such change is deemed by the Administrative
Agent to be material or detrimental to the Lenders, such change shall not be
effective for purposes of calculating the financial covenants hereunder until
AGCO and the Required Lenders have agreed upon amendments to the financial
covenants contained herein to reflect any change in such basis.
“Applicable Law” means, in respect of any Person, all provisions of
constitutions, treaties, laws, statutes, rules, regulations, guidelines, permits
and orders of a Governmental Authority applicable to such Person, and all orders
and decrees of all courts and arbitrators in proceedings or actions to which the
Person in question is a party or by which it is bound.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan denominated in U.S.
Dollars and such Lender’s LIBOR Lending Office for LIBO Rate Loans or Loans
denominated in any Offshore Currency.
“Applicable Margin” means, as of any date of determination, the per annum
interest rate margin from time to time in effect and payable, set forth below,
which corresponds to the ratings level (the “Ratings Level”) determined by
reference to the Ratings on such date, subject to the terms below:


Level
Ratings
Applicable Margin for LIBO Rate Loans
Applicable Margin for Base Rate Loans
Applicable Margin for Unused Fee
I
BBB+ / Baa1
(or better)
0.875%
0.00%
0.100%
II
BBB / Baa2
1.125%
0.125%
0.125%
III
BBB- / Baa3
1.250%
0.250%
0.150%
IV
BB+ / Ba1
1.625%
0.625%
0.200%
V
BB / Ba2
(or worse or unrated)
1.875%
0.875%
0.300%

For purposes of the foregoing, (a) (i) if the applicable Ratings established by
Moody’s and S&P are at different Rating Levels but correspond to consecutive
Rating Levels, then the Ratings Level will be based on the higher (with the
Rating for Level I being the highest and Level V




--------------------------------------------------------------------------------




being the lowest) applicable Rating (e.g., if Moody’s applicable Rating
corresponds to Level I and S&P’s applicable Rating corresponds to Level II, then
the Rating Level will be Level I), and (ii) if the applicable Ratings
established by Moody’s and S&P are more than one Rating Level apart, then the
Ratings Level will be based on the Rating which is one level below the higher of
the two Ratings (e.g., if Moody’s and S&P’s applicable Ratings correspond to
Levels I and IV, respectively, then the Ratings Level will be Level II), (b) in
the event that either S&P or Moody’s (but not both) shall no longer issue a
Rating, the Ratings Level shall be determined by the remaining Rating, and (c)
in the event that neither S&P nor Moody’s issues a Rating, unless and until the
date, if any, that AGCO and the Required Lenders agree on a different
arrangement, the existing Ratings Level shall continue in effect for the 30-day
period immediately following such event, and subsequent to such period the
Ratings Level shall be Level V. Each change in the Applicable Margin resulting
from a publicly announced change in the Ratings Level shall be effective during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, (a) the Applicable Margin shall be at Level V at
the election of the Administrative Agent or the Required Lenders, upon the
occurrence and during the continuation of any Event of Default (whether or not
the Default Rate of interest shall then be in effect) and (b) the Applicable
Margin for Incremental Term Loans shall be the interest rate margin per annum
governing such Tranche of Incremental Term Loans as set forth in the related
Notice of Incremental Facility, subject to Section 2.14 hereof. This provision
shall not limit the rights of the Administrative Agent and the Lenders with
respect to Section 2.5(c) and Article 7.
“Applicant Borrower” has the meaning specified in Section 2.13.
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Equity Interests in a Subsidiary or any
ownership interest in a joint venture) of any Borrower or any Subsidiary whether
by sale, lease, transfer, division or otherwise.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee, accepted by the Administrative Agent, and in
accordance with Section 9.6 and in substantially the form of Exhibit A hereto.
“Authorized Financial Officer” of a Person means the Chief Financial Officer,
the Treasurer, the Assistant Treasurer, the Controller or such other senior
officer of such Person holding an equivalent position.
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).




--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of any state or political
subdivision thereof from time to time in effect.
“Base Rate” means, at any time, (a) with respect to any Loans denominated in
Offshore Currency, the Rabobank Cost of Funds Rate, and (b) with respect to any
Loans denominated in U.S. Dollars, the highest of (i) the Prime Rate at such
time, (ii) 1/2 of 1% in excess of the Federal Funds Effective Rate at such time
and (iii) the LIBO Rate for a LIBO Rate Loan in U.S. Dollars with a one-month
Interest Period commencing at such time plus 1.0%. For the purposes of this
definition, the LIBO Rate shall be determined using the LIBO Rate as otherwise
determined by Administrative Agent in accordance with the definition of LIBO
Rate, except that (x) if a given day is a Business Day, such determination shall
be made on such day (rather than two Business Days prior to the commencement of
an Interest Period) or (y) if a given day is not a Business Day, the LIBO Rate
for such day shall be the rate determined by Administrative Agent pursuant to
preceding clause (x) for the most recent Business Day preceding such day. Any
change in the Base Rate due to a change in the Rabobank Cost of Funds Rate, the
Prime Rate, the Federal Funds Effective Rate or such LIBO Rate shall be
effective as of the opening of business on the day of such change in the
Rabobank Cost of Funds Rate, the Prime Rate, the Federal Funds Effective Rate or
such LIBO Rate, respectively.
“Base Rate Loan” means any Loan hereunder that bears interest based on the Base
Rate plus the Applicable Margin in effect from time to time with respect to the
Loans accruing at the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.




--------------------------------------------------------------------------------




“Board of Directors” means (a) with respect to a corporation, the board of
directors of such corporation or a duly authorized committee of the board of
directors, (b) with respect to a partnership, the board of directors or similar
body of the general partner (or, if more than one general partner, the managing
general partner) of such partnership, and (c) with respect to a limited
liability company, any managing or other authorized committee of such limited
liability company or any board of directors or similar body of any managing
member.
“Borrower” and “Borrowers” means each of the Initial Borrowers and, if the
conditions of Section 2.13 are satisfied, any other Designated Borrower.
“Borrower’s Account” means the account of the Borrower requesting such a
Borrowing, as specified in such Borrower’s Notice of Borrowing.
“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swing Line Loan.
“Borrowing Subsidiary” and “Borrowing Subsidiaries” means each of the Borrowers
other than AGCO.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Atlanta, Georgia are authorized or
required by law to remain closed; provided that, when used in connection with a
LIBO Rate Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in U.S. Dollars or the relevant Offshore
Currency in the London interbank market or the principal financial center of
such Offshore Currency (and, in connection with a borrowing, drawing, payment,
reimbursement or rate selection denominated in Euros, the term “Business Day”
shall also exclude any day on which the TARGET System is not open for the
settlement of payments in Euros).
“Capitalized Leases” means all leases that have been or should be, in accordance
with Applicable Accounting Standards, recorded as capitalized leases on a
balance sheet of the lessee, excluding operating leases.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalents” means, for any Person, any of the following, to the extent
owned by such Person free and clear of all Liens, other than Permitted Liens and
having a maturity of not greater than one (1) year from the date of acquisition:
(a) readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof or obligations




--------------------------------------------------------------------------------




unconditionally guaranteed by the full faith and credit of the government of the
United States, (b) readily marketable direct obligations denominated in U.S.
Dollars of any other sovereign government or any agency or instrumentality
thereof which are unconditionally guaranteed by the full faith and credit of
such government and which have a rating equivalent to at least “Prime-1” (or the
then equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by
S&P, (c) insured certificates of deposit of, time deposits, or bankers’
acceptances with any commercial bank that issues (or the parent of which issues)
commercial paper rated as described in clause (d) below, is organized under the
laws of the United States or any state thereof or is a foreign bank or branch or
agency thereof acceptable to the Administrative Agent and, in any case, has
combined capital and surplus of at least U.S. $1,000,000,000 (or the foreign
currency equivalent thereof) or (d) commercial paper issued by any corporation
organized under the laws of any state of the United States or any commercial
bank organized under the laws of the United States or any state thereof or any
foreign bank, in each case rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means at any time, the occurrence of any of the following:
(a) any Person or two or more Persons (including any “group” as that term is
used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934)
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of voting Equity Interests in
AGCO (or other securities convertible into such voting Equity Interests)
representing thirty-five percent (35%) or more of the combined voting power of
all voting Equity Interests in AGCO; or (b) a majority of the members of the
Board of Directors of AGCO shall cease to be composed of individuals (i) who
were members of that Board of Directors of AGCO on the Agreement Date or (ii)
whose election to the Board of Directors of AGCO, or whose nomination for
election by AGCO’s stockholders, was approved by a vote of at least two-thirds
of the members of the Board of Directors of AGCO who were either directors on
the Agreement Date or whose election or nomination for election was previously
so approved.




--------------------------------------------------------------------------------




“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, a given
Tranche of Incremental Term Loans or Swing Line Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Loan Commitment or Incremental Term Loan Commitment.
“Commitment” means a Revolving Loan Commitment, Incremental Term Loan
Commitment, or any combination thereof (as the context requires).
“Communications” has the meaning specified in Section 9.2(a).
“Computation Date” means the date on which the Equivalent Amount of any Offshore
Currency Loan is determined.
“Consolidated” refers to the consolidation of accounts in accordance with
Applicable Accounting Standards, except that, in the case of AGCO,
notwithstanding Applicable Accounting Standards, “Consolidated” shall refer to
the consolidation of accounts of AGCO and its Subsidiaries, with any Finance
Company being accounted for on an equity basis of accounting.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of (i)
Consolidated Net Interest Expense for such period, (ii) amounts in respect of
taxes imposed on or measured by income or excess profits (other than income
taxes (either positive or negative) attributable to extraordinary and
non-recurring gains or losses on sales of assets, to the extent such gains or
losses are not included in the definition of Consolidated Net Income), (iii)
depreciation and amortization expense, (iv) extraordinary or non-recurring cash
expenses, and (v) all other non-cash items reducing Consolidated Net Income
(other than items that will require cash payments and for which an accrual or
reserve is, or is required by Applicable Accounting Standards to be, made),
minus (a) all non-cash items or extraordinary or non-recurring gains increasing
Consolidated Net Income for such period, all as determined in accordance with
Applicable Accounting Standards.
“Consolidated Interest Expense” means, for any period, the interest expense of
AGCO and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of AGCO and its Subsidiaries
allocable to such period in accordance with Applicable Accounting Standards
(including, without limitation, interest expense under Capitalized Leases that
is treated as interest in accordance with Applicable Accounting Standards, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under all interest
rate swap agreements, interest rate cap agreements, interest rate collar
agreements and interest rate insurance to the extent such net costs are
allocable to such period in accordance with Applicable Accounting Standards).
“Consolidated Interest Income” means, for any period, the sum of all amounts
that would be included, for purposes of determining Consolidated Net Income, as
income of AGCO




--------------------------------------------------------------------------------




and its Subsidiaries for such period in respect of interest payments by third
parties to AGCO and its Subsidiaries.
“Consolidated Net Income” means, for any period, the net income (or deficit) of
AGCO and its Subsidiaries for such period (taken as a cumulative whole), after
deducting all operating expenses, provisions for all taxes and reserves
(including reserves for deferred income taxes) and all other proper deductions,
after eliminating all intercompany transactions and after deducting portions of
income properly attributable to minority interests, if any, in the stock and
surplus of Subsidiaries, provided that there shall be excluded for purposes of
calculating Consolidated Net Income: (a) the income (or deficit) of any Person
(other than a Subsidiary) in which AGCO or any Subsidiary has an ownership
interest, except to the extent that any such income has been actually received
by AGCO or such Subsidiary in the form of cash dividends or similar
distributions; (b) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary; (c) any aggregate net gain or
aggregate net loss during such period arising from the sale, exchange or other
disposition of capital assets (such term to include all fixed assets, whether
tangible or intangible, all Inventory sold in conjunction with the disposition
of fixed assets, and all securities); (d) any write-up of any asset, or any
write-down of any asset other than Receivables or Inventory; (e) any net gain
from the collection of the proceeds of life insurance policies; (f) any gain or
loss arising from the acquisition of any securities, or the extinguishment,
under Applicable Accounting Standards, of any Indebtedness, of AGCO or any
Subsidiary; and (g) any net income or gain or any net loss during such period
from any change in accounting, from any discontinued operations or the
disposition thereof, from any extraordinary events or from any prior period
adjustments.
“Consolidated Net Interest Expense” means, for any period, (a) Consolidated
Interest Expense for such period, minus (b) Consolidated Interest Income for
such period.
“Consolidated Net Tangible Assets” means the total assets of AGCO and its
Subsidiaries on a Consolidated basis after deducting therefrom (a) all current
liabilities (except for indebtedness payable by its terms more than one year
from the date of incurrence thereof or renewable or extendible at the option of
the obligor for a period ending more than one year after such date of
incurrence) and (b) all goodwill, trade names, trademarks, franchises, patents,
unamortized debt discount and expense, organization and developmental expenses
and other like segregated intangibles, all as computed in accordance with
Applicable Accounting Standards; provided, that any items constituting deferred
income taxes, deferred investment tax credit or other similar items shall not be
taken into account as a liability or as a deduction from or adjustment to total
assets.
“Continuation”, “Continue” and “Continued” each refer to a continuation of a
LIBO Rate Loan at the end of its Interest Period into a LIBO Rate Loan with a
new Interest Period pursuant to Section 2.7.
“Conversion”, “Convert” and “Converted” each refer to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.7.




--------------------------------------------------------------------------------




“Currency Exchange Excess” has the meaning specified in Section 2.4.
“DCC” means Dutch Civil Code (Burgerlijk Wetboek).
“Debtor Relief Laws” means the Bankruptcy Code and any other laws relating to
the liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws in any other country or jurisdiction (including,
without limitation, the United Kingdom Insolvency Act of 1986), as the same may
now or hereafter be amended, and including any successor bankruptcy, insolvency,
receivership or similar debtor relief laws now or hereafter in effect.
“Default” means any of the events specified in Section 7.1 regardless of whether
there shall have occurred any passage of time or giving of notice (or both) that
would be necessary in order to constitute such event an Event of Default.
“Default Rate” means a simple per annum interest rate equal to, (a) with respect
to outstanding principal, the sum of (i) the Base Rate or the LIBO Rate, as
applicable, plus (ii) the highest Applicable Margin, plus (iii) two percent
(2%), and (b) with respect to all other Obligations, the sum of (i) the Base
Rate, plus (ii) the highest Applicable Margin, plus (iii) two percent (2%).
“Defaulting Lender” means, subject to Section 2.11(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s good faith reasonable determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, the Swing Line Bank or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrowers, the Administrative Agent, any Issuing Bank or
the Swing Line Bank in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith reasonable determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowers, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Laws, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a




--------------------------------------------------------------------------------




Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.11(f)) upon delivery of written
notice of such determination to AGCO, each Issuing Bank, the Swing Line Bank and
each Lender.
“Designated Borrower” has the meaning specified in Section 2.13.
“Designated Borrower Notice” has the meaning specified in Section 2.13.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.13.
“Domestic Borrower” means AGCO and any other Borrower that is a Domestic
Subsidiary.
“Domestic Lending Office” means, with respect to any Lender, its office located
at its address set forth in its Administrative Questionnaire (or identified in
its Administrative Questionnaire as its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to AGCO and
the Administrative Agent.
“Domestic Subsidiary” means a Subsidiary of AGCO that is organized or formed
under the laws of the United States or any jurisdiction thereof.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person other than (a) any Borrower or any
Affiliate or Subsidiary of a Borrower, (b) a natural person, or (c) any
Defaulting Lender or any of its




--------------------------------------------------------------------------------




Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (c).
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Action” means any administrative, regulatory, or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law (including any permit, approval, license, or other
authorization required under any Environmental Law) including, without
limitation (a) any claim by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law, and (b) any claim by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to the environment or, to public health and welfare
in respect of Hazardous Materials.
“Environmental Law” means, with respect to any property or Person, any federal,
state, provincial, local or foreign law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award applicable to such property
or Person relating to the environment, public health and welfare in respect of
Hazardous Materials, including, without limitation, to the extent applicable to
such property or Person, CERCLA, the Resource Conservation and Recovery Act, the
Hazardous Materials Transportation Act, the Clean Water Act, the Toxic
Substances Control Act, the Clean Air Act, the Safe Drinking Water Act, the
Atomic Energy Act, the Federal Insecticide, Fungicide and Rodenticide Act and
the Occupational Safety and Health Act, as any of the foregoing may be from time
to time amended, supplemented or otherwise modified.
“Equity Interests” means shares of the capital stock (including common and
preferred shares), partnership interests, membership interest in a limited
liability company, beneficial interests in a trust or other equity interests in
a Person.
“Equivalent Amount” means (a) whenever this Agreement requires or permits a
determination on any date of the equivalent in U.S. Dollars of an amount
expressed in an Offshore Currency, the equivalent amount in U.S. Dollars of such
amount expressed in an Offshore Currency as determined by the Administrative
Agent on such date on the basis of the Spot Rate for the purchase of U.S.
Dollars with such Offshore Currency on the relevant Computation Date provided
for hereunder; or (b) whenever this Agreement requires or permits a
determination on any date of the equivalent amount in an Offshore Currency of
such amount expressed in U.S. Dollars, the equivalent amount in such Offshore
Currency of such amount expressed in U.S. Dollars as determined by the
Administrative Agent on such date on the basis of the Spot Rate for the purchase
of such Offshore Currency with U.S. Dollars on the relevant Computation Date
provided for hereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
supplemented or otherwise modified from time to time, and the regulations
promulgated and rulings issued thereunder.




--------------------------------------------------------------------------------




“ERISA Affiliate” of any Person means any other Person that for purposes of
Title IV of ERISA is a member of such Person’s controlled group, or under common
control with such Person, within the meaning of Section 414 of the Internal
Revenue Code.
“ERISA Event” with respect to any Person means:
(a)    either (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan for which such Person or any of
its ERISA Affiliates is the plan administrator or the contributing sponsor, as
defined in Section 4001(a)(13) of ERISA unless the thirty (30)-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (b) of Section 4043 of ERISA (without regard to
subsection (2) of such Section) are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following
thirty (30) days;
(b)    the provision by the administrator of any Plan of such Person or any of
its ERISA Affiliates of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA);
(c)    the cessation of operations at a facility of such Person or any of its
ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(d)    the withdrawal by such Person or any of its ERISA Affiliates from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;
(e)    the failure by such Person or any of its ERISA Affiliates to make a
payment to a Plan required under Section 303(k) of ERISA or Internal Revenue
Code Section 430(k);
(f)    a Plan subject to Title IV or ERISA is in “at risk status” within the
meaning of Internal Revenue Code Section 430(i), or a Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Internal Revenue
Code Section 432(b); or
(g)    the institution by the PBGC of proceedings to terminate a Plan of such
Person or any of its ERISA Affiliates, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
could constitute grounds for the termination of, or the appointment of a trustee
to administer, such Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.




--------------------------------------------------------------------------------




“European Term Loan Credit Agreement” means that certain Credit Agreement dated
April 26, 2016, by and among, AGCO International GmbH, as borrower, AGCO and
Coöperatieve Rabobank U.A., Antwerp Branch, as administrative agent for the
lenders.
“Euros” and the designation “€” each mean the lawful currency of the
“participating member states” (as described in the EMU Legislation) introduced
in accordance with the EMU Legislation.
“Event of Default” has the meaning specified in Section 7.1.
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
and franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (x) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.5) or (y) such Lender changes its Applicable
Lending Office, except in each case to the extent that, pursuant to Section
10.4, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 10.4(e), and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of June 30, 2014 among AGCO, certain subsidiaries of AGCO,
the Administrative Agent and certain other financial institutions party thereto,
as amended, restated, supplemented or otherwise modified from time to time prior
to the date hereof.
“Existing Maturity Date” has the meaning set forth in Section 2.15.
“Extended Maturity Date” has the meaning assigned to such term in Section
2.15(a).
“Extended Lender” has the meaning assigned to such term in Section 215(b).
“Extension Date” means the date upon which the conditions precedent to the
effectiveness of an extension of the Maturity Date set forth in Section 2.15(f)
have been satisfied.
“Farm Credit Bank” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable




--------------------------------------------------------------------------------




and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreement between the United States and another jurisdiction
implementing the foregoing (or any law, regulations or other official
administrative interpretation implementing such intergovernmental agreement).
“Federal Funds Effective Rate” means, for any day, the greater of (a) the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day for such transactions received by Administrative Agent from three
federal funds brokers of recognized standing selected by it, and (b) 0%.
“Fee Letter” means that certain fee letter dated as of the date hereof executed
by AGCO and the other Borrowers and addressed to the Administrative Agent.
“Finance Company” means any of AGCO Finance LLC, AGCO Finance Canada, Ltd.,
Agricredit Ltd., Agricredit Ltd. Ireland, Agricredit S.N.C., Agricredit GmbH,
Agricredit do Brasil, Ltda. and any other Person (a) not a Subsidiary of AGCO,
(b) in whom AGCO or its Subsidiaries holds an Investment, and (c) which is
engaged primarily in the business of providing retail financing to purchasers of
agricultural equipment.
“Fiscal Quarter” means each three (3) month period beginning on the first day of
each of the following months: January, April, July and October.
“Fiscal Year” means a year commencing on January 1 and ending on December 31.
“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.1(l).
“Foreign Plan” has the meaning specified in Section 4.1(l).
“Foreign Subsidiary” means a Subsidiary of AGCO not organized under the laws of
the United States or any jurisdiction thereof.
“Fronting Exposure” means, at any time any Revolving Loan Lender is a Defaulting
Lender, (a) with respect to any Issuing Bank, such Defaulting Lender’s Pro Rata
Share of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Bank, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Loans made by the Swing Line Bank other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
“Funded Debt” means without double-counting, with respect to AGCO on a
Consolidated basis, as of any date of determination, all obligations of the type
described in clauses (a) through (d) of the definition of “Indebtedness” set
forth in Article 1 and any Guaranty




--------------------------------------------------------------------------------




of any of the foregoing for which a demand for payment has been received, and
specifically including, without limitation, the amount of Outstandings
hereunder.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accounts and the statements and pronouncements of the Financial
Accounting Standards Board which are applicable to the circumstances as of the
date of determination consistently applied.
“Governmental Authority” means the government of the United States of America or
any other nation or supra-national body, or of any political subdivision
thereof, whether state, provincial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guaranty” or “Guaranteed,” as applied to any Indebtedness, lease or other
obligations (each a “primary obligation”), means and includes (a) any guaranty,
direct or indirect, in any manner, of any part or all of such primary
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of any part or all of
such primary obligation, including, without limiting the foregoing, any
reimbursement obligations as to amounts drawn down by beneficiaries of
outstanding letters of credit, and any obligation of such Person (the “primary
obligor”), whether or not contingent, (i) to purchase any such primary
obligation or any property or asset constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of
such primary obligation or (2) to maintain working capital, equity capital or
the net worth, cash flow, solvency or other balance sheet or income statement
condition of any other Person, (c) to purchase property, assets, securities or
services primarily for the purpose of assuring the owner or holder of any
primary obligation of the ability of the primary obligor with respect to such
primary obligation to make payment thereof or (d) otherwise to assure or hold
harmless the owner or holder of such primary obligation against loss in respect
thereof; provided, however, “Guaranty” shall not include non-binding comfort
letters limited to corporate intent or policies.
“Guarantors” means (a) each Domestic Subsidiary of AGCO that is a Material
Subsidiary on the Agreement Date and each of the other Persons listed under the
heading of “Guarantor” on Schedule G hereof, and (b) each other Person that
delivers a Guaranty Agreement at any time hereafter in compliance with Section
2.13(a) or 5.11.
“Guaranty Agreements” means the guaranty agreements, guaranty and indemnity
deeds, and other similar agreements delivered on the Agreement Date by each of
the Persons listed under the heading of “Guarantor” on Schedule G hereto,
guaranteeing or providing an indemnity for the obligations described on Schedule
G hereto, and any other agreement delivered after the Agreement Date (including
by way of supplement or amendment to any guaranty or indemnity agreement) by any
Person providing an indemnity or guaranty of all or any part of the Obligations,
in each case as amended, supplemented or modified from time to time in
accordance with its terms.




--------------------------------------------------------------------------------




“Hazardous Materials” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds, chemicals, natural or
manmade elements or forces (including, without limitation, petroleum or any
by-products or fractions thereof, any form of natural gas, lead, asbestos and
asbestos-containing materials building construction materials and debris,
polychlorinated biphenyls and polychlorinated biphenyls-containing equipment,
radon and other radioactive elements, ionizing radiation, electromagnetic field
radiation and other non-ionizing radiation, sonic forces and other natural
forces, infectious, carcinogenic, mutagenic, or etiologic agents, pesticides,
defoliants, explosives, flammables, corrosives and urea formaldehyde foam
insulation) that are regulated by, or may now or in the future form the basis of
liability under, any Environmental Laws.
“Hedging Obligations” means obligations under any agreement with respect to any
cap, swap, collar, forward, listed future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more interest
rates, currency exchange rates, or commodity prices, and designed to provide
protection against fluctuations in interest rates, currency exchange rates or
commodity prices, whether or not any such transaction is governed by or subject
to any master agreement.
“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board.
“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.14(a).
“Incremental Term Loan” has the meaning specified in Section 2.14(a).
“Incremental Term Loan Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Tranche made to a Borrower.
“Incremental Term Loan Commitment” means at any time, with respect to each
Lender, for any Tranche of Incremental Term Loans, the initial amount of the
Incremental Term Loan such Lender funds for each such Tranche, pursuant to and
in accordance with Section 2.14.
“Incremental Term Loan Lender” means any Lender that has outstanding Incremental
Term Loans.
“Indebtedness” means, with respect to any Person on any date of determination
(without duplication): (a) the principal of and premium (if any) in respect of
(i) indebtedness of such
Person for money borrowed and (ii) indebtedness evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is
responsible or liable; (b) all obligations under Capitalized Leases of such
Person; (c) all obligations of such Person issued or assumed as the deferred
purchase price of property or services, all conditional sale obligations of such
Person and all obligations of such Person under any title retention agreement
(excluding trade accounts payable and accrued liabilities arising in the
ordinary course of business but only if and so long as such accounts are payable
on trade terms customary in the industry); (d) all obligations of such Person
for the reimbursement of any obligor on any letter of credit, banker’s
acceptance or similar credit transaction




--------------------------------------------------------------------------------




(other than obligations with respect to letters of credit securing obligations
(other than obligations described in (a) through (c) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following receipt by such Person
of a demand for reimbursement following payment on the letter of credit); (e)
the amount of all obligations of such Person with respect to the redemption,
repayment or other repurchase of the Equity Interests in such Person; (f) all
obligations of the type referred to in clauses (a) through (e) above of other
Persons and all dividends of other Persons for the payment of which, in either
case, such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guaranty; and (g) all
obligations of the type referred to in clauses (a) through (f) above of other
Persons secured by any Lien on any property or asset of such Person (whether or
not such obligation is assumed by such Person), the amount of such obligation
being deemed to be the lesser of the value of such property or assets or the
amount of the obligation so secured. The amount of Indebtedness of any Person at
any date shall be the outstanding balance at such date of all unconditional
obligations as described above and the maximum liability, upon the occurrence of
the contingency giving rise to the obligation, of any contingent obligations as
described above at such date; provided, however, that Indebtedness under New
Market Tax Credit Transactions shall be calculated on a basis that is net of the
principal amount plus capitalized interest of any leverage loan made by AGCO or
any of its Subsidiaries in such New Market Tax Credit Transaction. For purposes
of this Agreement, Indebtedness, with respect to any Person as of any date,
means the actual amount of Indebtedness then outstanding with respect to which
such Person is then liable without deduction for any discount therefrom as may
be reflected on such Person’s financial statements to reflect the value of any
warrants or other equity securities that may be issued together with such
Indebtedness. Notwithstanding the foregoing, for all purposes other than the
definition of “Permitted Liens” and Section 6.2 of this Agreement, Indebtedness
shall not include (a) obligations incurred in connection with Tax Incentive
Transactions or (b) the factoring of Receivables permitted hereunder, provided
that the Receivables subject to such factoring arrangement are not required
under Applicable Accounting Standards to be included on the Consolidated balance
sheet of AGCO and its Subsidiaries.
“Indemnified Party” has the meaning specified in Section 9.4.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Initial Borrower” and “Initial Borrowers” have the respective meanings
specified in the introductory paragraph of this Agreement.
“Initial Lenders” means each of the banks, financial institutions and other
Persons signing this Agreement as a “Lender” on the Agreement Date.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Coverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated EBITDA for the most recent Fiscal Quarter of AGCO for which
financial




--------------------------------------------------------------------------------




statements have been delivered to the Administrative Agent pursuant to Section
5.1(a) or (b) and for the three complete Fiscal Quarters of AGCO immediately
preceding such Fiscal Quarter to (b) Consolidated Interest Expense for the most
recent Fiscal Quarter of AGCO for which financial statements have been delivered
to the Administrative Agent pursuant to Section 5.1(a) or (b) and for the three
complete Fiscal Quarters of AGCO immediately preceding such Fiscal Quarter.
“Interest Period” means, for each LIBO Rate Loan comprising part of the same
Borrowing (or portion of the same Borrowing), the period commencing on the date
of such LIBO Rate Loan or the date of Conversion of any Base Rate Loan into such
LIBO Rate Loan, and ending on the last day of the period selected by any
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower requesting a
Borrowing pursuant to the provisions below. The duration of each such Interest
Period shall be one (1), two (2), three (3) or six (6) months (or any such
shorter period as agreed to by Administrative Agent and available to the
Lenders), as such Borrower may, upon notice received by the Administrative Agent
not later than 11:00 a.m. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided that:
(a)    if any Borrower fails to select the duration of any Interest Period for a
LIBO Rate Loan, the duration of such Interest Period shall be one month;
(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
(c)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and
(d)    such Borrower shall not select an Interest Period that ends after the
Maturity Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Inventory” means, with respect to any Person, all “inventory” as that term is
defined in the Uniform Commercial Code, including, without limitation, all
goods, merchandise and other personal property owned and held for sale in the
ordinary course of its business, and all raw materials, work or goods in
process, materials and supplies of every nature which contribute to the finished
products of such Person.




--------------------------------------------------------------------------------




“Investment” by any Person in any other Person means any direct or indirect
advance, loan (other than advances to wholesale or retail customers in the
ordinary course of business that are recorded as Receivables on the balance
sheet of such Person) or other extensions of credit (including by way of
Guaranty or similar arrangement) or capital contributions to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Equity Interests, Indebtedness or other similar instruments issued by such
Person.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) Rabobank, in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
9.6, and (b) any other Lender hereunder, which, at the request of AGCO, agrees
and in such Lender’s sole discretion, issues one or more Letters of Credit
hereunder for the accounts of one or more of the Borrowers; provided that with
respect to each such Lender described in this clause (b), such Lender shall be
deemed to be an “Issuing Bank” hereunder for all purposes but solely with
respect to the Letters of Credit issued by such Lender hereunder and the L/C
Obligations arising thereunder.
“L/C Cash Collateral Account” has the meaning specified in Section 7.3.
“L/C Obligations” any time, an amount equal to the sum of (a) the aggregate
principal Available Amount of all Letters of Credit denominated in U.S. Dollars
and the Equivalent Amount of the Available Amount of all Letters of Credit
denominated in Offshore Currencies, in either case outstanding on such date of
determination, and (b) the aggregate amount of all Letter of Credit Advances in
U.S. Dollars and the Equivalent Amount of all Letter of Credit Advances in
Offshore Currencies, in either case on outstanding on such date of determination
and that have not then been reimbursed.
“L/C Related Documents” has the meaning specified in Section 2.10(d).
“Lender Decision Date” has the meaning set forth in Section 2.15.
“Lenders” means each of the Initial Lenders, any Additional Lenders in
connection with an Incremental Term Loan, and any assignees of the Initial
Lenders or the Additional Lenders who hereafter become parties hereto pursuant
to and in accordance with Section 9.6, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption; and “Lender” means
any one of the foregoing Lenders. Unless the context requires otherwise, the
term “Lenders” includes the Swing Line Bank.
“Letter of Credit” has the meaning specified in Section 2.10; provided, however,
no letter of credit issued by an Issuing Bank (other than a Person that is also
the Administrative Agent) shall be deemed a “Letter of Credit” for purposes of
this Agreement unless and until the Administrative Agent shall have received
written notice thereof from such Issuing Bank as required pursuant to Section
2.10(b)(i).
“Letter of Credit Advance” means an advance made by an Issuing Bank pursuant to
Section 2.10(c).




--------------------------------------------------------------------------------




“Letter of Credit Agreement” has the meaning specified in Section 2.10(b).
“Letter of Credit Commitment” means the obligation of Rabobank, in its capacity
as an issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 9.6, to issue Letters of Credit hereunder; provided such
obligations shall not exceed in the aggregate the amount of the Letter of Credit
Subfacility.
“Letter of Credit Subfacility” means the aggregate Available Amounts of Letters
of Credit the Issuing Banks may issue pursuant to Section 2.10, which shall not
exceed U.S. $50,000,000.
“LIBO Rate” means, for any Interest Period for any LIBO Rate Loan comprising
part of the same Borrowing in any currency, an interest rate per annum:
(a)    in the case of U.S. Dollars, equal to (i) the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in U.S. Dollars
with a term equivalent to such Interest Period as displayed on the Reuters
screen page that displays such rate (currently page LIBOR01) (or, in the event
such rate does not appear on a Reuters page or screen, on the appropriate page
of such other information service that publishes such rate as shall be selected
by Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, 2 Business Days prior to the commencement
of such Interest Period (provided; in the event that such rate is not available
at such time for any reason, then the rate pursuant to this subclause (i) with
respect to such Borrowing for such Interest Period shall be the rate at which
U.S. Dollar deposits in the amount of the requested Borrowing and for a maturity
comparable to such Interest Period are offered by the principal London office of
Rabobank in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, 2 Business Days prior to the commencement
of such Interest Period) multiplied by (ii) the Statutory Reserve Rate;
(b)    in the case of Euros, equal to either (i) the rate per annum for deposits
in Euros that appears on Reuters Page EURIBOR-01 (or any successor page), or
(ii) if a rate cannot be determined pursuant to clause (i) above, a rate per
annum equal to the average of the rate per annum at which deposits in Euros are
available to Administrative Agent as determined by Administrative Agent in
London, England to prime banks in the interbank market, in either case at 11:00
a.m., Brussels time, 2 Business Days prior to the commencement of such Interest
Period and for a period equal to such Interest Period; and
(c)    in the case of any other Agreed Alternative Currencies, equal to the
interest rate per annum as may be agreed to between the Borrowers and the
Revolving Loan Lenders from time to time;
provided that in no event shall the LIBO Rate for any currency be less than
zero.
“LIBO Rate Loan” means a Loan denominated in U.S. Dollars or in an Offshore
Currency that bears interest at the LIBO Rate plus the Applicable Margin in
effect for Loans accruing interest at the LIBO Rate from time to time.




--------------------------------------------------------------------------------




“LIBOR Lending Office” means, with respect to any Lender, such Lender’s office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its “LIBOR
Lending Office”), or such other office, branch or affiliate of such Lender as
such Lender may from time to time specify to AGCO and the Administrative Agent;
provided that any Lender may from time to time by notice to AGCO and the
Administrative Agent designate separate LIBOR Lending Offices for its Loans in
different currencies, in which case all references herein to the LIBOR Lending
Office of such Lender shall be deemed to refer to any or all of such offices, as
the context may require.
“LIBOR Screen Rate” means the LIBO Rate quote on the applicable screen page
Administrative Agent designates in its reasonable discretion to determine the
LIBO Rate (or such other commercially available source providing such quotations
as may be designated by Administrative Agent in its reasonable discretion from
time to time).
“LIBOR Successor Rate” has the meaning provided in Section 10.1(h).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of LIBO Rate,
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters in each case as may be
appropriate, in the reasonable discretion of Administrative Agent and approved
by AGCO, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as Administrative Agent
reasonably determines with the approval of AGCO).
“Lien” means, with respect to any property, any mortgage, lien, pledge,
assignment by way of security, charge, hypothec, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property, whether or not choate,
vested, or perfected.
“Loan” or “Loans” means, as applicable, a Revolving Loan, an Incremental Term
Loan, a Swing Line Loan or a Letter of Credit Advance.
“Loan Documents” means this Agreement, the Guaranty Agreements, all L/C Related
Documents, the Fee Letter, each Notice of Borrowing, each Notice of Issuance,
each Designated Borrower Request and Assumption Agreement, each Notice of
Incremental Facility, and all other documents, instruments, certificates, and
agreements executed or delivered by AGCO or its Subsidiaries in connection with
or pursuant to this Agreement.
“Loan Parties” means the Borrowers and the Guarantors.
“Margin Stock” has the meaning specified in Regulation U.




--------------------------------------------------------------------------------




“Material Acquisition” means the purchase of property or assets, or acquisition
of Equity Interests, in each case by AGCO or any Subsidiary in any transaction,
that involves consideration equal to or in excess of $300,000,000 for such
transaction.
“Material Adverse Effect” means, as of any date of determination, a material
adverse effect on (a) the business, financial condition, assets, liabilities, or
operations of AGCO and its Subsidiaries, taken as a whole, (b) the material
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or (c) the ability AGCO and the other Loan Parties, taken as a whole,
to perform their payment obligations under the Loan Documents.
“Material Subsidiary” means, as of any time of determination, any direct or
indirect Subsidiary of AGCO that meets any of the following conditions
(including as a result of any acquisition, Investment, merger, reorganization,
transfer of assets, or other change in circumstances):
(a)    AGCO’s and its other Subsidiaries’ proportionate share of the total
assets, in the aggregate (after intercompany eliminations), of such Subsidiary
(and its Subsidiaries) exceeds ten percent (10%) of the total assets of AGCO and
its Subsidiaries Consolidated as of the end of the most recently completed
Fiscal Quarter; or
(b)    AGCO’s and its other Subsidiaries’ equity in the income from continuing
operations, in the aggregate, before income taxes, extraordinary items and
cumulative effect of a change in accounting principles of such Subsidiary (and
its Subsidiaries) exceeds ten percent (10%) of such income of AGCO and its
Subsidiaries Consolidated for the most recently completed Fiscal Year.
“Maturity Date” means October 17, 2023, subject to extension in accordance with
Section 2.15.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit outstanding at such time, and (b) otherwise, an amount determined by the
Administrative Agent and the Issuing Banks in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and it successors.
“Multiemployer Plan” of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, that is subject to ERISA and to which such Person
or any of its ERISA Affiliates is making or accruing an obligation to make
contributions, or has within any of the preceding five (5) plan years made or
accrued an obligation to make contributions.
“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that is subject to ERISA and (a) is maintained
for employees of such Person or any of its ERISA Affiliates and at least one
Person other than such Person and its ERISA Affiliates or (b) was so maintained
and in respect of which such Person or any of its




--------------------------------------------------------------------------------




ERISA Affiliates could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.
“Net Cash Proceeds” means, with respect to any Asset Disposition or the sale or
issuance of any Indebtedness or Equity Interests, any securities convertible
into or exchangeable for Equity Interests or any warrants, rights or options to
acquire Equity Interests by any Person, the aggregate amount of cash received
from time to time by or on behalf of such Person in connection with such
transaction, after deducting therefrom only (a) reasonable and customary
brokerage commissions, underwriting fees and discounts, legal fees, finder’s
fees and other similar fees and commissions, (b) the amount of taxes payable in
connection with or as a result of such transaction, and (c) the principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the assets in question, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid to a Person that is not an Affiliate and are
properly attributable to such transaction or to the asset that is the subject
thereof.
“Net Leverage Ratio” means, at any date of determination, the ratio of (a) the
average of the amounts, calculated as of the last day of each Fiscal Quarter for
the four Fiscal Quarter period then ended, equal to (i) the principal amount of
Funded Debt outstanding as of the last day of such Fiscal Quarter minus (ii) the
total amount of Cash Equivalents on the Consolidated books of AGCO as of the
last day of such Fiscal Quarter, to (b) Consolidated EBITDA for the four Fiscal
Quarter period most recently ended for which financial statements have been
delivered to the Administrative Agent pursuant to Sections 5.1(a) and (b).
“New Market Tax Credit Transactions” means a transaction using “new market tax
credits” provided by Section 45D of the Internal Revenue Code, in which (a) a
wholly-owned Domestic Subsidiary of AGCO receives two loans from a qualified
“community development entity” (the “NMTC Lender”) owned 99.99% by a third-party
tax credit investor (the “NMTC Investor”) consisting of (i) an “A Loan” which is
indirectly funded by a loan made by AGCO to the NMTC Investor (the “Leverage
Loan”) and (ii) a “B Loan” funded indirectly by a capital contribution from the
NMTC Investor’s parent, the proceeds of each of which are used to finance or
refinance the costs incurred by such Domestic Subsidiary in connection with the
expansion of certain manufacturing and warehouse facilities of such Domestic
Subsidiary, (b) such loans are secured by substantially all of the assets of
such Domestic Subsidiary, (c) payments on the A Loan and the B Loan are
sufficient to provide all debt service on the Leverage Loan, and (d) the
principal amount of the B Loan is expected to be forgiven at the end of the
seven-year “new markets tax credit” compliance period under the Internal Revenue
Code if the NMTC Investor exercises its put right requiring AGCO to buy its
ownership interest in the NMTC Lender for $1,000.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.1 and (b) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.




--------------------------------------------------------------------------------




“Non-Extending Lender” has the meaning set forth in Section 2.15.
“Non-Material Domestic Subsidiary” means any Domestic Subsidiary that is not a
Material Subsidiary.
“Notice of Borrowing” has the meaning specified in Section 2.2(a).
“Notice of Incremental Facility” has the meaning specified in Section 2.14(a).
“Notice of Issuance” has the meaning specified in Section 2.10(b).
“Obligations” means, (a) all payment and performance obligations of the
Borrowers to the Lenders, the Issuing Banks, and the Administrative Agent under
this Agreement and the other Loan Documents (including all Revolving Loans,
Incremental Term Loans, Swing Line Loans and obligations under Letters of Credit
and including any interest, fees and expenses that, but for the provisions of
Debtor Relief Laws, would have accrued), as they may be amended from time to
time, or as a result of making the Loans or issuing the Letters of Credit, and
(b) the obligation to pay an amount equal to the amount of any and all damages
which the Issuing Banks, the Lenders and the Administrative Agent, or any of
them, may suffer by reason of a breach by any Loan Party of any obligation,
covenant, or undertaking with respect to this Agreement or any other Loan
Document.
“Offshore Currency” means (a) Euros, and (b) any Agreed Alternative Currency.
“Offshore Currency Loan” means any Loan denominated in an Offshore Currency.
“Original Currency” has the meaning specified in Section 10.3.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Currency” has the meaning specified in Section 10.3.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 10.5).
“Outstandings” means, on any date of determination:
(a)    the aggregate principal amount of all Swing Line Loans made to AGCO, plus
the aggregate outstanding principal amount of any Incremental Term Loans in U.S.
Dollars




--------------------------------------------------------------------------------




and of the Equivalent Amount in U.S. Dollars of any Incremental Term Loans in
Offshore Currencies, plus the aggregate principal amount of all Revolving Loans
in U.S. Dollars and of the Equivalent Amount in U.S. Dollars of all Revolving
Loans in Offshore Currencies, in each case outstanding on such date of
determination; plus
(b)    the L/C Obligations outstanding on such date of determination.
“Participant” has the meaning specified in Section 9.6(h).
“Participant Register” has the meaning specified in Section 9.6(i).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Permitted Liens” means:
(a)    Liens incurred in the ordinary course of business which do not secure
Indebtedness or Hedging Obligations and which do not materially impair the value
of, or materially interfere with the use of, in the ordinary course of business
of AGCO and its Subsidiaries, the property affected and which do not,
individually or in the aggregate, have a materially adverse effect on the
business of AGCO or such Subsidiaries affected thereby individually or of AGCO
and its Subsidiaries on a Consolidated basis;
(b)    Liens existing on the property of a Person immediately prior to it being
acquired by AGCO or any of its Subsidiaries, or any Lien existing on any
property acquired by AGCO or any of its Subsidiaries at the time such property
is so acquired; provided that (i) no such Lien shall secure Indebtedness or
Hedging Obligations, (ii) no such Lien shall have been created or assumed in
contemplation of such Person becoming a Subsidiary of AGCO or such acquisition
of property, and (iii) each such Lien shall at all times be confined solely to
the item or items of property so acquired and the proceeds thereof;
(c)    Liens and rights of setoff of banks existing solely with respect to cash,
Cash Equivalents or investment property on deposit with such bank in one or more
accounts maintained by any Loan Party or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained;
(d)    Liens on Receivables sold under any factoring arrangement permitted
hereunder;
(e)    precautionary financing statements filed by lessors, or retained
interests in leased equipment by lessors, with respect to equipment leases under
which AGCO or a Subsidiary is lessee;
(f)    Liens arising in connection with Tax Incentive Transactions;




--------------------------------------------------------------------------------




(g)    Liens securing Indebtedness permitted under Section 6.1(e) arising in
connection with New Market Tax Credit Transactions;
(h)    Liens securing reimbursement obligations with respect to letters of
credit that encumber documents of title and/or property shipped under such
letters of credit, to the extent incurred in the ordinary course of business;
(i)    mandatory liens in favor of unsecured creditors attaching to proceeds
from the sale of property in a foreclosure or similar proceeding imposed by law
of any jurisdiction outside of the U.S. and which have not arisen to secure
Indebtedness and do not in the aggregate materially detract from the value of
such property or assets;
(j)    Liens on cash or deposits to secure Hedging Obligations entered into in
the ordinary course of business to hedge risks or reduce costs with respect to
interest rates, currency or commodity exposure, and not for speculative
purposes;
(k)    Liens granted by a Subsidiary (other than a Loan Party) to AGCO or
another Subsidiary securing Indebtedness of such Subsidiary (other than a Loan
Party) to AGCO or such other Subsidiary; and
(l)    any other Liens that secure Indebtedness or other obligations in a
principal amount not in excess of 10% of AGCO’s Consolidated Net Tangible
Assets.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan that is subject
to ERISA.
“Platform” has the meaning specified in Section 9.2(d).
“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal as the U.S. dollar “prime rate” for such day and if the Wall Street
Journal does not publish such rate on such day then such rate as most recently
published prior to such day.
“Pro Rata Share” means (a) with respect to any Revolving Loan Lender for
purposes of any rights or obligations hereunder affecting or involving Revolving
Loan Lenders and not Incremental Term Loan Lenders (including any reimbursement
obligations in respect of any indemnity claim arising out of an action or
omission of the Swing Line Bank or the Issuing Banks under this Agreement), the
percentage (carried out to the ninth decimal place) of the Total Revolving Loan
Commitments represented by such Revolving Loan Lender’s Revolving Loan
Commitment, (b) with respect to any Incremental Term Loan Lender of any Class
for purposes of any rights or obligations hereunder affecting or involving
Incremental Term Loan Lenders of such Class and not Revolving Loan Lenders, the
percentage (carried out to the ninth decimal place) of the total Incremental
Term Loans of such Class represented by such Incremental Term Loan Lender’s
Incremental Term Loans of such Class, and (c) with respect to any Lender in
respect of any rights or obligations affecting or involving all Lenders
(including any reimbursement obligations in respect of any indemnity claim
arising out of an action or omission of Administrative Agent under this
Agreement), the percentage (carried out to the ninth decimal




--------------------------------------------------------------------------------




place) of the total Commitments or Loans, of all Classes hereunder represented
by the aggregate amount of such Lender’s Commitments or Loans, as the case may
be, of all Classes hereunder. If the Commitments of any Class have terminated or
expired, the Pro Rata Share with respect to such Class shall be determined based
upon (i) in the case of the Incremental Term Loan Lenders, the outstanding
principal amount of the Incremental Term Loans of such Class at such time, and
(ii) in the case of the Revolving Loan Lenders, the Revolving Loan Exposure of
all such Revolving Loan Lenders at such time.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Rabobank” means Coöperatieve Rabobank U.A., New York Branch, or any successor
thereto.
“Rabobank Cost of Funds Rate” means the per annum rate of interest disclosed to
AGCO from time to time by Rabobank London to be its “cost of funds” rate, as may
be changed at any time by Rabobank London in its sole discretion, with any
change to be effective as of the opening of business of Rabobank London on the
day of such change; provided that in no event shall the Rabobank Cost of Funds
Rate be less than zero.
“Rabobank London” means Coöperatieve Rabobank U.A., trading as Rabobank
International, London Branch or any successor thereto.
“Rating” means AGCO’s long-term debt rating (on a senior unsecured
non-credit-enhanced basis) as was most recently announced by S&P or Moody’s, as
applicable.
“Ratings Level” has the meaning assigned to such term in the definition of
“Applicable Margin”.
“Receivables” means any right to payment for goods sold or leased or for
services rendered whether or not it has been earned by performance.
“Recipient” means the Administrative Agent, any Lender, the Swing Line Bank or
any Issuing Bank.
“Register” has the meaning specified in Section 9.6(f).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Currency Time” means, for any Borrowing in any currency, the local
time in the city where the Administrative Agent’s Account for such currency is
located.
“Replacement Lender” has the meaning specified in Section 10.5.




--------------------------------------------------------------------------------




“Required Lenders” means, at any time, Lenders having Revolving Loan Exposures,
outstanding Incremental Term Loans and unused Commitments representing more than
50% of the sum of the total Revolving Loan Exposures, total outstanding
Incremental Term Loans and unused Commitments at such time. The Commitments of,
and the portion of the Revolving Loan Exposure and Incremental Term Loans held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Responsible Employee” means the Executive Chairman, President, any Authorized
Financial Officer, General Counsel or any Associate or Assistant General Counsel
or Vice President of AGCO or any equivalent position of any Borrowing
Subsidiary; any other employee of any Borrower responsible for monitoring
compliance with this Agreement or any other Loan Document; and, with respect to
matters relating to ERISA, any individual who functions as the plan
administrator under the applicable pension plan.
“Restricted Payment” means (a) any direct or indirect distribution, dividend, or
other payment to any Person on account of any shares of Equity Interests in such
Person or (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
in such Person; provided that payments of principal and interest in respect of
Indebtedness convertible into Equity Interests of AGCO shall not constitute
Restricted Payments.
“Revolving Loan” or “Revolving Loans” have the meanings specified in Section
2.1(a).
“Revolving Loan Commitment” means at any time, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swing Line Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Loan Exposure at such time hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.3, and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.6. The
initial amount of each Lender’s Revolving Loan Commitment is set forth below its
name on its signature page hereto or, if such Lender has entered into one or
more Assignments and Assumptions, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.6(d). The initial
aggregate amount of the Lenders’ Revolving Loan Commitments is $800,000,000.
“Revolving Loan Exposure” means, as to any Revolving Loan Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving Loans
and such Revolving Loan Lender’s participation in L/C Obligations and Swing Line
Loans at such time.
“Revolving Loan Lender” means a Lender with a Revolving Loan Commitment or, if
the Revolving Loan Commitments have terminated or expired, a Lender with
Revolving Loan Exposure.
“Revolving Loan Outstandings” means, on any date of determination:
(a)    the aggregate principal amount of all Swing Line Loans made to AGCO, plus
the aggregate principal amount of all Revolving Loans in U.S. Dollars and of the
Equivalent




--------------------------------------------------------------------------------




Amount in U.S. Dollars of all Revolving Loans in Offshore Currencies, in either
case outstanding on such date of determination; plus
(b)    the L/C Obligations outstanding on such date of determination.
“S&P” means Standard & Poor’s Financial Services LLC, a division of S&P Global
Inc.
“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a country, region or territory that is, or whose government is, the
subject of Sanctions, currently being the Region of Crimea, Cuba, Iran, North
Korea, Sudan and Syria.
“Sanctions” means any sanctions administered by or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Netherlands, or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning provided in Section 10.1(h).
“Single Employer Plan” of any Person means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is subject to ERISA and (a) is maintained for
employees of such Person or any of its ERISA Affiliates and no Person other than
such Person and its ERISA Affiliates, or (b) was so maintained and in respect of
which such Person or any of its ERISA Affiliates could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the tangible and intangible property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s tangible and intangible property would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability; provided, however, that
with respect to any Person organized under the laws of the United Kingdom,
“Solvent” means that such Person is able to pay its debts as they fall due, is
not deemed unable to pay its debts as they fall due within the meaning of
Section 123(1) of the Insolvency Act of 1986 and that the value of its assets is
greater than the value of its liabilities, taking into account contingent and
prospective liabilities.
“Spot Rate” for a currency means the rate quoted by the Administrative Agent as
the spot rate for the purchase by the Administrative Agent of such currency with
another currency through its foreign exchange office at approximately 11:00 a.m.
(New York, New York time) on




--------------------------------------------------------------------------------




the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBO Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the Equity
Interests having ordinary voting power for the election of the Board of
Directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of AGCO.
“Swing Line Bank” means any Lender hereunder, as designated by AGCO in
accordance with this Agreement with the written consent of the Administrative
Agent, acting hereunder as “Swing Line Bank” to make Swing Line Loans to AGCO.
The initial Swing Line Bank shall be SunTrust Bank.
“Swing Line Borrowing” means a borrowing in U.S. Dollars consisting of a Swing
Line Loans made by the Swing Line Bank.
“Swing Line Loan” means an advance made by the Swing Line Bank pursuant to
Section 2.1(a)(ii).
“Swing Line Sublimit” has the meaning specified in Section 2.1(a)(ii).
“TARGET System” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.
“Tax Incentive Transaction” means any revenue bond financing arrangement
(excluding a New Market Tax Credit Transaction) between any Person and a
development authority or other similar governmental authority or entity for the
purpose of providing a property tax abatement or other tax incentive to such
Person whereby (a) the governmental authority or entity issues notes, bonds or
other indebtedness to finance the acquisition of property that at such time is
owned by




--------------------------------------------------------------------------------




AGCO or a Subsidiary, (b) the property so transferred is leased back by AGCO or
such Subsidiary, (c) the notes, bonds or other Indebtedness issued to finance
the acquisition are owned by AGCO or a Subsidiary, (d) the rental payments on
the lease and the debt service payments on the bonds, notes, or other
Indebtedness are substantially equal and (e) AGCO or such Subsidiary has the
option to prepay the notes, bonds or other Indebtedness, terminate its lease and
reacquire the property for nominal consideration at any time; provided that if
at any time any of the foregoing conditions shall cease to be satisfied, such
transaction shall cease to be a Tax Incentive Transaction.
“Taxes” means all present or future taxes, levies, imposts, deductions, charges
or withholdings (including backup withholding), assessments, fees and other
charges and all liabilities with respect thereto imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Total Revolving Loan Commitments” means, at any time, the aggregate amount of
the Revolving Loan Commitments of all Lenders at such time.
“Tranche” means, with respect to any Incremental Term Loans, all Incremental
Term Loans made on the same date pursuant to the terms of the same Notice of
Incremental Facility.
“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party and the consummation of the transactions contemplated
thereby, the borrowing of initial Loans on the Agreement Date, the use of the
proceeds thereof, the repayment in full of all obligations under the Existing
Credit Agreement, and the payment of all fees and expenses to be paid on or
prior to the Agreement Date and owing in connection with the foregoing.
“Type” refers to the distinction among Loans bearing interest at the Base Rate
and Loans bearing interest at the LIBO Rate.
“United States Dollars”, “U.S. Dollars” or “U.S. $” means lawful money of the
United States of America.
“Unused Fee” has the meaning specified in Section 2.6(b).
“Unused Revolving Loan Commitment” means, with respect to any Lender at any date
of determination, (a) such Lender’s Revolving Loan Commitment at such time,
minus (b) the Equivalent Amount in U.S. Dollars as of such date of (i) the
aggregate principal amount of all Base Rate Loans and LIBO Rate Loans made by
such Lender and outstanding on such date, plus (ii) such Lender’s Pro Rata Share
of (x) the L/C Obligations, plus (y)  the aggregate principal amount of all
Swing Line Loans outstanding on such date.
“USA Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.




--------------------------------------------------------------------------------




“Wholly Owned” means, as applied to any Subsidiary, a Subsidiary all the
outstanding shares (other than directors’ qualifying shares, if required by law)
of every class of stock of which are at the time owned by AGCO and/or by one or
more Wholly Owned Subsidiaries.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Computation of Time Periods. In this Agreement in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
Accounting Terms; Applicable Margin Ratings.
(a)    Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Administrative
Agent hereunder shall be prepared, in accordance with Applicable Accounting
Standards. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of Applicable Accounting Standards applied on a basis consistent
with those used in the preparation of the annual or quarterly financial
statements furnished to the Lenders pursuant to Sections 5.1(a) and (b) most
recently prior to or concurrently with such calculations unless (i) either (x)
AGCO shall have objected to determining such compliance on such basis at the
time of delivery of such financial statements or (y) the Required Lenders shall
so object in writing within one hundred eighty (180) days after delivery of such
financial statements and (ii) AGCO and the Required Lenders have not agreed upon
amendments to the financial covenants contained herein to reflect any change in
such basis, in which event such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the financial statements of AGCO for the fiscal year
ending December 31, 2017 for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
(b)    For the purposes of determining the Applicable Margin hereunder, (i) if
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of issuing corporate family ratings or
shall not have in effect a rating for AGCO, AGCO and the Lenders shall negotiate
in good faith to amend the definition of Applicable Margin set forth herein to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the




--------------------------------------------------------------------------------




Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation, and (ii) if the ratings established
or deemed to have been established by Moody’s and S&P for AGCO shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency.
Currency Equivalents. For purposes of determining in any currency any amount
outstanding in another currency, the Equivalent Amount of such currency on the
date of any such determination shall be used. If any reference to any Loans or
other amount herein would include amounts in U.S. Dollars and in one or more
Offshore Currencies or to an amount in U.S. Dollars that in fact is in one or
more Offshore Currencies, such reference (whether or not it expressly so
provides) shall be deemed to refer, to the extent it includes an amount in any
Offshore Currency, the Equivalent Amount in U.S. Dollars of such amount at the
time of determination.
Construction. The words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Agreement or any other Loan Document refer to this Agreement or
such other Loan Document, as the case may be, as a whole and not to any
particular provision of this Agreement or such other Loan Document, as the case
may be. Section, subsection, clause, schedule, and exhibit references herein are
to this Agreement unless otherwise specified. Any reference in this Agreement or
in the other Loan Documents to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
to the repayment in full of the Obligations shall mean the repayment in full in
cash of all Obligations other than unaccrued contingent indemnification
Obligations as to which no claim or demand has been given to or made on any Loan
Party. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
Dutch Terms
(a)    “the Netherlands” means the European part of the Kingdom of The
Netherlands and Dutch means in or of the Netherlands;
(b)    a “security interest” or “security” includes any mortgage (hypotheek),
pledge (pandrecht), retention of title arrangement (eigendomsvoorbehoud), right
of retention (recht van retentie), and, in general, any right in rem (beperkt
recht), created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);
(c)    a “winding up”, “administration” or “dissolution” includes a bankruptcy
(faillissement) or dissolution (ontbinding);
(d)    any “step” or “procedure” taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under section 36 of the Tax
Collection Act of the Netherlands (Inv orderingswet 1990) or Section 60 of the
Social Insurance Financing




--------------------------------------------------------------------------------




Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction
with Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet
1990);
(e)    a “moratorium” includes surseance van betaling;
(f)    unless a contrary indication appears, a “director”, means a managing
director (bestuurder) and “Board of Directors” means its managing board
(bestuur);
(g)    a “trustee” or “liquidator” includes a curator or a beoogd curator;
(h)    an “administrator” includes a bewindvoerder;
(i)    an “attachment” includes a beslag;
(j)    “negligence” means nalatigheid;
(k)    “gross negligence” means grove nalatigheid;
(l)    “willful misconduct” means bewuste roekeloosheid; and
(m)    a “Subsidiary” includes a dochtermaatschappij as defined in the DCC.
ARTICLE 2
AMOUNTS AND TERMS OF THE LOANS
AND THE LETTERS OF CREDIT
Credit Facilities.
(a)    Revolving Credit Facility.
(i)    Revolving Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each a “Revolving Loan”) to
the Borrowers from time to time on any Business Day during the period from the
Agreement Date until the Maturity Date in an amount for each such Revolving Loan
not to exceed such Lender’s Unused Revolving Loan Commitment on such Business
Day. In no event shall the Lenders be obligated to make any Revolving Loan if,
on the date of such Revolving Loan and after giving effect thereto, the
Revolving Loan Outstandings on such date would exceed the Total Revolving Loan
Commitments then in effect. Each Borrowing shall be in U.S. Dollars in, or the
Equivalent Amount in the requested Offshore Currency of, an aggregate amount of
U.S. $5,000,000 or an integral multiple of U.S. $1,000,000 in excess thereof
(except for the Borrowing made on the Agreement Date) and shall consist of
Revolving Loans made by such Lenders ratably according to their Revolving Loan
Commitments. The Equivalent Amount in U.S. Dollars of each Revolving Loan shall
be recalculated hereunder on each date on which it shall be necessary to
determine the Unused Revolving Loan Commitment, or any or all Loan or Loans
outstanding on such date. Within the limits of each Lender’s Unused Revolving
Loan Commitment in effect from time to time, the Borrowers may borrow under this
Section 2.1(a), prepay pursuant to Section 2.4 and reborrow under this Section
2.1(a).




--------------------------------------------------------------------------------




(ii)    Swing Line Loans. Subject to the terms and conditions hereinafter set
forth (including the conditions in Article 3), the Swing Line Bank, in its
individual capacity, may in its sole discretion make overnight loans in U.S.
Dollars to AGCO from time to time on any Business Day during the period from the
Agreement Date until the Maturity Date in an aggregate amount not to exceed at
any time outstanding U.S. $25,000,000 (the “Swing Line Sublimit”); provided that
after giving effect to any such Borrowings, Revolving Loan Outstandings shall
not exceed the aggregate amount of Total Revolving Loan Commitments then in
effect. As it is understood that the purpose for the Swing Line Loan is to fund
AGCO’s operating account, the making of the Swing Line Loans and the repayments
to the Swing Line Bank may be made on a sweep basis requiring no formal
notification from AGCO. The Swing Line Bank may at its discretion, upon three
(3) Business Days written notice to AGCO, choose to require written notification
of Swing Line Loans from AGCO, but is not required to do so. No Swing Line Loan
shall be used for the purpose of funding the payment of principal of any other
Swing Line Loan. Each Swing Line Loan shall accrue interest at such rate as may
be agreed to between the Swing Line Bank and AGCO, and such interest shall be
due and payable in arrears monthly or more frequently as may be required by the
Swing Line Bank, and on the Maturity Date. Within the limits of the Swing Line
Sublimit, AGCO may borrow under this Section 2.1(a)(ii), prepay the Swing Line
Loans and reborrow under this Section 2.1(a)(ii).
Reserved.
2.2.    Making the Loans.
Notices. Except as otherwise provided in Section 2.10, each Borrowing shall be
made on notice, given not later than:
(i)    11:00 a.m. (New York, New York time) on the third Business Day prior to
the date of a proposed Borrowing, in the case of a Borrowing consisting of LIBO
Rate Loans;
(ii)    10:00 a.m. (New York, New York time) on the day of a proposed Borrowing,
in the case of a Borrowing consisting of Base Rate Loans in U.S. Dollars if the
aggregate principal amount thereof is less than U.S. $100,000,000; or
(iii)    10:00 a.m. (New York, New York time) on the Business Day prior to the
date of a proposed Borrowing, in the case of a Borrowing consisting of Base Rate
Loans in U.S. Dollars if the aggregate principal amount thereof is U.S.
$100,000,000 or more;
by AGCO, on behalf of the Borrowers, to the Administrative Agent and
Administrative Agent shall give to each Lender prompt notice thereof; provided,
however, in connection with the Borrowing of the initial Loans hereunder, such
Borrowing may be made by giving notice by 11:00 a.m. (New York, New York time)
on the Business Day of such Borrowing if such Borrowing consists of Base Rate
Loans made in U.S. Dollars. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by electronic mail, telecopier or telephone, confirmed
immediately in writing, in substantially the form of Exhibit B hereto,
specifying therein the:




--------------------------------------------------------------------------------




(A)    requested date of such Borrowing (which shall be a Business Day) and the
name of the applicable Borrower for such Borrowing;
(B)    requested Type of Loans comprising such Borrowing which (1) may be a Base
Rate Loan or a LIBO Rate Loan if such Loan is denominated in U.S. Dollars and
(2) shall be a LIBO Rate Loan if the requested currency for such Borrowing is
other than U.S. Dollars;
(C)    requested aggregate principal amount of such Borrowing;
(D)    requested currency in which such Borrowing is to be made;
(E)    in the case of a Borrowing consisting of LIBO Rate Loans, requested
Interest Period for each such Borrowing (including the expiration date thereof);
and
(F)    Borrower’s Account of such Borrower for such Borrowing (which shall be
with an institution located in the same country as the Administrative Agent’s
Account for the requested currency of such Borrowing).
    Making of Loans by Lenders. In the case of a proposed Borrowing comprised of
LIBO Rate Loans, the Administrative Agent shall promptly (and in any case no
later than 11:00 a.m. (New York, New York time) on the second Business Day
before any LIBO Rate Loan or 1:00 p.m. (New York, New York time) on the day of
any Base Rate Loan) notify each Lender of the applicable interest rate under
Section 2.5(a). Each Lender shall, before 11:00 a.m. (Relevant Currency Time) on
the date of any Borrowing consisting of LIBO Rate Loans, or 3:00 p.m. (New York,
New York time) on the date of any Borrowing consisting of Base Rate Loans, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account for Borrowings in the applicable
currency, in same-day funds, such Lender’s Pro Rata Share of such Borrowing in
accordance with the respective Commitment of such Lender. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such funds available to the Borrowers by delivering such funds to the relevant
Borrower’s Account in the applicable currency; provided that, in the case of any
Borrowing, the Administrative Agent shall first make a portion of such funds,
equal to the aggregate principal amount of any Letter of Credit Advances to the
Borrowers made by the Issuing Banks and outstanding on the date of such
Borrowing, available for repayment of such Letter of Credit Advances. Receipt of
such funds in the Borrower’s Account shall be deemed to have occurred when the
Administrative Agent notifies AGCO, by telephone or otherwise, of the Federal
Reserve Bank reference number, CHIPS identification number or similar number
with respect to the delivery of such funds.
    Appointment of AGCO as Agent, Etc. Each Notice of Borrowing shall be
irrevocable and binding on the Borrowers. Each Borrower (other than AGCO)
(i) irrevocably and unconditionally designates, as its agent for purposes of
delivering any Notice of Borrowing or Notice of Issuance on behalf of the
Borrowers, AGCO and any officer or employee of AGCO, and (ii) acknowledges that
(A) any such Notice of Borrowing or Notice of Issuance at any time delivered by
AGCO or any such officer or employee shall be binding on each Borrower and (B)




--------------------------------------------------------------------------------




neither the Administrative Agent nor any Lender shall have any duty to determine
whether the delivery of any such Notice of Borrowing or Notice of Issuance by
AGCO or any such officer or director was duly authorized by each Borrower in any
specific instance. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of LIBO Rate Loans, AGCO shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing the applicable conditions set forth in Article 3, including without
limitation any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Loan to be made by such Lender as
part of such Borrowing when such Revolving Loan, as a result of such failure, is
not made on such date.
(d)    Swing Line Loans.
(i)    As it is understood that the purpose for the Swing Line Loan is to fund
AGCO’s operating account, the Swing Line Loans and repayments to the Swing Line
Bank may be made on a sweep basis, requiring no formal notification from AGCO.
The Swing Line Bank may at its discretion, upon three (3) Business Days’ written
notice to AGCO, choose to require written notification of Swing Line Loans from
AGCO, but is not required to do so. At any time the Swing Line Bank makes a
Swing Line Loan, each Lender (other than the Swing Line Bank) shall be deemed,
without further action by any Person, to have purchased from the Swing Line Bank
an unfunded participation in any such Swing Line Loan in an amount equal to such
Lender’s Pro Rata Share (calculated in accordance with Section 2.11(e)(iv) if
any Lender is a Defaulting Lender) of such Swing Line Loan and shall be
obligated to fund such participation as a Revolving Loan at such time and in the
manner provided below. Each such Lender’s obligation to participate in, purchase
and fund such participating interests shall be absolute, irrevocable and
unconditional and shall not be affected by any circumstance, including, without
limitation, (1) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against the Swing Line Bank or
any other Person for any reason whatsoever; (2) the occurrence or continuance of
a Default or an Event of Default or the termination of the Revolving Loan
Commitments; (3) any adverse change in the condition (financial or otherwise) of
AGCO or any other Person; (4) any breach of this Agreement by any Borrower or
any other Lender; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. Each Borrower hereby consents to
each such sale and assignment. Each Lender agrees to fund its Pro Rata Share
(calculated in accordance with Section 2.11(e)(iv) if any Lender is a Defaulting
Lender) of an outstanding Swing Line Loan on (x) the Business Day on which
demand therefor is made by the Swing Line Bank, provided that such demand is
made not later than 11:00 a.m. (New York City time) on such Business Day, or (y)
the first Business Day next succeeding such demand if such demand is made after
such time. Upon any such assignment by the Swing Line Bank to any other Lender
of a participation in a Swing Line Loan, the Swing Line Bank represents and
warrants to such other Lender that it is the legal and beneficial owner of such
interest being assigned by it, but makes no other representation or warranty and
assumes no responsibility with respect to such Swing Line Loan, the Loan
Documents or the Borrowers. If and to the extent that any Lender shall not have
so made the amount of such participation in such Swing Line Loan available to
the Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount




--------------------------------------------------------------------------------




together with interest thereon, for each day from the date of request by the
Swing Line Bank until the date such amount is paid to the Administrative Agent,
at the Federal Funds Effective Rate. If such Lender shall pay to the
Administrative Agent such amount for the account of the Swing Line Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
U.S. Dollar Revolving Loan made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Swing Line Loan
made by the Swing Line Bank shall be reduced by such amount on such Business
Day.
(ii)    Unless the Swing Line Bank is the Administrative Agent, the Swing Line
Bank shall provide to the Administrative Agent, on Friday of each week and on
each date the Administrative Agent notifies the Swing Line Bank that any
Borrower has made a borrowing request or the Administrative Agent otherwise
requests the same, an accounting for the outstanding Swing Line Loans in form
reasonably satisfactory to the Administrative Agent. At any time that the Unused
Revolving Loan Commitment is less than U.S. $25,000,000, the Swing Line Sublimit
shall be reduced temporarily to such lesser amount; and
(iii)    Unless a Default or an Event of Default then exists, the Swing Line
Bank shall give AGCO and the Administrative Agent at least seven (7) days’ prior
written notice before exercising its discretion herein not to make Swing Line
Loans. AGCO must give ten (10) days’ prior written notice to the Administrative
Agent and the then existing Swing Line Bank of any change in designation of the
Swing Line Bank. The replaced Swing Line Bank shall continue to be a “Swing Line
Bank” for purposes of repayment of any Swing Line Loans made prior to such
replacement and outstanding after such replacement.
Presumption by Administrative Agent. Unless Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to Administrative Agent such Lender’s share
of such Borrowing, Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (b) of this
Section and may, in reliance upon such assumption but without any obligation to
do so, make available to Borrowers a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender on the one hand and the
applicable Borrowers on the other severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to any Borrower to
but excluding the date of payment to Administrative Agent, at (i) in the case of
a payment to be made by such Lender, for the first three Business Days the
greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation and thereafter at the Base Rate (for such applicable currency) and
(ii) in the case of a payment to be made by a Borrower, the interest rate
applicable to Base Rate Loans (for such applicable currency). If Borrowers and
such Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to the applicable
Borrowers the amount of such interest paid by such Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by Borrowers shall be without prejudice to any claim such
Borrowers may have against a Lender that




--------------------------------------------------------------------------------




shall have failed to make such payment to Administrative Agent. A notice of
Administrative Agent to any Lender or any Borrower with respect to any amount
owing under this paragraph (e) shall be conclusive, absent manifest error.
    Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 8.6 are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Section 8.6 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 8.6.
Reduction of the Commitments. AGCO may, upon at least three (3) Business Days’
notice to the Administrative Agent, terminate in whole or reduce in part the
unused portions of the Unused Revolving Loan Commitments; provided that each
partial reduction: (i) shall be in an aggregate amount of U.S. $10,000,000 or an
integral multiple of U.S. $5,000,000 in excess thereof; (ii) shall be made
ratably among the Lenders in accordance with their Revolving Loan Commitments;
and (iii) shall be permanent and irrevocable.
2.4.    Repayments.
(a) Optional Prepayments. The Borrowers may, upon at least three (3) (or two (2)
in the case of a Base Rate Loan) Business Days’ notice to the Administrative
Agent, prepay pro rata among the Lenders of any Class the outstanding amount of
any Loans of such Class (other than any Swing Line Loans or Letter of Credit
Advances (resulting from a drawing under a Letter of Credit) not participated to
any other Lender, in which case, such prepayments shall not be made on a pro
rata basis or require prior notice) in whole or in part with accrued interest to
the date of such prepayment on the amount prepaid; provided, however, that in
the event that any Lender receives payment of the principal of any LIBO Rate
Loan other than on the last day of the Interest Period relating to such LIBO
Rate Loan (whether due to prepayments made by any Borrower, or due to
acceleration of the Loans, or due to any other reason (except as set forth in
Section 2.11(f))), the applicable Borrowers shall pay to such Lender on demand
any amounts owing pursuant to Section 10.2. Any prepayment of the Incremental
Term Loans pursuant to this Section 2.4(a) shall be in a minimum amount of U.S.
$10,000,000, and in an integral multiple of U.S. $5,000,000 in excess thereof,
and shall be applied in the manner set forth in Section 2.4(e). Any repayments
of an Incremental Term Loan may not be reborrowed.
(b)    Mandatory Prepayments.
(i)    On any date on which the Revolving Loan Commitments shall be reduced
pursuant to Section 2.3, if the Revolving Loan Outstandings on such date shall
exceed the Total Revolving Loan Commitments after giving effect to such
reduction, the Borrowers shall prepay the Revolving Loans or the Letter of
Credit Advances in the aggregate principal amount equal to such excess, and
shall pay on demand to the Lenders any amounts owing under Section 10.2 as a
result of such prepayment. Each such prepayment by a Borrower shall be applied
ratably to such Revolving Loans, or to such Letter of Credit Advances pursuant
to draws




--------------------------------------------------------------------------------




on the same Letter of Credit issued for the account of such Borrower, as AGCO
shall designate at the time of such prepayment.
(ii)    If, on the last Business Day of any calendar quarter, the Revolving Loan
Outstandings on such date shall exceed one hundred five percent (105%) of the
amount of the Total Revolving Loan Commitments on such date (the “Currency
Exchange Excess”), such Borrowers shall prepay the Revolving Loans in such
amount as may be necessary to eliminate such excess (after giving effect to any
payments pursuant to clause (iii) below); provided, to the extent such
prepayment would require the repayment of a LIBO Rate Loan prior to the end of
the Interest Period applicable thereto, AGCO may instead deliver same-day funds
to the Administrative Agent for deposit in such interest-bearing account as the
Administrative Agent shall specify (the “Borrower Cash Collateral Account”), in
an amount equal to the Currency Exchange Excess (net of any prepayment pursuant
to this Section). The Borrower Cash Collateral Account shall be in the name and
under the sole dominion and control of the Administrative Agent. The
Administrative Agent shall have no obligation to invest any amounts on deposit
in the Borrower Cash Collateral Account. AGCO grants to the Administrative
Agent, for its benefit and the benefit of the Lenders, a lien on and security
interest in the Borrower Cash Collateral Account and all amounts from time to
time on deposit therein as collateral security for the performance of AGCO’s
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have all rights and remedies available to it under
Applicable Law with respect to the Borrower Cash Collateral Account and all
amounts on deposit therein. Promptly after any date on which there shall occur a
reduction in the amount of the Currency Exchange Excess, the Administrative
Agent will return to AGCO, free and clear of any Lien under this Section, an
amount equal to the excess of amounts then on deposit in the Borrower Cash
Collateral Account (including accrued interest) over the amount of the Currency
Exchange Excess as of the date of and after giving effect to such reduction.
(iii)    If, on the last Business Day of any calendar quarter, the L/C
Obligations on such date shall exceed the Letter of Credit Subfacility on such
date, AGCO shall deliver to the Administrative Agent for deposit in the L/C Cash
Collateral Account an amount sufficient to cause the aggregate amount on deposit
in such L/C Cash Collateral Account to equal the amount of such excess.
(iv)    Each Borrower shall, within one (1) Business Day of the making thereof
by an Issuing Bank, repay to the Administrative Agent for the account of such
Issuing Bank the outstanding principal amount of each Letter of Credit Advance
made to such Borrower.
(v)    Each Borrower shall pay the outstanding unpaid principal balance of, and
all accrued and unpaid interest on, the Revolving Loans and the Letter of Credit
Advances made to it on the earlier of (x) the Maturity Date or (y) the date the
Loans are accelerated in accordance with the terms and conditions of Article 7
of this Agreement.
Reserved.
(d)    Interest on Principal Amounts Prepaid. All prepayments under this Section
2.4 shall be made together with accrued interest to the date of such prepayment
on the principal amount prepaid.




--------------------------------------------------------------------------------




Reserved.
2.5.    Interest.
Ordinary Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Base Rate Loan and LIBO Rate Loan to it owing to each Lender from
the date of such Loan until such principal amount shall be paid in full, at the
following rates per annum:
(i)    Base Rate Loan. During such periods as such Loan is a Base Rate Loan, at
a rate per annum equal at all times to the Base Rate in effect from time to time
plus the Applicable Margin in effect for Base Rate Loans, payable (x) in arrears
quarterly on the last day of each calendar quarter during such periods, (y) on
the date on which such Base Rate Loan shall be paid in full, and (z) on the
Maturity Date.
(ii)    LIBO Rate Loans. During such periods as such Loan is a LIBO Rate Loan, a
rate per annum equal at all times during each Interest Period for such Loan to
the sum of (x) the LIBO Rate for such Interest Period for such Loan, plus
(y) the Applicable Margin in effect from time to time, payable in arrears on (A)
the last day of such Interest Period, (B) if such Interest Period has a duration
of more than three (3) months, also on each day that occurs during such Interest
Period every three (3) months from the first day of such Interest Period, (C) on
the date on which such Loan shall be paid in full and (D) on the Maturity Date.
Interest Rate Basis for Initial Loans and Loans in Offshore Currencies.
Notwithstanding any provision in this Agreement to the contrary, Borrowers may
not select (i) the LIBO Rate for the Loans, or Loans in any Offshore Currency,
to be borrowed on the Agreement Date unless Administrative Agent receives the
applicable Notice of Borrowing not later than 11:00 a.m., New York City time,
three Business Days prior to the Agreement Date, together with a funding
indemnity letter from AGCO and such other Borrowers agreeing to pay losses as
described in Section 10.2, in form and substance acceptable to Administrative
Agent, or (ii) the Base Rate for any Borrowing, Continuation or Conversion of
any Loans (other than a Letter of Credit Advance made by an Issuing Bank) in an
Offshore Currency.
Default Interest. (i) Immediately upon the occurrence and during the
continuation of an Event of Default under Section 7.1(a) or 7.1(e), or at the
election of the Administrative Agent or the Required Lenders when any other
Event of Default has occurred and is continuing, in addition to all of the
rights and remedies described in this Agreement, the Borrowers shall pay
interest on the outstanding principal balance of the Loans at the Default Rate
from the date of such Event of Default. Interest at the Default Rate shall be
payable on the earlier of demand by the Administrative Agent or Required Lenders
or the Maturity Date, and shall accrue until the earlier of (i) waiver in
writing by Required Lenders of the applicable Event of Default, (ii) agreement
by Required Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. Notwithstanding anything to the
contrary in this Agreement, any interest, fees or other amounts not paid by the
Borrowers when due hereunder shall accrue interest at the Default Rate
applicable to the Base Rate Loans.






--------------------------------------------------------------------------------




2.6.    Fees.
Administrative Agent. The Borrowers agree to pay to the Administrative Agent for
its own account a fee separately agreed between the Borrowers and the
Administrative Agent and such other fees required by the Fee Letter on the dates
set forth therein.
Unused Fee. The Borrowers shall pay to the Administrative Agent for the account
of the Revolving Loan Lenders an unused commitment fee (the “Unused Fee”) in
U.S. Dollars computed each day, on each Lender’s Adjusted Unused Revolving Loan
Commitment, from the Agreement Date until the Maturity Date at a rate per annum
equal to the Applicable Margin for the Unused Fee in effect from time to time,
which fee shall be due and payable quarterly in arrears on the last day of each
calendar quarter (commencing with the first calendar quarter ending after the
Agreement Date) and, if then unpaid, on the Maturity Date.
Letter of Credit Fee. From and after the Agreement Date, each Borrower shall pay
to the Administrative Agent, for the account of the Revolving Loan Lenders, a
fee computed each day at a rate equal to the rate per annum equal to the
Applicable Margin on such day for LIBO Rate Loans on the aggregate Available
Amount of all Letters of Credit outstanding and issued for such Borrowers’
account, which fee shall be due and payable quarterly in arrears on the last day
of each calendar quarter (commencing with the first calendar quarter ending
after the Agreement Date) and, if then unpaid, on the Maturity Date. Each such
Revolving Loan Lender’s fee shall be calculated by allocating to such Revolving
Loan Lender a portion of the total fee determined ratably according to such
Revolving Loan Lender’s Pro Rata Share of the Revolving Loan Commitments.
Issuing Bank Fee. From and after the Agreement Date, the Borrowers agree to pay
to each Issuing Bank a fee calculated at a rate per annum to be agreed upon by
Borrowers and such Issuing Bank on the face amount of each Letter of Credit
issued by such Issuing Bank which fee shall be due and payable quarterly in
arrears on the last day of each calendar quarter during which such Letter of
Credit was outstanding (commencing with the first calendar quarter ending after
the Agreement Date) and, if then unpaid, on the Maturity Date. Additionally, the
Borrowers agree to pay to each Issuing Bank, for its own account, its customary
fees for issuing, amending, paying, negotiating or renewing any Letter of Credit
issued by such Issuing Bank, which fees shall be due and payable on the date of
each such issuance, amendment, payment, negotiation or renewal. In the event of
any inconsistency between the terms of this Agreement and the terms of any
letter of credit reimbursement agreements or indemnification agreements between
any Borrower and any Issuing Bank with respect to the Letters of Credit issued
hereunder, the terms of this Agreement shall control.
2.7.    Conversion and Designation of Interest Periods.
(a)    On any Business Day, upon notice given to the Administrative Agent not
later than 11:00 a.m. (New York, New York time) on the third Business Day prior
to the date of the proposed Conversion or Continuation and subject to the
provisions of Section 10.1 and so long as no Default or Event of Default has
occurred and is continuing, AGCO may Convert all or any portion of the Loans
(but not Letter of Credit Advances) in U.S. Dollars of one Type comprising the
same Borrowing into Loans of another Type, or Continue any LIBO Rate Loans




--------------------------------------------------------------------------------




for an additional Interest Period; provided, if (i) less than all LIBO Rate
Loans of any Class are Converted or Continued, after such Conversion or
Continuation, not less than the minimum amounts specified in Section 2.1(a)(i)
(which minimums shall apply equally to any Incremental Term Loan Borrowings
Converted hereunder) shall Continue as LIBO Rate Loans of such Class; (ii) less
than all Loans comprising part of the same Borrowing are Converted or Continued,
the portion of the Loans Converted or Continued must at least equal the minimum
aggregate principal amount of a Borrowing permitted under Section 2.1(a)(i)
(which minimum amount shall apply equally to any Incremental Term Loan
Borrowings Converted hereunder) and all Lenders’ Loans comprising the Borrowing
to be Converted or Continued in part shall be Converted or Continued ratably in
accordance with their applicable Pro Rata Shares; and (iii) each Conversion of
less than all Loans comprising part of the same Borrowing shall be deemed to be
an additional Borrowing for purposes of Section 2.7(d), and no such Conversion
or Continuation of any Loans may result in there being outstanding more separate
LIBO Rate Loan Borrowings than permitted under Section 2.7(d). Each such notice
of Conversion or Continuation shall, within the restrictions specified above,
specify (i) the date of such Conversion, or the last date of the Interest Period
of the Loans to be Continued, (ii) the Loans to be Converted or Continued, and
(iii) if such Conversion is into LIBO Rate Loans or a Continuation of LIBO Rate
Loans, the duration and the expiration date of the new Interest Period for such
Loans. Each notice of Conversion or Continuation shall be irrevocable and
binding on AGCO. If a Borrower requests a Conversion to or Continuation of a
LIBO Rate Loan but does not specify an Interest Period, then Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.
(b)    On the date on which the aggregate unpaid principal amount of LIBO Rate
Loans of any Class denominated in U.S. Dollars shall be reduced, by payment or
prepayment or otherwise, to less than U.S. $5,000,000, such Loans shall
automatically Convert into Base Rate Loans.
(c)    If a Borrower fails to deliver a timely and properly completed notice of
Conversion or Continuation with respect to a LIBO Rate Loan (as set forth in
clause (a) above) prior to the end of the Interest Period applicable thereto,
such Borrower shall be automatically deemed to have requested that such LIBO
Rate Loan Continue as a LIBO Rate Loan with a one month Interest Period, subject
to such Borrower’s right to repay such LIBO Rate Loan at the end of such
original Interest Period (which repayment shall be accompanied by any costs
under Section 10.2),
(d)    No Borrower shall request a LIBO Rate Loan if, after giving effect
thereto, there would be more than twenty (20) LIBO Rate Loan Borrowings
outstanding.
2.8.    Payments and Computations.
(a)    Each Borrower shall make each payment hereunder free and clear of any
setoff or counterclaim, with such payment (other than repayment of a Swing Line
Loan) being paid not later than 11:00 a.m. (Relevant Currency Time) on the day
when due in the case of principal or interest on and other amounts relating to
any Borrowing in the currency in which such Borrowing was denominated and in any
other case in U.S. Dollars, to the Administrative Agent in same-day funds by
deposit of such funds to the Administrative Agent’s Account for




--------------------------------------------------------------------------------




payments in the applicable currency. The Administrative Agent will promptly
thereafter (and in any event, if received from a Borrower by the time specified
in the preceding two sentences, on the day of receipt) cause like funds to be
distributed (i) if such payment by a Borrower is in respect of principal,
interest, fees or any other Obligation then payable hereunder in a particular
currency, to the applicable Lenders for the account of their respective
Applicable Lending Offices for payments in such currency ratably in accordance
with the amounts of such respective Obligations in such currency then payable to
such Lenders, and (ii) if such payment by a Borrower is in respect of any
Obligation then payable hereunder to one Lender, to such Lender for the account
of its Applicable Lending Office for payments in the applicable currency. Upon
its acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 9.6(d), from and after the
effective date of such Assignment and Assumption, the Administrative Agent shall
make all payments hereunder in respect of the interest assigned hereby to the
Lender assignee hereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
(b)    If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Loans to which, or the manner in which, such funds
are to be applied, the Administrative Agent may, but shall not be obligated to,
elect to distribute such funds to each Lender ratably in accordance with such
Lender’s proportionate share of the principal amount of all outstanding Loans
and the Available Amount of all Letters of Credit then outstanding, in repayment
or prepayment of such of the outstanding Loans or other Obligations owed to such
Lender, and for application to such principal installments, as the
Administrative Agent shall direct.
(c)    All computations of interest on Base Rate Loans accruing interest at the
Prime Rate, shall be made by the Administrative Agent on the basis of a year of
three hundred sixty-five (365) days (or three hundred sixty-six 366 days, as the
case may be) for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. All other computations of interest, fees and Letter of Credit fees
payable by any Borrower shall be made by the Administrative Agent on the basis
of a year of three hundred sixty (360) days, and in each case shall be payable
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.
(d)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment fee, as the case may be;
provided that, if such extension would cause payment of interest on or principal
of LIBO Rate Loans to be made in the next-following calendar month, such payment
shall be made on the next-preceding Business Day.




--------------------------------------------------------------------------------




(e)    Unless the Administrative Agent shall have received notice from AGCO
prior to the date on which any payment is due to the Lenders hereunder that the
Borrowers will not make such payment in full, the Administrative Agent may
assume that the Borrowers have made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent such
Borrower shall not have so made such payment in full to the Administrative Agent
and the Administrative Agent makes available to a Lender on such date a
corresponding amount, such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Effective Rate.
Sharing of Payments, Etc.
(a)    Except as otherwise provided in this Agreement, the Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of any
Borrower in respect of any Obligations hereunder, it shall distribute such
payment to the Lenders (other than any Lender that has consented in writing to
waive its pro rata share of any such payment) pro rata based upon their
respective shares, if any, of the type of Obligations with respect to which such
payment was received.
(b)    If any Lender shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise)
distributed other than in accordance with the provisions of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender): (1) on account of Obligations due and payable to such Lender hereunder
at such time in excess of its ratable share (according to the proportion of (i)
the amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lenders
hereunder at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder at such time obtained by all the Lenders at
such time; or (2) on account of Obligations owing (but not due and payable) to
such Lender hereunder at such time in excess of its ratable share (according to
the proportion of (iii) the amount of such Obligations owing to such Lender at
such time to (iv) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lenders hereunder at such
time obtained by all the Lenders at such time; such Lender shall forthwith
purchase from the other Lenders such participations in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each other Lender
shall be rescinded and such other Lender shall repay to the purchasing Lender
the purchase price to the extent of such other Lender’s ratable share (according
to the proportion of (x) the purchase price paid to such Lender to (y) the
aggregate purchase price paid to all Lenders) of such recovery together with an
amount equal to such Lender’s ratable share (according to the proportion of (A)
the amount of such other Lender’s required repayment to (B) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid




--------------------------------------------------------------------------------




or payable by the purchasing Lender in respect of the total amount so recovered.
The Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.
(c)    Notwithstanding anything to the contrary contained herein, the provisions
of clauses (a) and (b) above of this Section 2.9 shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
Letters of Credit.
(a)    The Letter of Credit Subfacility. Each Issuing Bank agrees, on the terms
and conditions hereinafter set forth, to issue letters of credit (the “Letters
of Credit”) for the account of any Borrower or its Subsidiary from time to time
on any Business Day during the period from the Agreement Date until sixty (60)
days before the Maturity Date (i) in an aggregate Available Amount for such
Letters of Credit not to exceed at any time the amount of the Letter of Credit
Subfacility, minus the aggregate principal amount of all Letter of Credit
Advances to any Borrower then outstanding and (ii) in an Available Amount for
each Letter of Credit issued for the account of a Borrower or a Subsidiary of a
Borrower not to exceed the aggregate Unused Revolving Loan Commitments on such
Business Day. No Letter of Credit shall have an expiration date (including all
rights of a Borrower or the beneficiary to require renewal) later than the
earlier of five (5) days before the Maturity Date and one (1) year after the
date of issuance thereof; provided, however, that any Letter of Credit that
expires one (1) year after the date of its issuance may provide for the
automatic renewal of such Letter of Credit for additional one (1)-year periods
so long as such Letter of Credit, as renewed, shall have an expiration date not
later than five (5) days before the Maturity Date. Notwithstanding the
foregoing, a Letter of Credit may have an expiration date later than five (5)
days prior to the Maturity Date if the requesting Borrower provides, at the time
of the issuance of such Letter of Credit, Cash Collateral to the Administrative
Agent for the benefit of those Lenders with a Revolving Loan Commitment in an
amount equal to one hundred five percent (105%) of the face amount of such
Letter of Credit (it being acknowledged that the obligations of the Revolving
Loan Lenders to purchase participations in any such Letter of Credit shall
terminate on the Maturity Date to the extent of the Cash Collateral for such
Letters of Credit maintained by the Administrative Agent on such date). Each
Letter of Credit issued by an Issuing Bank shall require that all draws thereon
must be presented to such Issuing Bank by the expiration date therefor,
regardless of whether presented prior to such date to any correspondent bank or
other institution. Within the limits of the Letter of Credit Subfacility, and
subject to the limits referred to above, the Borrowers may request the issuance
of Letters of Credit under this Section 2.10(a), repay any Letter of Credit
Advances resulting from drawings thereunder pursuant to Section 2.10(c) and
request the issuance of additional Letters of Credit under Section 2.10(b).
(b)    Request for Issuance, Notices by Issuing Banks.
(i)    Each Letter of Credit issued by an Issuing Bank shall be issued upon
notice, given not later than 11:00 a.m. (New York City time) on the third
Business Day




--------------------------------------------------------------------------------




prior to the date of the proposed issuance of such Letter of Credit, by a
Borrower to such Issuing Bank, which Issuing Bank shall give to the
Administrative Agent and each Lender prompt written notice thereof. Each such
notice of issuance of a Letter of Credit (a “Notice of Issuance”) shall be by
electronic mail, telecopier or telephone, confirmed immediately in writing,
specifying therein (1) the requested date of such issuance (which shall be a
Business Day); (2) the requested Available Amount of such Letter of Credit; (3)
the requested expiration date of such Letter of Credit; (4) the requested
currency in which such Letter of Credit shall be denominated, which shall be
U.S. Dollars or an Offshore Currency; provided that no Borrower shall make a
request for a Letter of Credit in any Agreed Alternative Currency unless it
shall have previously obtained the consent of each Revolving Loan Lender to the
issuance of such Letter of Credit in such currency; (5) the requested name and
address of the beneficiary of such Letter of Credit; and (6) the requested form
of such Letter of Credit, and shall be accompanied by such application and
agreement for letter of credit (a “Letter of Credit Agreement”) as such Issuing
Bank may specify to such Borrower for use in connection with such requested
Letter of Credit. No letter of credit issued by a Lender that is not also the
Administrative Agent shall constitute a Letter of Credit issued pursuant to this
Agreement unless (and until) such Lender provides written notice of such Letter
of Credit to the Administrative Agent which notice shall include the information
described in clauses (1) through (5) of the immediately preceding sentence. If
(x) the requested form of such Letter of Credit is acceptable to such Issuing
Bank in its sole discretion, and (y) it has not received notice of objection to
such issuance from the Required Lenders, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article 3, make such
Letter of Credit available to the requesting Borrower at its office referred to
in Section 9.2 or as otherwise agreed with such Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern. A Letter of Credit shall be deemed to have been issued
for the account of each Borrower delivering the Notice of Issuance therefor. No
Issuing Bank shall be obligated to issue Letters of Credit to any beneficiary
subject to Sanctions.
(ii)    In connection with any Letter of Credit issued hereunder that contains a
statement to the effect that such Letter of Credit is issued for the account of
any Person that is a Subsidiary of a Borrower (that is not also a Borrower),
such Borrower shall, notwithstanding such statement, be the actual account party
for all purposes of this Agreement for such Letter of Credit and such statement
shall not affect the applicable Borrower’s reimbursement obligations hereunder
with respect to such Letter of Credit.  Notwithstanding anything to the contrary
set forth in this Agreement, no Issuing Bank shall be required to issue a Letter
of Credit for the account of any Subsidiary of a Borrower (that is not also a
Borrower) unless such Issuing Bank receives such documentation and other
information regarding such Subsidiary required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, as may be requested by such Issuing
Bank.
(iii)    Each Issuing Bank (other than such Person that is also the
Administrative Agent) shall furnish to the Administrative Agent such information
or written reports regarding the outstanding Letters of Credit issued by such
Issuing Bank, the respective Available Amounts with respect thereto, the
currencies in which such Letters of Credit were




--------------------------------------------------------------------------------




denominated, for whose account such Letters of Credit were issued and any
drawings that have been made under such Letters of Credit as the Administrative
Agent may reasonably request from time to time.
(iv)    For all purposes hereunder, including the calculation of Revolving Loan
Outstandings, L/C Outstandings and Fronting Exposure, the Administrative Agent
shall be entitled to treat each Letter of Credit issued by an Issuing Bank
(other than an Issuing Bank that is also the Administrative Agent) as
outstanding from the later of the date of issuance, or the date Administrative
Agent received notice thereof pursuant to the notice delivered by such Issuing
Bank pursuant to Section 2.10(b)(i), unless and until the Administrative Agent
shall have received written notice from such Issuing Bank of the termination,
expiration, reduction, amendment, modification or replacement of such Letter of
Credit; provided that any notice by an Issuing Bank of the issuance,
termination, expiration, reduction, amendment, modification or replacement of a
Letter of Credit pursuant to Section 2.10(b)(i) or this Section 2.10(b)(iv)
received by the Administrative Agent on a day that is not a Business Day, or
after 11:00 a.m. (New York City time) on a Business Day, shall be deemed to have
been given at the opening of business on the next Business Day.
(c)    Drawing and Reimbursement.
(i)    The payment by an Issuing Bank of a draft drawn under any Letter of
Credit for the account of a Borrower or its Subsidiary shall constitute for all
purposes of this Agreement the making by an Issuing Bank of a Letter of Credit
Advance to such Borrower, which shall accrue interest at the Base Rate plus the
Applicable Margin in effect for Base Rate Loans, in the amount and currency of
such draft, and be immediately due and payable in full by such Borrower not
later than 2:00 p.m., New York City time, on (1) the Business Day that AGCO
receives notice of such payment by the Issuing Bank, if such notice is received
prior to 12:00 noon, New York City time, on such Business Day, or (2) the
Business Day immediately following the day that AGCO receives such notice, if
such notice is not received prior to such time; provided that AGCO may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.2 that such payment be financed with a Base Rate Revolving Loan or
Swing Line Loan in an equivalent amount and currency and, to the extent so
financed, such Borrower’s obligation to repay the Letter of Credit Advance shall
be discharged and replaced by the resulting Base Rate Revolving Loan or Swing
Line Loan.
(ii)    Upon the issuance of each Letter of Credit by an Issuing Bank, each
Revolving Loan Lender shall be deemed to have purchased from such Issuing Bank a
participation therein equal to its Pro Rata Share (calculated in accordance with
Section 2.11(e)(iv) if any Revolving Loan Lender is a Defaulting Lender) of the
Available Amount of such Letter of Credit and, upon written demand by such
Issuing Bank following a draw on such a Letter of Credit, with a copy of such
demand to the Administrative Agent, each Revolving Loan Lender shall purchase
from such Issuing Bank, directly and not as a participation, and such Issuing
Bank shall sell and assign to each such other Revolving Loan Lender, such other
Revolving Loan Lender’s Pro Rata Share (calculated in accordance with Section
2.11(e)(iv) if any Revolving Loan Lender is a Defaulting Lender) of such Letter
of Credit Advance resulting from such draw as of the date of such purchase to
the extent not




--------------------------------------------------------------------------------




previously repaid by the applicable Borrower, by making available for the
account of its Applicable Lending Office to the Administrative Agent for the
account of such Issuing Bank, by deposit to the Administrative Agent’s Account,
in same-day funds in the currency in which such Letter of Credit was
denominated, an amount equal to the portion of the outstanding principal amount
of such Letter of Credit Advance to be purchased by such Revolving Loan Lender.
(iii)    Each Borrower agrees to each participation, sale and assignment
pursuant to this subsection (c).
(iv)    Each Revolving Loan Lender agrees to purchase its Pro Rata Share
(calculated in accordance with Section 2.11(e)(iv) if any Revolving Loan Lender
is a Defaulting Lender) of an outstanding Letter of Credit Advance made by an
Issuing Bank on (1) the Business Day on which demand therefor is made by such
Issuing Bank, provided notice of such demand is given not later than 11:00 a.m.
(New York, New York time) on such Business Day, or (2) the first Business Day
next succeeding such demand if notice of such demand is given after such time.
Upon any such assignment by an Issuing Bank to any Revolving Loan Lender of a
portion of a Letter of Credit Advance made by such Issuing Bank, such Issuing
Bank shall be deemed to have represented and warranted to such Revolving Loan
Lender that such Issuing Bank is the legal and beneficial owner of such interest
being assigned by it, but makes no other representation or warranty and assumes
no responsibility with respect to such Letter of Credit Advance, the Loan
Documents or any Loan Party. If and to the extent that any Revolving Loan Lender
shall not have so made the purchase price for its Pro Rata Share (calculated in
accordance with Section 2.11(e)(iv) if any Revolving Loan Lender is a Defaulting
Lender) of a Letter of Credit Advance available to the Administrative Agent,
such Revolving Loan Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by such Issuing Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Effective Rate. If such Revolving
Loan Lender shall pay to the Administrative Agent such amount for the account of
such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Letter of Credit Advance made by such Revolving
Loan Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Letter of Credit Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.
Obligations Absolute. The Obligations of the Borrowers under this Agreement, any
Letter of Credit Agreement and any other agreement or instrument relating to any
Letter of Credit issued by an Issuing Bank shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including without limitation the following
circumstances:
(i)    any lack of validity or enforceability of this Agreement, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (this Agreement and all of the other foregoing being,
collectively, the “L/C Related Documents”);




--------------------------------------------------------------------------------




(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
(iii)    the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), such Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by such Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; provided that this clause (v) shall not be
deemed to be a waiver of any claim that any Borrower might have against such
Issuing Bank as a result of any such payment that arises from the gross
negligence or willful misconduct of such Issuing Bank;
(vi)    any release or amendment or waiver of or consent to departure from any
Guaranty Agreement; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including without limitation any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Borrower or a Guarantor.
Defaulting Lenders.
Cash Collateralization. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or any Issuing Bank (with a copy to the Administrative Agent), AGCO shall
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.11(e)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
Grant of Security Interest. AGCO, and to the extent any Cash Collateral is
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (c) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, AGCO will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative




--------------------------------------------------------------------------------




Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.11 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce any Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.11 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to this Section 2.11 the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender (or a Defaulting
Lender, as applicable), to the extent permitted by Applicable Law:
Waivers and Amendments. If such Defaulting Lender is a Defaulting Lender, such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders.
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 7 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.5 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: FIRST, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
SECOND, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or the Swing Line Bank hereunder; THIRD,
to Cash Collateralize on a pro rata basis the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.11(a);
FOURTH, as AGCO may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; FIFTH, if so determined by the Administrative Agent and
AGCO, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize on a pro rata
basis the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section 2.11; SIXTH, to the payment of any




--------------------------------------------------------------------------------




amounts owing to the Lenders, the Issuing Banks or the Swing Line Bank as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swing Line Bank against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; SEVENTH, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and EIGHTH, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans (including any
Letter of Credit Advances) in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans (including Letter of Credit Advances) of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
(including any Letter of Credit Advances) of such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Revolving Loan Commitments without giving effect to Section 2.11(e)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.11(e)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Unused Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B)    No Defaulting Lender shall be entitled to receive the fees for Letters of
Credit provided under Section 2.6(c) for any period during which that Lender is
a Defaulting Lender except to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to this Section 2.11.
(C)    With respect to any Letter of Credit fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the applicable Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and the Swing Line Bank, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or the Swing Line Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Revolving Loan Lenders that are
Non-Defaulting Lenders in




--------------------------------------------------------------------------------




accordance with their respective Pro Rata Share (calculated without regard to
such Defaulting Lender’s Revolving Loan Commitment) but only to the extent that
such reallocation does not cause the aggregate Revolving Loan Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Loan
Commitment. Subject to Section 11.6, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Bank’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
this Section 2.11.
Defaulting Lender Cure. If AGCO, the Administrative Agent, the Swing Line Bank
and each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Revolving Loan Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held pro rata by the Lenders in accordance with the Revolving
Loan Commitments (without giving effect to Section 2.11(e)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that (x) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender, (y) such
Lender that ceases to be a Defaulting Lender shall reimburse the other Revolving
Loan Lenders for any costs of the type described in Section 10.2 that may be
incurred by such Revolving Loan Lenders as a result of the purchase of Revolving
Loans required hereunder, and (z) except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
New Swing Line Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Bank shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
Borrower Liability. AGCO and each Domestic Subsidiary Borrower shall be jointly
and severally liable for all Loans and other liabilities hereunder or under any
other Loan Document by or of itself or any Borrowing Subsidiary. No Foreign
Subsidiary Borrower shall have any liability for any Borrowing or other
liabilities hereunder or under any other Loan Documents by




--------------------------------------------------------------------------------




or of AGCO or any other Borrowing Subsidiary (except as may otherwise be
provided in any Guaranty Agreement of such Foreign Subsidiary Borrower).
2.13.    Designated Borrowers.
(a)    After the Agreement Date, AGCO may at any time, upon not less than sixty
(60) days’ notice from AGCO to the Administrative Agent (or such shorter period
as may be agreed by the Administrative Agent in its sole discretion), request
that any one or more Wholly Owned Subsidiaries of AGCO (an “Applicant Borrower”)
be designated as a Designated Borrower to receive Revolving Loans or to have
Letters of Credit issued hereunder by delivering to the Administrative Agent
(which shall deliver counterparts thereof to each Lender) a duly executed notice
and agreement in substantially the form of Exhibit C (a “Designated Borrower
Request and Assumption Agreement”); provided, however, AGCO shall not have any
right to request that an Applicant Borrower become a Designated Borrower
hereunder if (i) such Applicant Borrower is not a Wholly Owned Subsidiary of
AGCO, (ii) such Applicant Borrower is not a Domestic Subsidiary of AGCO, or
(iii) any Default or Event of Default then exists or would be caused hereby. The
parties hereby acknowledge and agree that prior to any Applicant Borrower
becoming a Designated Borrower entitled to utilize the credit facilities
provided for herein, (1) the Administrative Agent and the Revolving Loan Lenders
shall have received all information, documents, and certificates required by the
Administrative Agent and the Lenders under “know-your-customer” and anti-money
laundering rules and regulations, including the USA Patriot Act (including a
Beneficial Ownership Certification), and (2) the Administrative Agent and the
Lenders shall have received a Guaranty Agreement, supporting resolutions,
incumbency certificates, certified (if available) governing documents and good
standing certificates, opinions of counsel and any other document or information
reasonably requested by the Administrative Agent, each in form and substance
satisfactory to the Administrative Agent and the Required Lenders (collectively,
the “Supporting Documents”). If the Administrative Agent agrees that an
Applicant Borrower shall have satisfied all of the requirements of this Section
2.13 and, therefore, be entitled to become a Designated Borrower hereunder, then
promptly following receipt of (x) all Supporting Documents, (y) a certificate of
an Authorized Financial Officer of AGCO certifying that no Default or Event of
Default then exists or would result from the joinder of such Applicant Borrower
as a Borrower hereunder and (z) a reaffirmation by each Borrower and each
Guarantor of its Guaranty Agreement (if applicable), in form and substance
satisfactory to the Administrative Agent, the Administrative Agent shall send a
notice in substantially the form of Exhibit D (a “Designated Borrower Notice”)
to AGCO and the Revolving Loan Lenders specifying the effective date upon which
the Applicant Borrower shall constitute a Designated Borrower for purposes
thereof, whereupon each of the Revolving Loan Lenders agrees to permit such
Designated Borrower to receive Revolving Loans or to have Letters of Credit
issued hereunder, on the terms and conditions set forth herein, and each of the
parties agrees that such Designated Borrower otherwise shall be a Borrower for
all purposes of this Agreement; provided, that no Notice of Borrowing or Notice
of Issuance maybe submitted by or on behalf of such Designated Borrower until
three (3) Business Days after such effective date.
(b)    The Obligations of the Domestic Borrowers shall be joint and several in
nature as more specifically described in Section 2.12. The Obligations of each
Foreign




--------------------------------------------------------------------------------




Subsidiary Borrower shall be several in nature and not joint except as set forth
in any Guaranty Agreement executed by such Foreign Subsidiary Borrower. No
Foreign Subsidiary Guarantor shall be required to guarantee the Obligations of
AGCO or any Domestic Subsidiary Borrower.
(c)    Each Foreign Subsidiary Borrower and each Domestic Subsidiary Borrower of
AGCO that is or becomes a “Designated Borrower” pursuant to this Section 2.13
hereby irrevocably appoints AGCO as its agent for all purposes relevant to this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii)  in the case of the Domestic Subsidiaries Borrowers only, the receipt
of the proceeds of any Loans made by the Lenders, to any such Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by AGCO, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to AGCO in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Borrower.
(d)    Notwithstanding anything to the contrary herein, (i) no Persons may
become a Borrower except in accordance with this Section 2.13, (ii) each of the
Initial Borrowers consents to the addition of Designated Borrowers as
“Borrowers” hereunder from time to time in accordance with this Section 2.13,
and (iii) only Wholly Owned Subsidiaries of AGCO may become Designated
Borrowers.
Incremental Facilities.
(a)    Following the Agreement Date, AGCO may from time to time through the
Maturity Date, propose that (a) term loans in U.S. Dollars or the Equivalent
Amount in the requested Offshore Currency be made to it or any of the other
Borrowers in accordance with this Section (each, an “Incremental Term Loan”) or
(b) the aggregate amount of Revolving Loan Commitments be increased (each an
“Incremental Revolving Commitment”) by delivering a Notice of Incremental
Facility to the Administrative Agent substantially in the form of Exhibit E
hereto (a “Notice of Incremental Facility”), specifying (subject to the
restrictions set forth in clause (b) below) therein the (i) amount of the
Tranche of Incremental Term Loans or Incremental Revolving Commitments requested
(which Tranche shall, unless otherwise approved by the Lenders making such
Incremental Term Loans or providing such Incremental Revolving Commitments, be
in a minimum principal amount of $100,000,000 and integral multiples of
$50,000,000 in excess thereof (or in each case the Equivalent Amount in the
requested Offshore Currency)), (ii) requested closing date of such proposed
Incremental Term Loans or Incremental Revolving Commitments (which shall be at
least 15 Business Days from the date of delivery of the Notice of Incremental
Facility), (iii) the interest rate to be applicable to all Incremental Term
Loans in such Tranche, and (iv) the amount of any upfront or closing fees to be
paid by the Borrowers to the Lenders funding such Tranche of Incremental Term
Loans or providing such Incremental Revolving Commitments. Each Notice of
Incremental Facility delivered by AGCO shall be binding upon all Loan Parties.
At the time of delivery of the Notice of Incremental Facility, AGCO shall also
deliver to the Administrative Agent a certificate of a Responsible




--------------------------------------------------------------------------------




Employee of AGCO certifying (A) that AGCO and its Subsidiaries are in compliance
with the financial covenants set forth in Section 6.10 hereof before and after
giving effect to such Incremental Term Loan Borrowing or such Incremental
Revolving Commitments (as if fully drawn) on a pro forma basis as of the end of
the most recent Fiscal Quarter for which financial statements have been
delivered to the Lenders, and (B) that no Default or Event of Default then
exists or would be caused thereby.
(b)    Repayments of the principal of any Incremental Term Loans may not be
reborrowed. Each Tranche of Incremental Term Loans shall bear interest at the
Base Rate or the LIBO Rate plus such Applicable Margin as is set forth in the
Notice of Incremental Facility related to such Incremental Term Loans, provided,
however, the final maturity date of any Tranche of Incremental Term Loans shall
be not earlier than the Maturity Date, and no Tranche of Incremental Term Loans
shall have any scheduled amortization or other required principal payments that
is greater than ten (10%) of the original principal amount thereof in any fiscal
year. All Incremental Term Loans shall for all purposes be Obligations hereunder
and under the Loan Documents. Any Incremental Revolving Commitments shall be
made on the same terms and provisions (other than upfront fees) as apply to the
existing Revolving Loan Commitments, including with respect to maturity date,
interest rate and prepayment provisions, and such Incremental Revolving
Commitments shall not constitute a credit facility separate and apart from the
Revolving Loan Commitments set forth in Section 2.1(a).
(c)    Administrative Agent shall deliver a copy of each Notice of Incremental
Facility to such Lenders or other Persons that qualify as an Eligible Assignee
as may be determined by Administrative Agent in its reasonable discretion with
the approval of AGCO or as may be specified by AGCO. No Lender shall have any
obligation to fund any Incremental Term Loan or to make available any
Incremental Revolving Commitment, and any decision by a Lender to fund any
Incremental Term Loan or to make available any Incremental Revolving Commitment
shall be made in its sole discretion independently from any other Lender.
(d)    If Administrative Agent receives commitments from Lenders and/or from any
other Person that (i) qualifies as an Eligible Assignee and is acceptable to
AGCO and Administrative Agent in its reasonable discretion, and (ii) has agreed
to become a Lender in respect of all or a portion of an Incremental Term Loan or
an Incremental Revolving Commitment (an “Additional Lender”), in excess of the
requested Incremental Term Loan or requested Incremental Revolving Commitment,
Administrative Agent shall have the right, in its discretion but with the
consent of AGCO, to reduce and reallocate (within the minimum and maximum
amounts specified by each such Lender or Additional Lender in its notice to
Administrative Agent) the shares of the Incremental Term Loan or Incremental
Revolving Commitment of the Lenders or Additional Lenders willing to fund such
Incremental Term Loan or Incremental Revolving Commitment so that the total
committed Incremental Term Loan or Incremental Revolving Commitment equals the
requested Incremental Term Loan or Incremental Revolving Commitment, as the case
may be. If Administrative Agent does not receive commitments from Lenders (or
Additional Lenders) in an amount sufficient to fund the requested Incremental
Term Loan or Incremental Revolving Commitment, Administrative Agent shall so
notify AGCO and the Notice of Incremental Facility shall be deemed automatically
rescinded; provided, AGCO may submit a replacement Notice of Incremental
Facility setting




--------------------------------------------------------------------------------




forth different terms for the requested Incremental Term Loan Borrowing or
Incremental Revolving Commitment.
(e)    An agreement to fund Incremental Term Loans or to provide Incremental
Revolving Commitments pursuant to this Section shall become effective upon the
receipt by Administrative Agent of an agreement in form and substance reasonably
satisfactory to Administrative Agent and AGCO signed by each Loan Party, by each
Additional Lender and by each existing Lender who has agreed to fund such
Incremental Term Loans or to provide such Incremental Revolving Commitment,
setting forth the new Incremental Term Loans or Incremental Revolving Commitment
of such Lenders and setting forth the agreement of each Additional Lender to
become a party to this Agreement as a Lender and to be bound by all the terms
and provisions hereof, together with officer’s certificates and ratification
agreements executed by each Loan Party and such evidence of appropriate
corporate authorization on the part of each Loan Party with respect to the
requested Incremental Term Loans or Incremental Revolving Commitments, any
amendments to this Agreement and any other Loan Documents reasonably requested
by Administrative Agent in relation to the requested Incremental Term Loans or
Incremental Revolving Commitment (which amendments to the Loan Documents (other
than this Agreement) Administrative Agent is hereby authorized to execute on
behalf of the Lenders), and such opinions of counsel for the Loan Parties with
respect to the requested Incremental Term Loans or Incremental Revolving
Commitment and other assurances and documents as Administrative Agent may
reasonably request.
(f)    If, after giving effect to any Incremental Revolving Commitment, the
outstanding Revolving Loans would not be held pro rata in accordance with the
new Revolving Loan Commitments, the Revolving Loan Lenders (including, without
limitation, any Additional Lenders) shall, on the effective date of the
applicable Incremental Revolving Commitment, make advances among themselves so
that after giving effect thereto the Revolving Loans will be held by the
Revolving Loan Lenders (including, without limitation, any Additional Lenders),
on a pro rata basis in accordance with their respective Revolving Loan
Commitments hereunder (after giving effect to the applicable Incremental
Revolving Commitment). Each Revolving Loan Lender agrees to wire immediately
available funds to the Administrative Agent in accordance with this Agreement as
may be required by the Administrative Agent in connection with the foregoing.
2.15.    Extension of Maturity Date.
(a)    Request for Extension. Borrowers may, by notice to Administrative Agent
(who shall promptly notify the Lenders) delivered at any time not less than 60
days prior to the Maturity Date then in effect hereunder (the “Existing Maturity
Date”) request that each Lender extend such Lender’s Maturity Date to the date
(the “Extended Maturity Date”) that is one year after the Existing Maturity Date
then in effect; provided such extension does not cause the tenor of any Lender’s
Commitment or Loans to exceed five (5) years from the Extension Date upon which
such extension becomes effective). Borrowers may only request two extensions
pursuant to this Section 2.15.
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is 15




--------------------------------------------------------------------------------




Business Days after the date on which the Administrative Agent received AGCO’s
extension request (the “Lender Decision Date”), advise the Administrative Agent
whether or not such Lender agrees to such extension with respect to its
applicable Commitment or Loans (each Lender that determines to so extend its
Maturity Date with respect to its applicable Commitment or Loans, an “Extending
Lender”). Each Lender that determines to extend its Maturity Date with respect
to its applicable Commitment or Loans shall notify the Administrative Agent of
such fact promptly after such determination (but in any event no later than the
Lender Decision Date), and any Lender that does not so advise the Administrative
Agent on or before the Lender Decision Date or determines to not extend its
Maturity Date (a “Non-Extending Lender”) with respect to its applicable
Commitment or Loans shall be deemed to be a Non-Extending Lender. The election
of any Lender to agree to such extension shall not obligate any other Lender to
so agree, and it is understood and agreed that no Lender shall have any
obligation whatsoever to agree to any request made by AGCO for extension of the
Maturity Date or Existing Maturity Date.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify AGCO of each Lender’s determination under this Section promptly after the
Administrative Agent’s receipt thereof and, in any event, no later than the date
that is 5 Business Days after the Lender Decision Date (or, if such date is not
a Business Day, on the next preceding Business Day).
(d)    Additional Commitment Lenders. AGCO shall have the right, but shall not
be obligated, on or before the Existing Maturity Date in accordance with the
procedures provided in Section 10.5(b) as if such Non-Extending Lender was an
Affected Lender thereunder, to replace each Non-Extending Lender with, and add
as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”), each of which Additional
Commitment Lenders shall have entered into an Assignment and Assumption (in
accordance with and subject to the restrictions contained in Section 9.6, with
AGCO or such Additional Commitment Lender obligated to pay any applicable
processing or recordation fee) with such Non-Extending Lender, pursuant to which
such Additional Commitment Lenders shall, effective on or before the Existing
Maturity Date for such Non-Extending Lender, assume a Commitment and/or Loans
(and, if any such Additional Commitment Lender is already a Lender, its
Commitment and/or Loans shall be in addition to such Lender’s Commitment and
Loans hereunder on such date).
(e)    Minimum Extension Requirement. Subject to clause (f) of this Section, if
(and only if) the total of the Commitments and Incremental Term Loans of the
Lenders that have agreed to extend their Existing Maturity Date and the new or
increased Commitments and assumed Incremental Term Loans of any Additional
Commitment Lenders is more than 50% of the aggregate amount of the Commitments
and Incremental Term Loans (other than the Commitments and Incremental Term
Loans of any Defaulting Lenders) in effect immediately prior to the applicable
Extension Date, then, effective as of the applicable Extension Date, the
Maturity Date of each Extending Lender and of each Additional Commitment Lender
shall be extended with respect to its applicable Commitment or Loans to the
Extended Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become




--------------------------------------------------------------------------------




a “Lender” for all purposes of this Agreement and shall be bound by the
provisions of this Agreement as a Lender hereunder and shall have the
obligations of a Lender hereunder.
(f)    Conditions to Effectiveness of Extensions. The extension of the Maturity
Date pursuant to this Section shall not be effective with respect to any Lender
unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;
(ii)    the representations and warranties of each Loan Party set forth in this
Agreement and in the other Loan Documents to which it is a party, shall be true
and correct in all material respects (unless any such representation or warranty
is qualified as to materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the applicable Extension Date, both before and immediately after giving
effect thereto, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date; and
(iii)    the Administrative Agent shall have received a certificate from AGCO
signed by an authorized officer of AGCO (A) certifying the accuracy of the
foregoing clauses (i) and (ii) and (B) certifying and attaching the resolutions
adopted by each Borrower approving or consenting to such extension.
(g)    Maturity Date for Non-Extending Lenders. On the Maturity Date of each
Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) Borrowers shall repay the outstanding Loans of
such Non-Extending Lender (and shall pay to such Non-Extending Lender all of the
other Obligations due and owing to it under this Agreement) and after giving
effect thereto shall prepay any Revolving Loans outstanding on such date (and
pay any additional amounts required pursuant to Section 10.2) to the extent
necessary to keep outstanding Revolving Loans ratable with any revised Pro Rata
Shares of the respective Lenders effective as of such date, and the
Administrative Agent shall administer any necessary reallocation of the
Outstandings (without regard to any minimum borrowing, pro rata borrowing and/or
pro rata payment requirements contained elsewhere in this Agreement).
(h)    Amendment. In connection with any extension of the Maturity Date,
Borrowers, Administrative Agent and each extending Lender may make such
amendments to this Agreement as Administrative Agent determines to be reasonably
necessary to evidence the extension. This Section shall supersede Sections 2.9
and 9.1
ARTICLE 3
CONDITIONS PRECEDENT
3.1.    Conditions Precedent to Agreement Date. The effectiveness of this
Agreement and the obligation of each Lender to make the Loans hereunder and the
obligation of any Issuing Bank to issue the initial Letters of Credit, is
subject to the satisfaction of the following conditions precedent:




--------------------------------------------------------------------------------




(a)    The Lenders shall be satisfied that, in connection with the initial
Borrowing hereunder, simultaneously with such initial Borrowing, all amounts
owing under the Existing Credit Agreement shall have been paid in full and all
commitments to lend thereunder shall be terminated;
(b)    The Administrative Agent shall have received, on or before the Agreement
Date, the following, each dated such date (unless otherwise specified), in form
and substance satisfactory to the Administrative Agent (unless otherwise
specified):
(i)    This Agreement, duly executed and delivered by the Borrowers, the
Administrative Agent and each Initial Lender;
(ii)    The Fee Letter, duly executed and delivered by the Borrowers;
(iii)    Each of the Guaranty Agreements duly executed by each Person specified
on Schedule G, each such Guaranty Agreement to be in form and substance
satisfactory to the Administrative Agent, and guaranteeing the obligations
specified in such Schedule;
(iv)    Certified copies of the resolutions of the Board of Directors of each
Borrower and Guarantor approving the execution and delivery of the Loan Document
to which it is a party, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the Loan Documents;
(v)    Such documents and certificates as Administrative Agent may reasonably
request relating to the organization, existence and good standing (or the
equivalent in the applicable jurisdiction) of each Loan Party, the authorization
of the Transactions, the identity, authority and capacity of each Responsible
Employee authorized to act on behalf of a Loan Party in connection with the Loan
Documents and any other legal matters relating to the Loan Parties, this
Agreement, the other Loan Documents or the Transactions;
(vi)    A Notice of Borrowing executed and delivered by AGCO to Administrative
Agent pursuant to Section 2.2(a) with respect to the initial funding of the
Loans to be made on the Agreement Date; and
(vii)    A favorable opinion of (A) Troutman Sanders LLP, counsel to the Loan
Parties and (B) internal counsel to AGCO BV;
(c)    [Reserved];
(d)    The Administrative Agent and the Lenders shall have received (i) all
information, documents, and certificates required by the Administrative Agent
and the Lenders under “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act and (ii) at least five days prior to
the Agreement Date, a Beneficial Ownership Certification from each Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation; and




--------------------------------------------------------------------------------




(e)    AGCO shall have paid all fees and expenses (including the fees and
expenses of counsel) of the Administrative Agent and Lenders that are due and
payable on the Agreement Date, in each case which have been invoiced at least
two Business Days before the Agreement Date, and are in compliance with all
terms of the Fee Letter on or before the Agreement Date.
Conditions Precedent to Each Borrowing and Issuance. The obligation of each
Lender to make a Loan (including initial Loans made on the Agreement Date but
excluding any Letter of Credit Advance), and the right of any Borrower to
request the issuance of Letters of Credit by an Issuing Bank, shall be subject
to the further conditions precedent that on the date of such Borrowing or
issuance, the following statements shall be true and any Notice of Borrowing or
Notice of Issuance delivered to the Administrative Agent hereunder shall certify
that, as of the date of the Borrowing requested thereunder:
(a)    the representations and warranties contained in each Loan Document will
be correct on and as of the date of such Borrowing or issuance, before and after
giving effect to such Borrowing or issuance and to the application of the
proceeds therefrom, as though made on and as of such date, and request for the
issuance of a Letter of Credit by an Issuing Bank delivered to such Issuing Bank
hereunder, in each case other than as permitted by Section 4.2;
(b)    no event shall have occurred and be continuing, or would result from such
Borrowing or issuance or from the application of the proceeds therefrom, that
constitutes or would constitute a Default or Event of Default;
(c)    if the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.13 to designate such Borrower as a Designated Borrower shall have
been met to the satisfaction of the Administrative Agent;
(d)    Administrative Agent and, if applicable, such Issuing Bank or the Swing
Line Bank shall have received a Notice of Borrowing or Notice of Issuance, as
applicable, in accordance with the requirements of this Agreement.
(e)    such Borrowing or issuance of a Letter of Credit is permitted under
Article 2.
Determinations Under Section 3.1. For purposes of determining compliance with
the conditions specified in Sections 3.1 and 3.2, each Lender shall be deemed to
have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the initial Borrowing specifying its
objection thereto and such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Borrowing.




--------------------------------------------------------------------------------




ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Representations and Warranties of the Borrowers. In order to induce the
Administrative Agent, the Lenders and the Issuing Banks to enter into this
Agreement and to extend credit to each Borrower, each Borrower hereby agrees,
represents, and warrants as follows:
Organization; Power. Each Loan Party and each of its Material Subsidiaries (i)
is duly organized, validly existing and in good standing (if applicable) under
the laws of the jurisdiction of its organization, (ii) is duly qualified and in
good standing (if applicable) as a foreign corporation in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed would not reasonably be expected to result in a Material
Adverse Effect, and (iii) has all requisite power and authority to own or lease
and operate its properties, to conduct its business as now being conducted and
as proposed to be conducted and to enter into and carry out the terms of the
Loan Documents to which it is a party.
Subsidiaries. Set forth on Schedule 4.1(b) is a complete and accurate list of
all Subsidiaries of AGCO as of the Agreement Date, showing (as to each such
Subsidiary) the jurisdiction of its incorporation or formation, the percentage
of the outstanding shares of each such class owned (directly or indirectly) by
AGCO and whether it is a Material Subsidiary. All of the outstanding Equity
Interests in all of the Subsidiaries of AGCO owned by AGCO or any of its
Subsidiaries has been validly issued, is fully paid and non-assessable and is
owned by AGCO or one or more of its Subsidiaries free and clear of all Liens,
except for Permitted Liens.
(c)    Intentionally Omitted.
Authorization; No Conflict. The execution, delivery and performance by each Loan
Party of this Agreement each other Loan Document and each L/C Related Document
to which it is or is to be a party and the other transactions contemplated
hereby, are within such Loan Party’s corporate or other similar powers, have
been duly authorized by all necessary corporate or other similar action, and do
not (i) contravene such Loan Party’s charter or bylaws; (ii) violate any
Applicable Law or any order of any Governmental Authority; (iii) result in the
breach of, or constitute a default under, any material contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties; or
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of any Loan Party or any of its Subsidiaries.
No Loan Party or any of its Subsidiaries is in violation of any such Applicable
Law or in breach of any such contract, loan agreement, indenture, mortgage, deed
of trust, lease or other instrument, the violation or breach of which not
reasonably be expected to result in a Material Adverse Effect.
No Authorizations Needed. Giving effect to the execution and delivery of the
Loan Documents and the making of the initial Loans hereunder, no authorization
or approval or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or any other third party is required
for the due execution, delivery or performance by any Loan




--------------------------------------------------------------------------------




Party of this Agreement, any other Loan Document or any L/C Related Document to
which it is or is to be a party, or for the consummation of the transactions
hereunder.
Enforceability. This Agreement, each other Loan Document and each L/C Related
Document have been (or, when delivered hereunder will have been), duly executed
and delivered by each Loan Party thereto. This Agreement, each other Loan
Document and each L/C Related Document have been (or, when delivered hereunder
will be), the legal, valid and binding obligation of each Loan Party thereto,
enforceable against such Loan Party in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws and principles of equity.
Financial Statements. Each of the (i) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of AGCO and
its Subsidiaries for the Fiscal Quarter ending June 30, 2018 and (ii) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of AGCO and its Subsidiaries for the Fiscal Year ended
December 31, 2017 furnished to the Administrative Agent pursuant to Section
3.1(c) fairly present the consolidated financial condition and results of AGCO
and its Subsidiaries as at such date and the consolidated results of the
operations of AGCO and its Subsidiaries and AGCO and its Subsidiaries,
respectively, for the period ended on such date, all in accordance with
Applicable Accounting Standards applied on a consistent basis, and since
December 31, 2017, there has been no event, occurrence or development that,
individually or in the aggregate, has had a Material Adverse Effect.
(h)    Intentionally Omitted.
Litigation. There is no action, suit, investigation, litigation or proceeding
affecting AGCO or any of its Subsidiaries, including any Environmental Action,
pending or threatened before any court, governmental agency or arbitrator that
purport to affect the legality, validity or enforceability of this Agreement,
any other Loan Document or any L/C Related Document or the consummation of the
transactions contemplated thereby or hereby, or that individually or in the
aggregate would reasonably be expected to result in a Material Adverse Effect.
Margin Stock. Neither AGCO nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of purchasing or carrying
any Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock. Neither the making of any extension of credit hereunder nor the
use of the proceeds thereof will violate the provisions of Regulation U.
Reserved.
ERISA Matters. No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan of any Loan Party or any of its ERISA Affiliates that
has resulted in or would reasonably be expected to result in a Material Adverse
Effect. Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) that any Loan Party or any of its ERISA Affiliates is
required to file for any Plan, copies of which have been filed with the IRS, is
complete and accurate and fairly presents the funding status of such Plan, and
since the




--------------------------------------------------------------------------------




date of such Schedule B there has been no change in such funding status that
would reasonably be expected to result in a Material Adverse Effect. Neither any
Loan Party nor any of its ERISA Affiliates has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan that would
reasonably be expected to result in a Material Adverse Effect. Neither any Loan
Party nor any of its ERISA Affiliates has been notified by the sponsor of a
Multiemployer Plan of any Loan Party or any of its ERISA Affiliates that such
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA, and to the knowledge of AGCO no such Multiemployer
Plan is reasonably expected to be in reorganization or to be terminated, within
the meaning of Title IV of ERISA, in either case which reorganization or
termination would reasonably be expected to result in a Material Adverse Effect.
With respect to each scheme or arrangement mandated by a government other than
the United States providing for post-employment benefits (a “Foreign Government
Scheme or Arrangement”) and with respect to each employee benefit plan
maintained or contributed to by any Loan Party or any Subsidiary of any Loan
Party that is not subject to United States law providing for post-employment
benefits (a “Foreign Plan”): (i) all material employer and employee
contributions required by law or by the terms of any Foreign Government Scheme
or Arrangement or any Foreign Plan have been made, or, if applicable, accrued,
in accordance with normal accounting practices; (ii) the fair market value of
the assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations, as of the Agreement Date, with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations, in accordance with applicable generally accepted accounting
principles, and the liability of each Loan Party and each Subsidiary of a Loan
Party with respect to a Foreign Plan is reflected in accordance with normal
accounting practices on the financial statements of such Loan Party or such
Subsidiary, as the case may be; and (iii) each Foreign Plan required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities unless, in each case, the failure to do so
would not be reasonably be expected to result in a Material Adverse Effect.
Compliance with Laws; Environmental Matters. Each of AGCO and its Subsidiaries
is in compliance in all respects with the requirements of all Applicable Laws
(including Environmental Laws) and all orders, writs, injunctions and decrees
applicable to it or to its properties (including any Environmental Action),
except in such instances in which (a) such requirement of Applicable Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to result in Material Adverse Effect.
Taxes. Each of AGCO and each of its Subsidiaries has filed, has caused to be
filed or has been included in all federal and foreign income-tax returns, all
federal, provincial or state income-tax returns where a tax Lien could be
imposed on any assets of AGCO or any of its Subsidiaries and all other material
income-tax and governmental remittance returns required to be filed and has paid
all taxes and other amounts shown thereon to be due, together with applicable
interest and penalties, except for any taxes being contested in good faith by




--------------------------------------------------------------------------------




appropriate proceedings promptly initiated and diligently pursued and for which
reserves or other appropriate provisions required by Applicable Accounting
Standards have been established.
Solvency. AGCO is, and will be after giving effect to the transactions
contemplated hereby, individually and together with its Subsidiaries, Solvent.
Investment Company. Neither AGCO nor any of its Subsidiaries is an “investment
company” or a company “controlled” by an “investment company”, as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.
Neither the making of any Loans, nor the issuance of any Letters of Credit, nor
the application of the proceeds or repayment thereof by any Borrower, nor the
consummation of the other transactions contemplated hereby, will violate any
provision of the Investment Company Act of 1940, as amended, or any rule,
regulation or order of the Securities and Exchange Commission thereunder.
Intellectual Property. AGCO and its Subsidiaries own, or possess the right to
use, without conflict with the rights of any other Person, all trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses except to the extent failure to
do so would reasonably be expected to result in a Material Adverse Effect.
Disclosures. As of the Agreement Date, AGCO has disclosed to the Lenders all
material agreements, instruments and corporate or other restrictions to which it
or any of its Subsidiaries is subject. The reports, financial statements,
certificates and other information furnished by or on behalf of AGCO or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), together with AGCO’s annual
report on Form 10-K and quarterly report on Form 10-Q, in each case most
recently filed by AGCO with the SEC, taken as a whole, do not contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, AGCO represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time. The
information included in the Beneficial Ownership Certification is true and
correct in all respects.
Employee Relations. The Borrowers know of no pending, threatened or contemplated
strikes, work stoppage or other labor disputes involving AGCO or any of its
Subsidiaries’ employees except where such strike, work stoppage or other labor
dispute would not reasonably be expected to result in a Material Adverse Effect.
Anti-Terrorism Laws; Sanctions(u)    . Except as described on Schedule 4.1(t)
and except as permitted by any applicable Anti-Terrorism Laws and Sanctions in
connection with any Borrower, Subsidiary or Affiliate located, organized or
resident in a jurisdiction that becomes the subject of Sanctions after the
Agreement Date, none of the Borrowers or their respective Subsidiaries is a
Sanctioned Person, nor, to the best of each Borrower’s knowledge, are any of its
Affiliates. With respect to any Person identified in Schedule 4.1(t), Borrowers
and their Subsidiaries, as applicable, are in compliance with Applicable Laws
and/or have obtained,




--------------------------------------------------------------------------------




and are in compliance with, authorizations from the relevant Governmental
Authority necessary to continue conducting business or owning Equity Interests
with each such Person. Each of the Borrowers and their employees is subject to a
Global Code of Conduct (the “Code of Conduct”) which is in full force and effect
on the date hereof. Among the commitments in the Code of Conduct is the
commitment that each of the Borrowers and their Subsidiaries, and their
respective employees, comply with import and export control regulations,
anti-boycott requirements and trade embargoes in the sale of products and also
is committed to comply with Anti-Corruption Laws and Sanctions. The Code of
Conduct is applicable to each Borrower and each of their Subsidiaries, including
any use of the proceeds of this Agreement.
Survival of Representations and Warranties, Etc. All representations and
warranties made under this Agreement shall be deemed to be made, at and as of
the Agreement Date (unless otherwise specified) and the date of each Loan which
will increase the principal amount of the Obligations outstanding, or upon the
issuance of a Letter of Credit hereunder, except (a) to the extent previously
fulfilled in accordance with the terms hereof, (b) to the extent subsequently
inapplicable, (c) to the extent subsequently inapplicable, (c) to the extent
such representation or warranty is limited to a specified date, and (d) as a
result of changes permitted by the terms of this Agreement. All representations
and warranties made under this Agreement shall survive, and not be waived by,
the execution hereof by the Lenders, the Administrative Agent and the Issuing
Banks, any investigation or inquiry by any Lender, Issuing Bank or the
Administrative Agent, or the making of any Loan or the issuance of any Letter of
Credit under this Agreement.
ARTICLE 5
AFFIRMATIVE COVENANTS
Each Borrower covenants and agrees that, so long as any Loan shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder:
Reporting Requirements. AGCO shall deliver to the Administrative Agent:
Quarterly Financials. As soon as available and in any event within forty-five
(45) days (plus any extension period obtained by AGCO from the Securities and
Exchange Commission for the filing of an equivalent periodic report under Rule
12b-25 of the General Rules and Regulations under the Securities Exchange Act of
1934) after the end of each of the first three (3) Fiscal Quarters of each
Fiscal Year of AGCO, consolidated balance sheets of AGCO and its Subsidiaries,
as of the end of such Fiscal Quarter and consolidated statements of income and
cash flows of AGCO and its Subsidiaries, for the portion of the Fiscal Year then
ended, setting forth in each case in comparative form the corresponding figures
for the corresponding period of the preceding Fiscal Year, all in reasonable
detail and duly certified (except as to the omission of footnotes and subject to
year-end audit adjustments) by an Authorized Financial Officer of AGCO as having
been prepared in accordance with Applicable Accounting Standards.
Annual Financials. As soon as available and in any event within ninety (90) days
(plus any extension period obtained by AGCO from the Securities and Exchange
Commission for the filing of an equivalent periodic report under Rule 12b-25 of
the General Rules and Regulations under the Securities Exchange Act of 1934)
after the end of each Fiscal Year of




--------------------------------------------------------------------------------




AGCO, a copy of the annual audit report for such year for AGCO and its
Subsidiaries, including therein consolidated balance sheets and consolidated
statements of income and cash flows of AGCO and its Subsidiaries for such Fiscal
Year, in each case reported on by KPMG LLC or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of AGCO and its consolidated Subsidiaries on a
consolidated basis in accordance with Applicable Accounting Standards
consistently applied.
Compliance Certificate. Concurrently with the delivery of the quarterly or
annual financial statements pursuant to (a) or (b) above:
(i)    a schedule in form satisfactory to the Administrative Agent of the
computations used by AGCO in determining, as of the end of such Fiscal Quarter
or Fiscal Year, compliance with the financial covenants contained in Section
6.10; and
(ii)    a certificate of an Authorized Financial Officer of AGCO stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that AGCO has
taken and proposes to take with respect thereto.
Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, taxes, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent may reasonably request or any Lender may from time to time reasonably
request through the Administrative Agent.
Notices. AGCO shall deliver to the Administrative Agent:
Default Notice. As soon as possible and in any event within two (2) Business
Days after a Responsible Employee shall know of the occurrence of each Default,
a statement of an Authorized Financial Officer of AGCO setting forth details of
such Default and the action that AGCO has taken and proposes to take with
respect thereto;
Beneficial Ownership Certification. As promptly as possible, written notice of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change in any exemption indicated thereon;
Rating Change. Promptly after any Responsible Employee becomes aware of the
occurrence thereof, notice of any change in the Rating by S&P or Moody’s, or the
placement by S&P or Moody’s of AGCO on a “CreditWatch” or “WatchList” or any
similar list, in each case with negative implications, or the cessation by S&P
or Moody’s of, or its intent to cease, issuing a Rating for AGCO; and
Adverse Developments. Promptly after any Responsible Employee becomes aware of
the occurrence thereof, notice of any other event or condition (including the
commencement of any actions, suits, investigations, litigation and proceedings
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or




--------------------------------------------------------------------------------




foreign) relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of AGCO and its Subsidiaries
that would reasonably be expected to result in a Material Adverse Effect.
Compliance with Laws, Etc. AGCO shall comply, and shall cause each of its
Subsidiaries to comply, with all Applicable Laws (including Anti-Corruption
Laws, Anti-Terrorism Laws, Sanctions and Environmental Laws), except where the
failure to so comply would not reasonably be expected to result in a Material
Adverse Effect. AGCO will maintain in effect its Code of Conduct (or an updated
code of conduct applicable globally) at all times.
Preservation of Existence, Etc. AGCO shall, and shall cause each of its
Subsidiaries to, do or cause to be done all things necessary to (a) preserve,
renew and keep in full force and effect (i) its legal existence, (ii) the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect and (b)
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing clauses (a) and (b) shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.4.
Payment of Taxes and Claims. AGCO shall, and shall cause each Subsidiary to, pay
and discharge all material federal, foreign, state and local taxes, assessments,
and governmental charges or levies imposed upon any of them or their respective
incomes or profits or upon any properties belonging to any of them prior to the
date on which penalties attach thereto; except that, no such tax, assessment,
charge, levy, or claim need be paid which is being contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on the appropriate books.
Maintenance of Insurance. AGCO shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which AGCO or such Subsidiary operates, subject to
customary self-insurance, deductibles and co-payment obligations.
Visitation Rights. AGCO shall permit, and shall cause its Subsidiaries to
permit, representatives of the Administrative Agent and, if accompanied by the
representatives of the Administrative Agent, representatives of each Issuing
Bank and each Lender to (a) visit and inspect the properties of AGCO and its
Subsidiaries during normal business hours, (b) inspect and make extracts from
and copies of AGCO’s and its Subsidiaries’ books and records and (c) discuss
with its respective principal officers, directors and accountants its
businesses, assets, liabilities, financial positions, results of operations, and
business prospects; provided, however, the Administrative Agent will use
reasonable efforts to coordinate with AGCO such visit and inspections to limit
any inconvenience to AGCO and its Subsidiaries and, prior to the occurrence of
any Default hereunder, the Administrative Agent shall give AGCO reasonable prior
notice of any such visit or inspection.




--------------------------------------------------------------------------------




Accounting Methods. AGCO shall maintain, and cause each of its Subsidiaries to
maintain, a system of accounting established and administered in accordance with
Applicable Accounting Standards, and will keep adequate records and books of
account in which complete entries will be made in accordance with such
accounting principles consistently applied and reflecting all transactions
required to be reflected by such accounting principles.
Maintenance of Properties, Etc. AGCO shall preserve, and shall cause each of its
Subsidiaries to maintain and preserve in the ordinary course of business in good
repair, working order, and condition, normal wear and tear, removal from service
for routine maintenance and repair and disposal of obsolete equipment excepted,
all properties used or useful in their respective businesses (whether owned or
held under lease), and from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements, additions, and improvements
thereto, except in each case where such failure to do so would not reasonably be
expected to result in a Material Adverse Effect.
.    Further Assurances. Upon the reasonable request of the Administrative
Agent, AGCO shall promptly cure, or cause to be cured, defects in the execution
and delivery of the Loan Documents (including this Agreement), resulting from
any act or failure to act by any Loan Party or any employee or officer thereof.
AGCO at its expense will promptly execute and deliver to the Administrative
Agent and the Lenders, or cause to be executed and delivered to the
Administrative Agent and the Lenders, all such other and further documents,
agreements, and instruments in compliance with or accomplishment of the
covenants and agreements of AGCO and its Subsidiaries in the Loan Documents,
including this Agreement, or to correct any omissions in the Loan Documents, or
more fully to state the obligations set out herein or in any of the Loan
Documents, or to obtain any consents, all as may be necessary or appropriate in
connection therewith as may be reasonably requested by the Administrative Agent.
Additional Domestic Subsidiaries. At any time after the Agreement Date, in the
event that AGCO or any Subsidiary of AGCO acquires or forms a new Domestic
Subsidiary of AGCO that is a Material Subsidiary or a Material Subsidiary
results from the division of a Subsidiary of AGCO or any Non-Material Domestic
Subsidiary becomes a Material Subsidiary, AGCO shall (a) cause such Domestic
Subsidiary to provide to the Administrative Agent, for the benefit of the
Lenders, a Guaranty Agreement, in form and substance satisfactory to the
Administrative Agent, pursuant to which such Domestic Subsidiary shall guaranty
the Obligations under this Agreement and (b) provide to the Administrative
Agent, for the benefit of the Lenders, all other documentation, including one or
more opinions of counsel satisfactory to the Administrative Agent, which in its
reasonable opinion is appropriate with respect to the execution and delivery of
the Guaranty Agreement referred to above.
Use of Proceeds. The proceeds of the Loans shall only be used (a) to repay all
of the Indebtedness under the Existing Credit Agreement, (b) to pay transaction
costs relating to the Transactions, and (c) for working capital needs and
general corporate purposes, in each case for the Borrowers and each Borrower’s
Subsidiaries.




--------------------------------------------------------------------------------




ARTICLE 6
NEGATIVE COVENANTS
Each Borrower covenants and agrees that, so long as any Loan shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder:
Indebtedness. AGCO shall not create, assume, incur or otherwise become or remain
obligated in respect of, or permit to be outstanding, and shall not permit any
of its Subsidiaries to create, assume, incur or otherwise become or remain
obligated in respect of, or permit to be outstanding, any Indebtedness except:
(a)    Indebtedness under this Agreement and the other Loan Documents;
(b)    Indebtedness described on Schedule 6.1 hereto (including Indebtedness
under the European Term Loan Credit Agreement as of the Agreement Date);
(c)    Unsecured Indebtedness incurred after the Agreement Date owing to the
European Investment Bank in a principal amount not to exceed €300,000,000;
(d)    Intercompany Indebtedness among any of AGCO and the Subsidiaries;
provided, to the extent such Indebtedness is incurred by or an obligation of
AGCO or any other Loan Party, such Indebtedness, shall be unsecured and, upon
the occurrence of an Event of Default, subordinated to the Obligations;
(e)    Indebtedness incurred in connection with a New Market Tax Credit
Transaction in an aggregate amount not to exceed $20,000,000;
(f)    Indebtedness arising under a declaration of joint and several liability
used for the purpose of section 2:403 DCC (and any residual liability under such
declaration arising pursuant to section 2:404(2) DCC);
(g)    Indebtedness arising as a result of two or more members of the group
being part of a fiscal unity (fiscale eenheid) for Dutch Tax purposes;
(h)    Indebtedness under any Capitalized Leases in existence as of the
Agreement Date; and
(i)    Indebtedness incurred after the Agreement Date so long as (i) no Default
exists or would result therefrom, (ii) AGCO determines after giving effect to
the incurrence of such Indebtedness that it is in pro forma compliance with the
financial covenants set forth in Section 6.10, and (iii) such Indebtedness shall
be unsecured except to the extent it is secured by a Permitted Lien.
Liens, Etc. AGCO shall not create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its properties of any character, whether now owned or
hereafter acquired, except Permitted Liens.




--------------------------------------------------------------------------------




Restricted Payments. AGCO shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly declare or make any Restricted Payment
if at the time of such Restricted Payment, after giving effect thereto, there
shall exist a Default or Event of Default; provided that (a) any Subsidiary of
AGCO may make Restricted Payments to AGCO or any Subsidiary of AGCO and (b) to
the extent any Subsidiary of AGCO is treated for tax purposes as a limited
liability company, partnership or other “pass-through” entity, such Subsidiary
may make Restricted Payments required by the terms of its governing documents to
be made during such period to the owners of Equity Interests in such Subsidiary
to pay the tax liability of such Persons as a result of their ownership of
Equity Interests in such Subsidiary for such period.
Fundamental Changes, Etc. AGCO shall not, and shall not permit any of its
Subsidiaries to, merge into or consolidate with any Person, except that (a) AGCO
may merge into or consolidate with any other Subsidiary of AGCO or any other
Person to consummate an acquisition, so long as (i) no Default then exists
hereunder or would be caused thereby, and (ii) AGCO shall be the surviving
Person of such merger or consolidation, and (b) any Subsidiary of AGCO may merge
into or consolidate with any other Subsidiary of AGCO or any other Person to
consummate an acquisition, so long as (i) no Default then exists hereunder or
would be caused thereby, (ii) except as set forth in clause (iv) below, the
Person surviving such merger or consolidation, shall be a Subsidiary of AGCO,
(iii) if a Loan Party is a party to such merger or consolidation and the
surviving Person of any such merger or consolidation is not a Loan Party, AGCO
shall provide five (5) Business Days prior written notice to the Administrative
Agent and the surviving Person shall assume, in a manner reasonably satisfactory
to the Administrative Agent, the obligations of such Loan Party under the Loan
Documents to which such Loan Party was a party, provided that, if a Borrower is
a party to such merger or consolidation and the surviving Person of any such
merger or consolidation is not a Borrower, such surviving Person shall not
become a Borrower hereunder except as provided in Section 2.13, and (iv) if the
Person surviving such merger or consolidation is not a Subsidiary of AGCO, such
merger or consolidation is permitted by Section 6.5. AGCO shall not liquidate or
dissolve itself or otherwise wind up its business, and AGCO shall not permit any
other Borrower to liquidate or dissolve itself or otherwise wind up its
business, unless all Loans outstanding to such Borrower have been paid in full.
AGCO shall not, and shall not permit any of its Subsidiaries or any Borrower to,
divide or file a plan of division, except that a Subsidiary of AGCO may divide,
so long as (a) no Default then exists hereunder or would be caused thereby, (b)
all Person(s) resulting from such division shall be Susidiaries of AGCO, and (c)
if a Loan Party is the dividing Person, AGCO shall provide five (5) Business
Days prior written notice to the Administrative Agent and all Persons resulting
from the division shall assume, in a manner reasonably satisfactory to the
Administrative Agent, the obligations of such Loan Party under the Loan
Documents to which such Loan Party was a party.
Sales of Assets. AGCO shall not sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, except:
(a)    sales of Inventory in the ordinary course of its business;
(b)    sale or disposition of obsolete, worn-out or surplus equipment in the
ordinary course of business;




--------------------------------------------------------------------------------




(c)    so long as no Default has occurred and is then continuing, the sale of
fixed assets in connection with Tax Incentive Transactions or New Market Tax
Credit Transactions;
(d)    transfers of assets among AGCO and its Subsidiaries in compliance with
Section 6.6;
(e)    sales of Receivables in connection with factoring arrangements in the
ordinary course of business; and
(f)    so long as no Default has occurred and is then continuing, the sale of
any other assets by AGCO or any Subsidiary (i) in an aggregate amount during any
Fiscal Year of AGCO not exceeding 10% of the Consolidated Net Tangible Assets of
AGCO as of the last day of such Fiscal Year and (ii) in an aggregate amount
during the term of this Agreement not exceeding 20% of the Consolidated Net
Tangible Assets of AGCO at any time.
Affiliate Transactions. AGCO shall not, and shall not permit any of its
Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, on terms and conditions less favorable
to AGCO or such Subsidiary than those that could be obtained on an arm’s-length
basis with a Person that is not such an Affiliate, except (a) transactions to
the extent between or among AGCO and its Subsidiaries, (b) Restricted Payments
permitted by Section 6.3, (c) increases in compensation and benefits for
officers and employees of AGCO and its Subsidiaries which are customary in the
industry or consistent with the past business practice of AGCO, or payment of
customary directors’ fees and indemnities, and (d) transactions entered into in
good faith and for legitimate business purposes with any Person that is an
Affiliate by reason of the ownership by AGCO or any of its Subsidiaries of
Equity Interests of such Person.


Amendments. AGCO shall not, and shall not permit any Subsidiary to, amend, its
charter, bylaws or similar constituent documents that would reasonably be
expected to result in a Material Adverse Effect.
Restrictions on Subsidiaries. AGCO shall not permit any Subsidiary of AGCO to
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or limits (a) the amount of dividends or other
distributions with respect to any of its Equity Interests that may be paid by
such Subsidiary to AGCO or another Subsidiary of AGCO, (b) the amount of loans
that may be made by such Subsidiary to AGCO or another Subsidiary of AGCO, (c)
the amount of payments by such Subsidiary on Indebtedness owing by such
Subsidiary of AGCO to AGCO or another Subsidiary, or (d) the ability of such
Subsidiary to transfer any of its properties or assets to AGCO, other than (i)
restrictions imposed under an agreement for the sale of all of the Equity
Interests in a Subsidiary or for the sale of a substantial part of the assets of
such Subsidiary, in either case to the extent permitted hereunder and pending
the consummation of such sale, (ii) restrictions set forth in the instruments,
documents and agreements governing the Indebtedness described on Schedule 6.1
hereto as of the Agreement Date and any similar restrictions set forth in
documents governing other Indebtedness permitted under Section 6.1,
(iii) restrictions imposed by Applicable




--------------------------------------------------------------------------------




Law or any of the Loan Documents, (iv) restrictions in any agreement with
another Person relating to a joint venture conducted through a Subsidiary of
AGCO in which such Person is a minority stockholder requiring the consent of
such Person to the payment of dividends, (v) with respect to restrictions of the
type described in clause (d) above, restrictions under agreements governing
Indebtedness secured by a Lien not otherwise prohibited hereunder that limit the
right of the debtor to dispose of the assets securing such Indebtedness, (vi)
customary provisions contained in leases, licenses and other similar agreements
entered into in the ordinary course of business that impose restrictions of the
type described in clause (d) above on the property subject to such lease, (vii)
customary anti-assignment provisions contained in agreements entered into in the
ordinary course of business, (viii) customary subordination of subrogation,
contribution and similar claims contained in guaranties permitted hereunder,
(ix) restrictions on the transfer, lease, or license of any property or asset of
any Loan Party in effect on the Agreement Date that were entered into in the
ordinary course of business, and (x) encumbrances or restrictions existing with
respect to any Person or the property or assets of such Person acquired by AGCO
or any Subsidiary of AGCO, provided that such encumbrances and restrictions were
in existence immediately prior to such acquisition (and not created in
contemplation thereof) and are not applicable to any Person or the property or
assets of any Person other than such acquired Person or the property or assets
of such acquired Person.
6.9.    Reserved.
6.10.    Financial Covenants.
Net Leverage Ratio. AGCO shall not allow, as of the end of each Fiscal Quarter
of AGCO, the Net Leverage Ratio to exceed 3.00 to 1.00; provided that,
notwithstanding the foregoing, for the four Fiscal Quarters ended immediately
following closing of a Material Acquisition (including the Fiscal Quarter in
which such Material Acquisition occurs), the Net Leverage Ratio shall not exceed
3.50 to 1.00.
Interest Coverage Ratio. AGCO shall maintain, as of the end of each Fiscal
Quarter of AGCO, an Interest Coverage Ratio of not less than 3.00 to 1.00.
Anti-Terrorism Laws. Neither the Borrower nor any of its Subsidiaries will
directly or to its knowledge indirectly use the proceeds of the Loans or the
Letters of Credit in violation of any Sanctions, Anti-Terrorism Laws or any
Anti-Corruption Laws by any Person (including any Person participating in the
Loans or Letters of Credit, whether as Administrative Agent, Issuing Bank,
Lender, arranger, underwriter, advisor, investor, or otherwise),
ARTICLE 7
EVENTS OF DEFAULT
7.1.    Events of Default. Each of the following shall constitute an Event of
Default (an “Event of Default”), whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule, or regulation
of any governmental or non-governmental body:
(a)    (i) any Borrower shall fail to pay (x) any principal or face amount of
any Loan on the date when the same becomes due and payable, or (y) any interest
or fees due hereunder within




--------------------------------------------------------------------------------




three (3) Business Days after the date when the same becomes due and payable, or
(ii) any Loan Party shall fail to make any other payment under any Loan
Document, in any case within five (5) Business Days after the date when the same
becomes due and payable; or
(b)    any representation or warranty made by any Loan Party under or in
connection with any Loan Document or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or
(c)    (i) any Borrower shall fail to perform any term, covenant or agreement
contained in Section 5.1(a), (b), or (c), if such failure shall remain
unremedied for ten (10) days after written notice thereof having been given to
AGCO; (ii) any Borrower shall fail to perform, observe or comply with any other
term, covenant or agreement contained in Article 6; or (iii) any Borrower or any
other Loan Party shall fail to perform any other term, covenant or agreement
contained in this Agreement or any other Loan Document not referenced elsewhere
in this Section 7.1 if such failure shall remain unremedied for thirty (30) days
after written notice thereof having been given to AGCO; or
(d)    AGCO, any Material Subsidiary or any Borrower shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Indebtedness, if such Indebtedness is outstanding in a principal or notional
amount of at least U.S. $50,000,000 in the aggregate (but excluding (i)
Indebtedness outstanding hereunder and (ii) Indebtedness solely between or among
AGCO and its Subsidiaries), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or otherwise to cause, or to permit the holder thereof to
cause, such Indebtedness to mature; or any such Indebtedness shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or
(e)    AGCO, any Material Subsidiary or any Borrower shall generally not pay its
debts as such debts become due, shall suspend or threaten to suspend making
payment whether of principal or interest with respect to any class of its debts
or shall admit in writing its insolvency or its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against AGCO, any Material Subsidiary
or any Borrower seeking, or seeking the administration, to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, administrator, receiver and manager, trustee, or other similar
official for it or for any substantial part of its property (including, without
limitation, any proceeding under the Bankruptcy Code or any similar law in any
other jurisdiction) and, in the case of any such proceeding instituted against
it (but not instituted by it)




--------------------------------------------------------------------------------




that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of sixty (60) days or any of
the actions sought in such proceeding (including without limitation the entry of
an order for relief against, or the appointment of a receiver, administrator,
receiver and manager, trustee, custodian or other similar official for, it or
any substantial part of its property) shall occur; or AGCO, any Material
Subsidiary or any Borrower shall take any action to authorize any of the actions
set forth above in this subsection, or an encumbrancer takes possession of, or a
trustee or administrator or other receiver or similar officer is appointed in
respect of, all or any part of the business or assets of AGCO, any Material
Subsidiary, or any Borrower or distress or any form of execution is levied or
enforced upon or sued out against any such assets and is not discharged within
seven days of being levied, enforced or sued out, or any Lien that may for the
time being affect any of its assets becomes enforceable, or anything analogous
to any of the events specified in this subsection occurs under the laws of any
applicable jurisdictions; or
any judgment or order for the payment of money in excess of U.S. $50,000,000
(other than any such judgment for a monetary amount insured against by a
reputable insurer that shall have admitted liability therefor), individually or
in the aggregate, shall be rendered against AGCO or any Material Subsidiary, or
a warrant of attachment or execution or similar process shall be issued or
levied against property of AGCO or any Material Subsidiary pursuant to a
judgment which, together with all other such property of AGCO or any Material
Subsidiary subject to other such process, exceeds in value U.S. $50,000,000 in
the aggregate, and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment, decree or order, or (ii) there is a period
of thirty (30) consecutive days following entry of such judgment or order during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, is not in effect; or
(g)    any non-monetary judgment or order shall be rendered against AGCO or any
Subsidiary that would reasonably be expected to result in a Material Adverse
Effect, and within thirty (30) days after the entry or issue thereof, such
judgment or order shall not have been vacated, rescinded or stayed pending
appeal or otherwise; or
(h)    any material portion of any Loan Document shall at any time and for any
reason be declared to be null and void, or a proceeding shall be commenced by
any Loan Party or any of its respective Affiliates, or by any governmental
authority having jurisdiction over any Loan Party or any of its Affiliates,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any material provision
of any Loan Document shall for any reason cease to be valid and binding on or
enforceable against any Loan Party to it, or any such Loan Party shall so state
in writing; or
(i)    a Change of Control shall occur; or
(j)    (i) any ERISA Event shall have occurred with respect to a Plan of any
Loan Party or any ERISA Affiliate as a result of an Insufficiency thereunder,
and any Loan Party shall fail to make any payment in excess of U.S. $50,000,000
as and when required to be made




--------------------------------------------------------------------------------




under ERISA as a result of such Insufficiency, or any such Insufficiency shall
have occurred and then exist that would reasonably be expected to result in a
Material Adverse Effect; or (ii) any Loan Party or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan of such Loan Party or
any ERISA Affiliate that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount that, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Loan Parties and their ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds U.S. $50,000,000 or would otherwise reasonably be
expected to result in a Material Adverse Effect; or (iii) any Loan Party or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of such Loan Party and their
ERISA Affiliates to all Multiemployer Plans that are then in reorganization or
being terminated have been or will be increased over the amounts contributed to
such Multiemployer Plans for the plan years of such Multiemployer Plans
immediately preceding the plan years in which such reorganization or termination
occurs by an amount exceeding U.S. $50,000,000 or which would otherwise
reasonably be expected to result in a Material Adverse Effect.
Remedies. If an Event of Default shall have occurred and until such Event of
Default is waived in writing by the Required Lenders, or all of the Lenders as
may be required by Section 9.1, the Administrative Agent:
(a)    may, and shall at the request of the Required Lenders, by notice to AGCO,
declare the obligation of each Lender to make Loans and of the Issuing Banks to
issue Letters of Credit and the Swing Line Bank to make Swing Line Loans to be
terminated, whereupon the same shall forthwith terminate;
(b)    may, and shall at the request of the Required Lenders (i) by notice to
AGCO, declare the Loans, all interest thereon and all other amounts payable
under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon the Loans, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers, and (ii) by notice to each party required under the terms of any
agreement in support of which a Letter of Credit is issued, request that all
Obligations under such agreement be declared to be due and payable; provided
that in the event of an actual or deemed entry of an order for relief or any
assignment, proposal or the giving of notice of intention to make a proposal
with respect to any Borrower under Debtor Relief Laws, (x) the obligation of
each Lender to make Revolving Loans and of the Issuing Banks to issue Letters of
Credit and of the Swing Line Bank to make Swing Line Loans shall automatically
be terminated and (y) the Loans, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers; and
(c)    may, and shall at the request of the Required Lenders, exercise all of
the post-default rights granted to it and to them under the Loan Documents or
under Applicable Law. The Administrative Agent, for the benefit of itself, the
Issuing Banks and the Lenders, shall have




--------------------------------------------------------------------------------




the right to the appointment of a receiver for the property of each Borrower,
and each Borrower hereby consents to such rights and such appointment and hereby
waives any objection each Borrower may have thereto or the right to have a bond
or other security posted by the Administrative Agent, the Issuing Banks or the
Lenders in connection therewith.
Actions in Respect of the Letters of Credit. If any Event of Default shall have
occurred and be continuing, the Administrative Agent may, irrespective of
whether it is taking any of the actions described in Section 7.2 or otherwise,
make demand upon AGCO to, and forthwith upon such demand AGCO will, pay to the
Administrative Agent on behalf of the Lenders in same-day funds at the
Administrative Agent’s office designated in such demand, for deposit in such
interest-bearing account as the Administrative Agent shall specify (the “L/C
Cash Collateral Account”), an amount equal to the aggregate Available Amount of
all Letters of Credit then outstanding. If at any time the Administrative Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Administrative Agent and the
Lenders or that the total amount of such funds is less than the amount required
to be on deposit hereunder, AGCO will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (i) such amount required to be deposited hereunder over (ii) the total
amount of funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent determines to be free and clear of any such right and
claim. The L/C Cash Collateral Account shall be in the name and under the sole
dominion and control of the Administrative Agent. The Administrative Agent shall
have no obligation to invest any amounts on deposit in the L/C Cash Collateral
Account. AGCO grants to the Administrative Agent, for its benefit and the
benefit of the Lenders, the Administrative Agent and the Issuing Banks, a lien
on and security interest in the L/C Cash Collateral Account and all amounts on
deposit therein as collateral security for the performance of the Borrowers’
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have all rights and remedies available to it under
Applicable Law with respect to the L/C Cash Collateral Account and all amounts
on deposit therein.
Application of Payments. Subsequent to the occurrence and during the
continuation of an Event of Default, payments and prepayments with respect to
the Obligations made to the Administrative Agent, the Lenders, the Issuing
Banks, the Swing Line Bank or otherwise received by the Administrative Agent,
any Lender, any Issuing Bank or the Swing Line Bank (excluding any funds held in
the L/C Cash Collateral Account which shall be applied to, or held to pay, the
Available Amount of all Letters of Credit then outstanding as set forth in
Section 7.3) shall be distributed in the following order of priority: first, to
the reasonable costs and expenses (including reasonable attorneys’ fees and
expenses), if any, incurred by the Administrative Agent, any Lender, any Issuing
Bank or the Swing Line Bank in the collection of such amounts under this
Agreement or of the Loan Documents until paid in full; second, to any fees then
due and payable to the Administrative Agent under this Agreement or any other
Loan Document until paid in full; third, to any fees then due and payable to the
Lenders and the Issuing Banks under this Agreement until paid in full; fourth,
to the ratable payment of interest then due in respect of the Loans and the
Swing Line Loans until paid in full; fifth, to the ratable payment of principal
of the Loans and the Swing Line Loans and, to the L/C Cash Collateral Account,
for any Letters of Credit then outstanding, in each case until paid (or cash
collateralized) in full;




--------------------------------------------------------------------------------




sixth, to any other Obligations not otherwise referred to in this Section until
paid in full; and seventh, to Borrowers or such other Person entitled thereto
under Applicable Law.
ARTICLE 8
THE ADMINISTRATIVE AGENT
Authorization and Action. Each Lender and Issuing Bank hereby irrevocably
appoints and authorizes Rabobank to take action on its behalf as the
Administrative Agent to exercise such powers and discretion under this Agreement
and the other Loan Documents as are delegated to them respectively by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto. The provisions of this Article 8 are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Banks, and neither AGCO
nor any other Loan Party shall have rights as a third-party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. As to any matters not expressly provided for by the Loan Documents, the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and Issuing Banks; provided that the Administrative Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, exposes
it or any of its Related Parties to liability or that is contrary to the Loan
Documents or Applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under Debtor Relief Laws or that
may effect a forfeiture, modification or termination of property of any
Defaulting Lender in violation of Debtor Relief Laws. Except for action
requiring the approval of the Required Lenders, the Administrative Agent shall
be entitled to use their discretion with respect to exercising or refraining
from exercising any rights which may be vested in it by, and with respect to
taking or refraining from taking any action or actions which it may be able to
take under or in respect of, any Loan Document, unless the Administrative Agent
shall have been instructed by the Required Lenders to exercise or refrain from
exercising such rights or to take or refrain from taking such action. The
Administrative Agent shall not incur any liability under or in respect of any
Loan Document with respect to anything which it may do or refrain from doing in
the reasonable exercise of its judgment or which may seem to it to be necessary
or desirable in the circumstances, except for its gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable judgment.
Administrative Agent’s Reliance, Etc. Neither Administrative Agent nor any of
its Related Parties shall be liable for any action taken or omitted to be taken
by it or them under or in connection with the Loan Documents, except for its or
their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. Without
limitation of the generality of the foregoing, the Administrative Agent:




--------------------------------------------------------------------------------




(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to AGCO or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
(c)    may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it, and may rely on
any opinion of counsel delivered under this Agreement, and shall not be liable
for any action taken or omitted to be taken in good faith by it in accordance
with the advice of such counsel, accountants or experts or any such opinion;
(d)    makes no warranty or representation to any Lender or Issuing Bank and
shall not be responsible to any Lender or Issuing Bank for any statements,
warranties or representations made in or in connection with the Loan Documents
by any other Person;
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent;
(f)    shall not be responsible to any Lender or Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
hereto (other than its own execution and delivery thereof) or the creation,
attachment perfection or priority of any Lien purported to be created under or
contemplated by any Loan Document;
(g)    shall incur no liability under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties;
(h)    shall have no liability or responsibility to any Loan Party for any
failure on the part of any Lender or Issuing Bank to comply with any obligation
to be performed by such Lender or Issuing Bank under this Agreement;
(i)    shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default under this Agreement unless they have received
notice from a Lender, Issuing Bank or Loan Party referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“Notice of Default”;




--------------------------------------------------------------------------------




(j)    shall incur no liability as a result of any determination whether the
transactions contemplated by the Loan Documents constitute a “highly leveraged
transaction” within the meaning of the interpretations issued by the Comptroller
of the Currency, the Federal Deposit Insurance Corporation and the Board of
Governors of the Federal Reserve System;
(k)    may act directly or through agents or attorneys on its behalf but shall
not be responsible to any Lender or Issuing Bank for the negligence or
misconduct of any agents or attorneys except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such agents or attorneys;
(l)    shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any Platform, electronic message, internet
or intranet website posting or other distribution) believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person;
(m)    may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon;
(n)    in determining compliance with any condition hereunder to the making of a
Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit;
(o)    shall not be liable for any damage or loss resulting from or caused by
events or circumstances beyond the Administrative Agent's reasonable control,
including nationalization, expropriation, currency or funds transfer
restrictions, the interruption, disruption, or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications, or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes, or other natural disasters,
civil, and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts, or errors by any Borrower in its instructions to the
Administrative Agent; and
(p)    does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “LIBO Rate” or with respect to any
comparable or successor rate thereto.
The exculpatory provisions of this Article 8 shall apply to any agent of the
Administrative Agent and any Related Parties of the Administrative Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided hereunder as well as
activities as Administrative Agent.




--------------------------------------------------------------------------------




Administrative Agent, in its Individual Capacity and Affiliates. With respect to
its respective Commitments and the Loans made by Rabobank, Rabobank shall have
the same rights and powers under the Loan Documents as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Rabobank in its individual capacity. Rabobank and its respective Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person who may do business
with or own securities of any Loan Party or any such Subsidiary, all as if
Rabobank was not the Administrative Agent and without any duty to account
therefor to the Lenders.
Lender Credit Decision. Each Lender and Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or their respective Related Parties and based on the financial statements
referred to in Section 3.1 and such other documents and information as it has
deemed appropriate, made its own independent credit analysis and decision to
enter into this Agreement. Each Lender and Issuing Bank also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, any other Loan Document or any related
agreement or document furnished hereunder or thereunder.
Notice of Default or Event of Default. In the event that the Administrative
Agent or any Lender shall acquire actual knowledge, or shall have been notified
in writing, of any Default or Event of Default, the Administrative Agent or such
Lender shall promptly notify the other Lenders, and the Administrative Agent
shall take such action and assert such rights under this Agreement as the
Required Lenders shall request in writing, and the Administrative Agent shall
not be subject to any liability by reason of its acting (a) pursuant to any such
request or (b) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and non-appealable
judgment. If the Required Lenders shall fail to request the Administrative Agent
to take action or to assert rights under this Agreement in respect of any Event
of Default within ten days after their receipt of the notice of any Event of
Default, or shall request inconsistent action with respect to such Event of
Default, the Administrative Agent may, but shall not be required to, take such
action and assert such rights (other than rights under Article 7) as it deems in
its discretion to be advisable for the protection of the Lenders and Issuing
Banks, except that, if the Required Lenders have instructed the Administrative
Agent not to take such action or assert such right, in no event shall the
Administrative Agent act contrary to such instructions.
Indemnification. Each Lender severally agrees to indemnify the Administrative
Agent (to the extent not promptly reimbursed by the Borrowers) from and against
such Lender’s ratable share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(including without limitation fees and expenses of legal counsel, experts,
agents and consultants) of any kind or nature whatsoever that may be imposed on,
incurred by, or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any action taken or omitted by the
Administrative Agent under the Loan Documents; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,




--------------------------------------------------------------------------------




penalties, actions, judgments, suits, costs, expenses or disbursements found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final and non-appealable
judgment. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any costs
and expenses payable by any Borrower under Section 9.4, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrowers. For purposes of this Section, the Lenders’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of:
(a)    the aggregate principal amount of the Loans outstanding at such time and
owing to the respective Lenders;
(b)    their respective Pro Rata Shares of the aggregate Available Amount of all
Letters of Credit outstanding at such time; and
(c)    their respective Unused Revolving Loan Commitments at such time.
Successor Administrative Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required
Lenders, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and Issuing Banks,
appoint a successor Administrative Agent, which shall be any Lender or a
commercial bank or other financial institution and having a combined capital and
reserves in excess of U.S. $500,000,000. The resignation of such retiring
Administrative Agent shall be effective only upon (i) the acceptance of any
appointment as an Administrative Agent hereunder by a successor Administrative
Agent, and (ii) the execution of all documents and taking of all other actions
reasonably necessary in the opinion of the successor Administrative Agent, in
connection with such substitution. Upon such effectiveness pursuant to the
foregoing clauses (i) and (ii), such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. After any retiring Administrative Agent’s resignation hereunder as an
Administrative Agent, the provisions of this Article 8 and Section 9.4 shall
continue in effect for the benefit of such retiring Administrative Agent, its
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent was
acting as Administrative Agent.
Administrative Agent May File Proofs of Claim. The Administrative Agent may file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Administrative Agent, its agents, financial advisors and counsel), the
Issuing Banks and the Lenders allowed in any judicial proceedings relative to
any Loan Party, or any of their respective creditors or property, and shall be
entitled and empowered to collect, receive and distribute any monies, securities
or other property payable or deliverable on any such claims and any




--------------------------------------------------------------------------------




custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding in any such judicial
proceedings is hereby authorized by each Lender and Issuing Bank to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders or
Issuing Banks, to pay to the Administrative Agent any amount due to the
Administrative Agent for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent, its agents, financial advisors and
counsel, and any other amounts due the Administrative Agent.
Release of Guaranties Each of the Lenders and Issuing Banks irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Loan Party (other than AGCO) from its obligations under any Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under its
Guaranty Agreement pursuant to this Section.
Other Agent Titles. Notwithstanding any other provision of this Agreement, each
of the financial institutions named as “Co-Syndication Agent”, “Joint
Bookrunner”, “Joint Lead Arranger”, and “Co-Documentation Agent” on the cover
page of this Agreement is named as such for recognition purposes only, and in
its capacity as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the transactions contemplated
hereby; it being understood and agreed that each such financial institution in
its stated capacity shall be entitled to all indemnification rights in favor of
the Administrative Agent as, and to the extent, provided in Sections 8.6 and
9.4(c).
ARTICLE 9
MISCELLANEOUS
Amendments, Etc. No amendment or waiver of any provision of this Agreement or
any other Loan Document, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders (or the Administrative Agent at the direction, or with
the consent, of the Required Lenders), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that:
(a)    no amendment, waiver or consent shall, unless in writing and signed by
the Lender affected thereby, reduce the principal of, or the rate of interest
specified herein (excluding a waiver of interest accruing at the Default Rate)
on any Loan owed to such Lender or the rate of fees payable for the account of
such Lender hereunder, or postpone any scheduled date for any payment of
principal, interest or fees due to any Lender;
(b)    no amendment, waiver or consent shall, unless in writing and signed by
the Lender affected thereby and acknowledged by the Administrative Agent,
increase (i) the amount of the Commitments of such Lender, or (ii) such Lender’s
Pro Rata Share for its applicable Class of Loans (except as set forth in Section
2.11(e)(iv));
(c)    no amendment, waiver or consent shall, unless in writing and signed by
all of the Lenders and acknowledged by Administrative Agent, do any of the
following at any time:




--------------------------------------------------------------------------------




(i)    waive any of the conditions specified in Section 3.2;
(ii)    change any of the provisions of this Section 9.1 or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(iii)    release AGCO from any of its obligations under a Loan Document or
release all of substantially all of the Guarantors from their obligations under
the Loan Documents;
(d)    no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Bank in addition to the Lenders required above to take such
action, affect the rights or obligations of the Swing Line Bank in such capacity
under this Agreement;
(e)    no amendment, waiver or consent shall, unless in writing and signed by
such Issuing Bank in addition to the Lenders required above to take such action,
affect the rights or obligations of an Issuing Bank under this Agreement; and
(f)    no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent, in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement.
Notices, Etc.
(a)    All notices and other communications provided for hereunder
(“Communications”) shall be in writing (including telecopy communication) and
mailed, telecopied or delivered,
(i)    if to AGCO or any Borrowing Subsidiary to AGCO at its address at 4205
River Green Parkway, Duluth, Georgia 30096-2568, Attention: General Counsel,
Facsimile No. (770) 813-6158, with a copy to the Chief Financial Officer at the
same address and telecopier number;
(ii)    if to any Lender, at its address for notices set forth in its
Administrative Questionnaire;
(iii)    if to Administrative Agent in connection with any Notice of Borrowing,
interest election request, or any payment or prepayment of the Obligations, or
if to the Swing Line Bank, to it at c/o Rabo Support Services, Inc., 245 Park
Avenue, New York, New York 10167, Attention: Sui Price (Telephone: (212)
574-7331; Telecopy No.: (201) 499-5328); (Email: sui.price@rabobank.com with a
copy to fm.am.SyndicatedLoans@rabobank.com);
(iv)    if to Rabobank as an Issuing Bank, to it at c/o Rabo Support Services,
Inc., 245 Park Avenue, New York, New York 10167, Attention of Letter of Credit




--------------------------------------------------------------------------------




Department (Telecopy No.: (914) 304-9329; Telephone No.: (212) 574-7315; Sandra
Rodriguez, Email: Sandra.L.Rodriguez@rabobank.com; with a copy to
RaboNYSBLC@rabobank.com);
(v)    if to Administrative Agent in connection with any other matter (including
Notices of Incremental Facility), to it at 245 Park Avenue, New York, New York
10167, Attention: Loan Syndications (Telecopy No.: (212) 808-2578; Telephone
No.: (212) 808-6808; Email: syndications.ny@rabobank.com); and
(vi)    if to the Swing Line Bank or any Issuing Bank other than Rabobank, at
such address for notices as it may designate to the Administrative Agent from
time to time.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).
Electronic Communications. Communications to the Lenders under the Loan
Documents may be delivered or furnished by electronic communications pursuant to
procedures approved by Administrative Agent. Administrative Agent, AGCO or any
other Borrower may, in its discretion, agree to accept Communications to it
under the Loan Documents by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular Communications. Unless Administrative Agent otherwise prescribes, (i)
Communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such Communication is not sent during
the normal business hours of the recipient, such Communication shall be deemed
to have been sent at the opening of business on the next Business Day for the
recipient, and (ii) Communications posted on an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such Communication is available and identifying the website address thereof.
Change of Address for Notices. Any party hereto may change its address or
telecopy number for Communications under the Loan Documents by notice to the
other parties hereto (or, in the case of any such change by a Lender or an
Issuing Bank, by notice to AGCO and Administrative Agent). All Communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.
Electronic Transmission System. The Borrowers and the Lenders agree that
Administrative Agent may make the Communications available to the Lenders and
Borrowers by posting the Communications on Intralinks, Inc., SyndTrak or a
substantially similar electronic transmission system or digital workspace
provider (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS, OR THE




--------------------------------------------------------------------------------




ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES
OR ANY OF THEIR INDEMNIFIED PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY
LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY BORROWER’S OR ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO
ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON FOR INDIRECT,
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES).
Communications through the Platform. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes hereof. Each Lender agrees (i) to provide to
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.
Reliance on Notices. Administrative Agent, the Issuing Banks and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notices
of a Borrowing) purportedly given by or on behalf of any Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as reasonably understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify Administrative Agent, each
Issuing Bank, each Lender and the Indemnified Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.
No Waiver. No failure on the part of any Lender or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder or under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or




--------------------------------------------------------------------------------




further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
9.4.    Costs and Expenses.
(a)    AGCO agrees to pay on demand all costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents at any time (including without
limitation (i) all reasonable due diligence, syndication, transportation,
computer, duplication, Platform, appraisal, audit, insurance and consultant
out-of-pocket fees and expenses and (ii) the reasonable fees and expenses of
counsel (including without limitation New York, local and foreign counsel) for
the Administrative Agent with respect thereto, with respect to advising the
Administrative Agent as to its respective rights and responsibilities, or the
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto).
(b)    Following the occurrence of an Event of Default and during the
continuation thereof, AGCO further agrees to pay on demand all costs and
expenses of the Administrative Agent, each Issuing Bank and each Lender in
connection with the enforcement of the Loan Documents against any Loan Party,
whether in any action, suit or litigation, any workout, bankruptcy, insolvency
or other similar proceeding affecting creditors’ rights generally or otherwise
(including without limitation the reasonable fees and expenses of counsel for
the Administrative Agent and each Lender with respect thereto), and each
Borrowing Subsidiary severally agrees to pay on demand all such costs and
expenses in respect of any such enforcement relating to itself.
(c)    AGCO agrees to indemnify and hold harmless the Administrative Agent, each
Issuing Bank and each Lender and each of their Affiliates and their officers,
directors, trustees, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including without limitation reasonable fees and expenses of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of, or in connection
with the preparation for a defense of, any investigation, litigation or
proceeding arising out of, related to or in connection with:
(i)    any acquisition or proposed acquisition;
(ii)    the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Loan Party or any of its Subsidiaries; or
(iii)    any financing hereunder;




--------------------------------------------------------------------------------




in each case whether or not such investigation, litigation or proceeding is
brought by any Loan Party, its directors, shareholders or creditors or an
Indemnified Party or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. The
Borrowers agree not to assert any claim against the Administrative Agent, any
Issuing Bank, any Lender, any of their Affiliates, or any of their respective
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein or in any other Loan Document or the actual
or proposed use of the proceeds of the Loans. The agreements and obligations of
AGCO contained in this Section 9.4(c) shall survive the payment in full of the
Obligations and termination of this Agreement.
(d)    If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including without limitation fees
and expenses of counsel and indemnities, such amount may be paid on behalf of
such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.
Right of Set-off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent specified by Section 7.2 to authorize the Administrative Agent to
declare the Loans, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents due and payable pursuant to the
provisions of Section 7.2, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law and subject to Section 2.9, to offset and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or such Affiliate
to or for the credit or the account of a Borrower against any and all of the
Obligations of such Borrower now or hereafter existing under this Agreement,
irrespective of whether such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender agrees
promptly to notify such Borrower after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliates under
this Section are in addition to other rights and remedies (including without
limitation other rights of set-off) that such Lender and its Affiliates may
have; provided that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.11 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.
9.6.    Assignments and Participations.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except




--------------------------------------------------------------------------------




that the Borrowers may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraphs (a) through (g) and (j) of this Section, (ii) by way of
participation in accordance with the provisions of paragraphs (h) through (j)
and (l) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (k) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraphs (h) through (j) and (l) of this Section and, to the extent expressly
contemplated hereby, the Indemnified Parties of each of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Each Lender and Issuing Bank may assign to one or more banks or other
entities all or a portion of its rights and obligations under this Agreement
(including without limitation all or a portion of its Commitments, and the Loans
owing to it), and each Issuing Bank may assign its Letter of Credit Commitment;
provided that:
(i)    any such assignment by an Issuing Bank of its Letter of Credit Commitment
shall be of its entire Letter of Credit Commitment;
(ii)    in the case of each such assignment of a Commitment (except in the case
of an assignment to a Person that, immediately prior to such assignment, was a
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement), (A) the amount of the Commitment of the assigning Lender being
assigned pursuant to such assignment (determined as of the date of the
Assignment and Assumption with respect to such assignment) shall in no event be
less than U.S. $5,000,000 and shall be an integral multiple of U.S. $500,000 in
excess thereof, and (B) the assignor shall simultaneously assign to the assignee
a ratable share of (1) all participations in Letters of Credit issued for the
account of Borrowers or their Subsidiaries and then outstanding, and (2) all
Letter of Credit Advances then owing to such Lender as a result of draws on
Letters of Credit issued for the account of Borrowers or their Subsidiaries;
(iii)    such assignment shall be to an Eligible Assignee;
(iv)    the proposed assignment (if other than an assignment by a Lender to an
Affiliate or Approved Fund of such Lender) shall be approved by (x) the
Administrative Agent, and (y) if no Default then exists, AGCO; the foregoing
approvals in each case not to be unreasonably withheld or delayed; provided that
AGCO shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; provided, further, that
AGCO’s consent shall not be required during the primary syndication of the
facilities hereunder; and
(v)    the parties to each such assignment shall execute and deliver to the
Administrative Agent for its own account, for its acceptance and recording in
the Register, an Assignment and Assumption, together with a processing and
recordation fee of U.S. $3,500,




--------------------------------------------------------------------------------




payable by the assignee to the Administrative Agent (with only one such fee
payable in connection with contemporaneous assignments pursuant to the same
Assignment and Assumption to or by two or more Approved Funds of a single
Lender), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(c)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of AGCO and the Administrative Agent, the applicable
Pro Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Bank, the Swing
Line Bank and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under Applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
(d)    Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Assumption:
(i)    the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder or under any other Loan Document have been
assigned to it pursuant to such Assignment and Assumption, shall have the rights
and obligations of a Lender hereunder; and
(ii)    the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement and under each other Loan Document (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
9.4 and 10.1 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.
(e)    By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:




--------------------------------------------------------------------------------




(i)    other than as provided in such Assignment and Assumption, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto;
(ii)    such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii)    such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 3.1 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(iv)    such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;
(v)    such assignee confirms that it is an Eligible Assignee or an Affiliate of
the assignor;
(vi)    such assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto;
(vii)    such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender; and
(viii)    that the benefit of the security interests and guarantees attached to
the rights being assigned shall be transferred to the benefit of the assignee
upon the completion of such assignment.
(f)    The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Issuing Banks and the Lenders and their respective Commitments, the Letter of
Credit Commitments of each Issuing Bank, and the principal amount of the Loans
owing under each Class of Loans to each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this




--------------------------------------------------------------------------------




Agreement. The Register shall be available for inspection by any Borrower,
Issuing Bank or Lender at any reasonable time and from time to time upon
reasonable prior notice.
(g)    Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Assumption has been completed and is in substantially the form of Exhibit A
hereto:
(i)    record the information contained therein in the Register; and
(ii)    give prompt notice thereof to the Borrowers.
(h)    Each Lender may sell participations (without any notice to, or consent
of, the Administrative Agent or any Borrower) in or to all or a portion of its
rights and obligations under this Agreement (including without limitation all or
a portion of its Commitments and the Loans owing to it) to a financial
institution (a “Participant”); provided that;
(i)    such Lender’s obligations under this Agreement (including without
limitation its Commitments) shall remain unchanged;
(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;
(iii)    the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 8.6 with respect to any payments made by such Lender to its
Participant(s).
(i)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring unanimous consent of the
Lenders affected thereby that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 10.1, 10.2 and
10.4 (subject to the requirements and limitations therein, including the
requirements under Section 10.4 (it being understood that the documentation
required under Section 10.4 shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 10.5 as if it
were an assignee under paragraphs (a) through (c) of this Section; and (B) shall
not be entitled to receive any greater payment under Sections 10.1 and 10.4,
with respect to any participation, than its participating Lender would have been
entitled to receive had the participation not occurred. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 10.5 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled




--------------------------------------------------------------------------------




to the benefits of Section 9.5 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.9 as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(j)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.6, disclose to
the assignee or Participant or proposed assignee or Participant, any public
information relating to any Borrower furnished to such Lender by or on behalf of
such Borrower and any information conspicuously labeled by a Borrower as being
confidential at the time such information is furnished to such Lender if such
assignee or Participant or proposed assignee or Participant has agreed to keep
such information confidential.
(j)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.6, disclose to
the assignee or Participant or proposed assignee or Participant, any public
information relating to any Borrower furnished to such Lender by or on behalf of
such Borrower and any information conspicuously labeled by a Borrower as being
confidential at the time such information is furnished to such Lender if such
assignee or Participant or proposed assignee or Participant has agreed to keep
such information confidential.
(k)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including without limitation the Loans owing to it)
in favor of any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System and any Lender that is a fund
may pledge all or any portion of its rights under this Agreement (including
without limitation the Loans owing to it) to its trustee in support of its
obligations to its trustee.
(l)    Notwithstanding anything in this Section 9.6 to the contrary, any Farm
Credit Bank that (i) has purchased a participation or sub-participation in the
minimum amount of $4,500,000 on or after the Agreement Date, (ii) is, by written
notice to AGCO and the Administrative Agent (“Voting Participant Notification”),
designated by the selling Lender as being entitled to be accorded the rights of
a voting participant hereunder, and (iii) receives the prior written consent of




--------------------------------------------------------------------------------




the Administrative Agent, in its sole discretion, to become a Voting Participant
(any Farm Credit Bank so designated and consented to being called a “Voting
Participant”), shall be entitled to vote for so long as such Farm Credit Bank
owns such participation and notwithstanding any subparticipation by such Farm
Credit Bank (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
or subparticipant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee in any Assignment and Assumption and (y) state the
dollar amount of the participation purchased in each Class of Loans. The selling
Lender and the Voting Participant shall notify the Administrative Agent and AGCO
within 3 Business Days’ of any termination of, or reduction or increase in the
amount of, such participation. AGCO and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph. The voting rights hereunder are solely for the
benefit of the Voting Participant and shall not inure to any assignee or
participant of the Voting Participant. Notwithstanding the foregoing, each Farm
Credit Bank designated as a Voting Participant in Schedule 9.6 hereto shall be a
Voting Participant without delivery of a Voting Participant Notification (and
the voting rights of the selling Lender identified on such Schedule shall be
correspondingly reduced, respectively) and without the prior written consent of
the Administrative Agent, in each case in connection with their respective
participation interests set forth on such Schedule as of the Agreement Date.
Marshalling; Payments Set Aside. Neither the Administrative Agent, any Lender
nor any Issuing Bank shall be under any obligation to marshal any assets in
favor of the Borrowers or any other party or against or in payment of any or all
of the Obligations. To the extent that a Borrower makes a payment or payments to
the Administrative Agent, the Lenders or the Issuing Banks or any of such
Persons exercise their rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
Patriot Act. Each Lender hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107‑56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies each Borrower and the other Loan Parties, which information
includes the name and address of each Borrower and the other Loan Parties and
other information that will allow such Lender to identify each Borrower and the
other Loan Parties in accordance with the USA Patriot Act. Each Borrower hereby
agrees to provide, and cause each other Loan Party to provide, such information
promptly upon the request of Administrative Agent or any Lender.
ARTICLE 10
INCREASED COSTS, TAXES, ETC.
10.1.    Increased Costs, Alternate Rate of Interest, Illegality, Etc.




--------------------------------------------------------------------------------




Increased Costs. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or any
Issuing Bank;
(ii)    subject any Recipient to any tax of any kind (other than Indemnified
Taxes and Excluded Taxes) on its Loans, loan principal, Letter of Credit,
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any LIBO Rate Loans or of maintaining its obligation to make any such Loan, or
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), in any case
to or for the account of any Borrower, or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender or
other Recipient, such Borrower will pay to the Administrative Agent for the
account of such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
Capital Requirements. If any Lender or Issuing Bank determines that any Change
in Law affecting such Lender or Issuing Bank or any lending office of such
Lender or such Lender’s or Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Bank, in any case to or for the
account of any Borrower, to a level below that which such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time such Borrower will pay
to the Administrative Agent for the account of such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.
Certificate for Reimbursement. A certificate of a Lender or Issuing Bank setting
forth the amount of additional interest or the amounts necessary to compensate
such Lender or Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to AGCO, shall
be conclusive absent manifest error. The Borrowers shall pay the




--------------------------------------------------------------------------------




Administrative Agent for the account of such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt of AGCO thereof.
Delay in Requests. Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or Issuing Bank pursuant to
paragraph (a) or (b) of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies such Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).
Inability to Determine Rate. If, with respect to any LIBO Rate Loans in U.S.
Dollars or any Offshore Currency, (1) Lenders owed more than fifty percent (50%)
of the then outstanding aggregate unpaid principal amount such Loans in such
currency notify the Administrative Agent that the LIBO Rate for any Interest
Period for such Loans in such currency will not adequately reflect the cost to
such Lenders of making, funding or maintaining their LIBO Rate Loans in such
currency for such Interest Period, or (2) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the LIBO Rate for Loan in
such currency the Administrative Agent shall forthwith so notify the affected
Borrower and the Lenders, whereupon:
(i)    the obligation of the Lenders to make, continue or convert any Loans
into, such LIBO Rate Loans in the affected currency shall be suspended;
(ii)    if an Offshore Currency is the affected currency, the affected Borrower
shall, on the last day of the then existing Interest Period, prepay in full such
LIBO Rate Loans in the affected currency (provided, that if the affected
Borrower shall fail to prepay such LIBO Rate Loans in the affected currency as
required under this clause (ii), on and after the date such prepayment is due,
the interest for the LIBO Rate Loans in the affected currency shall be
calculated, including for purposes of any interest required under
Section 2.5(c), based on the Base Rate); and
(iii)    if U.S. Dollars are the affected currency, each such LIBO Rate Loan
denominated in U.S. Dollars will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan, until the
Administrative Agent shall notify the affected Borrowers that such Lenders have
determined that the circumstances causing such suspension no longer exist.
Illegality. Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its LIBOR Lending
Office to perform its obligations hereunder to make LIBO Rate Loans in U.S.
Dollars or any Offshore Currency or to continue to fund or maintain such LIBO
Rate Loans hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrowers through the Administrative Agent:




--------------------------------------------------------------------------------




(i)    the obligation of such Lender to make, continue or convert any Loans
into, LIBO Rate Loans in the affected currency shall be suspended;
(ii)    if an Offshore Currency is the affected currency, the affected Borrower
shall, on the earlier of the last day of the then existing Interest Period and
such date as may be required by law, prepay in full all Revolving Loans in the
affected currency (provided, that if the affected Borrower shall fail to prepay
such LIBO Rate Loans in the affected currency as required under this clause
(ii), on and after the date such prepayment is due, the interest for the LIBO
Rate Loans in the affected currency shall be calculated, including for purposes
of any interest required under Section 2.5(c), based on the Base Rate); and
(iii)    each LIBO Rate Loan denominated in U.S. Dollars will automatically,
upon such demand, Convert into a Base Rate Loan,
until the Administrative Agent shall notify the affected Borrowers that such
Lender has determined that the circumstances causing such suspension no longer
exist.
Event of Default. During the continuance of any Event of Default, and upon the
election of the Required Lenders, during the continuance of any Default:
(i)    the obligation of the Lenders to make, continue or convert any Loans
into, LIBO Rate Loans shall be suspended;
(ii)    if an Offshore Currency is the affected currency, the Borrowers will, on
the last day of the then-existing Interest Period therefor, prepay each LIBO
Rate Loan in the affected currency (provided, that if the affected Borrower
shall fail to prepay such LIBO Rate Loans in the affected currency as required
under this clause (ii), on and after the date such prepayment is due, the
interest for the LIBO Rate Loans in the affected currency shall be calculated,
including for purposes of any interest required under Section 2.5(c), based on
the Base Rate); and
(iii)    each LIBO Rate Loan denominated in U.S. Dollars will automatically, on
the last day of the then-existing Interest Period therefor, Convert into a Base
Rate Loan.
Successor Rate. Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents:
(i)    if Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error), or Borrowers or Required Lenders notify
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrowers) that Borrowers or Required Lenders (as applicable) have determined,
that:
(A)    adequate and reasonable means do not exist for ascertaining the LIBO Rate
for any requested Interest Period and currency, including, without limitation,
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or
(B)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Administrative Agent has made a public statement
identifying a




--------------------------------------------------------------------------------




specific date after which the LIBO Rate for a currency or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”) in such
currency; or
(ii)    if Administrative Agent and Borrowers determine that syndicated loans
currently being executed, or that include language similar to that contained in
this Section, are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate for such currency,
then, reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and Borrowers may amend this Agreement to replace the LIBO Rate for such
currency with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then prevailing market convention for
determining interest rates for loans for similar multi-currency denominated
syndicated credit facilities for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and notwithstanding anything in Section 9.1 to the contrary,
any such amendment shall become effective at 5:00 p.m. (New York time) on the
fifth Business Day after Administrative Agent shall have posted such proposed
amendment to all Lenders and Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to Administrative Agent written
notice that such Required Lenders do not accept such amendment. If no LIBOR
Successor Rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable),
Administrative Agent will promptly so notify Borrowers and each Lender.
Thereafter, (x) the obligation of the Lenders to make, Convert or Continue LIBO
Rate Loans shall be suspended, (to the extent of the affected LIBO Rate Loans or
Interest Periods), and (y) the LIBO Rate component shall no longer be utilized
in determining the Base Rate. Upon receipt of such notice, Borrowers may revoke
any pending request for a Borrowing of, Conversion to or Continuation of LIBO
Rate Loans (to the extent of the affected LIBO Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein provided, however, if such Borrowing is to be
denominated in an Offshore Currency, such Borrowing shall instead be made as a
LIBO Rate Borrowing with an Interest Period of one month. Notwithstanding
anything else herein, any definition of LIBOR Successor Rate shall provide that
in no event shall such LIBOR Successor Rate be less than zero for purposes of
this Agreement.
Breakage Costs. If any prepayment or payment (or failure to prepay after the
delivery of a notice of prepayment) of principal of, or Conversion of, any LIBO
Rate Loan is made by any Borrower to or for the account of a Lender other than
on the last day of the Interest Period for such Loan, as a result of a payment
or Conversion, acceleration of the maturity of any of the Obligations pursuant
to Section 7.2 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of the Interest Period for such Loan upon an
assignment of rights and obligations under this Agreement pursuant to
Section 10.5, such Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
all losses, costs or expenses that such Lender may reasonably incur as a result
of such




--------------------------------------------------------------------------------




failure, including without limitation foreign exchange losses, based on
customary funding and foreign exchange hedging arrangements, whether or not such
arrangements actually occur, and any and all other losses, costs or expenses
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain any Borrowing and the unavailability
of funds as a result of such Borrower failing to prepay any amount when
specified in a notice of prepayment or otherwise when due, but excluding loss of
anticipated profits. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in this Section and delivered to AGCO, shall be conclusive
absent manifest error.
Judgment Currency.
(a)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”) the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Original Currency with the Other Currency at 11:00 a.m.
(New York, New York time) on the second Business Day preceding that on which
final judgment is given.
(b)    The obligation of a Borrower in respect of any sum due in the Original
Currency from it to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such Other Currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal banking procedures purchase the Original Currency
with such Other Currency; if the amount of the Original Currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent (as
the case may be) in the Original Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent (as the case may be) against such loss, and if the
amount of the Original Currency so purchased exceeds the sum originally due to
any Lender or the Administrative Agent (as the case may be) in the Original
Currency, such Lender or the Administrative Agent (as the case may be) agrees to
remit to such Borrower such excess.
Taxes.
(a)    Any and all payments by any Loan Party under any Loan Document shall be
made, in accordance with Section 2.9, free and clear of and without deduction or
withholding of any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under




--------------------------------------------------------------------------------




this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deductions or withholdings been made.
(b)    In addition, the Loan Parties shall pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, Other Taxes.
(c)    The Loan Parties shall indemnify each Recipient for the full amount of
any Indemnified Taxes and Other Taxes, and for the full amount of taxes imposed
by any jurisdiction on amounts payable under this Section, paid by or imposed on
such Lender or the Administrative Agent (as the case may be), including without
limitation any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. This indemnification shall be made within thirty (30) days from the
date such Recipient makes written demand therefor, and delivers to AGCO a
certificate describing in reasonable detail the manner in which the indemnified
amount was calculated; provided that a Recipient shall not be required to
describe in such certificate information that such Recipient deems to be
confidential or the disclosure of which is inconsistent with such Lender’s or
the Administrative Agent’s internal policies. Any such calculation shall be
conclusive, absent manifest error. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(i) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (c).
(d)    Within thirty (30) days after the date of any payment of Taxes, the
Borrowers shall furnish to the Administrative Agent at its address referred to
in Section 9.2, the original receipt of payment thereof or a certified copy of
such receipt. In the case of any payment hereunder by the Borrowers through an
account or branch outside the United States or on behalf of the Borrowers by a
payor that is not a United States person, if the Borrowers determine that no
Taxes are payable in respect thereof, the Borrowers shall furnish, or shall
cause such payor to furnish, to the Administrative Agent, at such address, an
opinion of counsel reasonably satisfactory to the Administrative Agent stating
that such payment is exempt from Taxes. For purposes of this subsection (d) and
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.




--------------------------------------------------------------------------------




(e)    Each Lender organized under the laws of a jurisdiction outside the United
States, in each other case, shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each initial Lender hereunder, and on
the date of the Assignment and Assumption pursuant to which it became a Lender
in the case of each other Lender, and from time to time thereafter if requested
in writing by a Borrower or the Administrative Agent (but only so long
thereafter as such Lender remains lawfully able to do so), provide the
Administrative Agent and AGCO with (i) if such Lender claims an exemption from
withholding tax pursuant to its portfolio interest exception, (1) a statement of
the Lender that it is not (I) a “bank” as described in Section 881(c)(3)(A) of
the Internal Revenue Code, (II) a ten percent (10%) shareholder of any Borrower
(within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code), or
(III) a controlled foreign corporation related to any Borrower within the
meaning of Section 881(c)(3)(C) of the Internal Revenue Code; and (2) a properly
completed and executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; (ii)
if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; (iii) if such Lender claims that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, a properly completed and executed copy of IRS Form W-8ECI; (iv) to
the extent such Lender is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a and/or other certification documents from each
beneficial owner, as applicable; and (v) such other form or forms as may be
required under the Internal Revenue Code or other laws of the United States as a
condition to exemption from, or reduction of, United States withholding tax. If
the appropriate forms provided by a Lender at the time such Lender first becomes
a party to this Agreement indicates an interest-withholding tax rate in excess
of zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate form certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided that,
if at the date of the Assignment and Assumption pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) in respect of United States withholding tax with
respect to interest paid at such date by a Borrower, then, to such extent, the
term Taxes shall include (in addition to withholding taxes that may be imposed
in the future or other amounts otherwise includible in Taxes) withholding tax,
if any, applicable with respect to the Lender assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the Agreement Date by IRS Form W-8ECI or W-8BEN or IRS
Form W-8BEN-E, as applicable, or other form that the applicable Borrower has
indicated in writing to the Lenders on the Agreement Date as being a required
form to avoid or reduce withholding tax on payments under this Agreement, that a
Lender reasonably considers to be confidential, such Lender shall give notice
thereof to the Borrowers and shall not be obligated to include in such form or
document such confidential information.
(f)    If any Lender is entitled to a reduction in the applicable withholding
tax, the Administrative Agent may withhold from any interest payment to such
Lender in an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
subsection (e) of this Section are not delivered to the




--------------------------------------------------------------------------------




Administrative Agent, then the Administrative Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax. Each Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.6 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (f).
(g)    For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form described in subsection (e) (other than if
such failure is due to a change in law occurring after the date on which a form
originally was required to be provided or if such form otherwise is not required
under subsection (e)), such Lender shall not be entitled to an additional
payment or indemnification under subsection (a) or (c) with respect to Taxes
imposed by the United States; provided that should a Lender become subject to
Taxes because of its failure to deliver a form required hereunder, the Borrowers
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 10.4 (including by the payment of additional amounts
pursuant to this Section 10.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.




--------------------------------------------------------------------------------




(i)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 10.4 shall survive the payment in full of principal and interest
hereunder.
(j)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to AGCO and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by AGCO or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
AGCO or the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (n), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Mitigation; Replacement of a Lender.
Designation of a Different Lending Office. If any Lender requests compensation
under Sections 10.1(a) and (b), gives a notice under Section 10.1(f), or
requires the Loan Parties to pay any Taxes or additional amounts to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
10.4, then such Lender shall (at the request of AGCO) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Sections 10.1(a) and (b) or Section 10.4, as the case may be, in the future, or
eliminate the need for a notice under Section 10.1(f), and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
Replacement of a Lender. Subject to the second and third paragraphs of this
Section 10.5, if:
(i)    a Revolving Loan Lender requests compensation under Sections 10.1(a) and
(b) or Section 10.4 and other Lenders holding Revolving Loan Commitments equal
to at least one-third of the Total Revolving Loan Commitments shall not have
made a similar request;
(ii)    an Incremental Term Loan Lender requests compensation under
Sections 10.1(a) and (b) or Section 10.4 and other Lenders holding Incremental
Term Loans of the same Tranche equal to at least one-third of the aggregate
outstanding Incremental Term Loans of such Tranche shall not have made a similar
request;




--------------------------------------------------------------------------------




(iii)    the obligation of a Lender to make LIBO Rate Loans or to Convert Base
Rate Loans into LIBO Rate Loans shall be suspended pursuant to Section 10.1(e)
or (f) in circumstances in which such obligations of other Lenders holding
Revolving Loan Commitments and Incremental Term Loans equal to at least
one-third of all Revolving Loan Commitments and the aggregate outstanding
Incremental Term Loans shall not have been suspended;
(iv)    a Lender becomes a Defaulting Lender;
(v)    a Revolving Loan Lender is prohibited or restricted from making Loans in
the jurisdiction of an Applicant Borrower and other Revolving Loan Lenders
holding Revolving Loan Commitments equal to at least 50% of the aggregate
Revolving Loan Commitments shall not be subject to any such prohibition or
restriction; or
(vi)    any Lender that is not the Administrative Agent or an Affiliate of the
Administrative Agent becomes a Non-Consenting Lender,
then so long as such condition occurs and is continuing the Administrative Agent
(i) may replace such Lender (the “Affected Lender”), or cause such Affected
Lender to be replaced, or (ii) upon the written request of AGCO, the
Administrative Agent shall replace such Affected Lender with an Eligible
Assignee identified by AGCO (the “Replacement Lender”), by having such Affected
Lender sell and assign all of its rights and obligations under this Agreement
and the other Loan Documents (including for purposes of this Section,
participations in Letters of Credit, Letter of Credit Advances and in Swing Line
Loans) to the Replacement Lender pursuant to Section 9.6; provided that (i) in
the case of any such assignment resulting from a claim for compensation under
Section 10.1 or payments required to be made pursuant to Section 10.4, such
assignment will result in a reduction in such compensation or payments
thereafter, (ii) in case of any such assignment resulting from the suspension of
the obligation of a Lender to make LIBO Rate Loans or to Convert Base Rate Loans
into LIBO Rate Loans pursuant to Section 10.1(e) or (f), such assignment will
result in the revocation of such suspension, (iii) such assignment does not
conflict with Applicable Law, and (iv) in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the Replacement Lender shall
have consented to the applicable amendment, waiver or consent; provided,
however, that neither the Administrative Agent nor any Lender shall have any
obligation to identify or locate a Replacement Lender for the Borrowers (it
being expressly agreed that in such circumstances it AGCO’s obligation to
identify or locate a Replacement Lender). Upon receipt by any Affected Lender of
a written notice from the Administrative Agent stating that the Administrative
Agent or AGCO is exercising the replacement right set forth in this Section,
such Affected Lender shall sell and assign all of its rights and obligations
under this Agreement and the other Loan Documents (including for purposes of
this Section, participations in Letters of Credit, Letter of Credit Advances and
in Swing Line Loans) to the Replacement Lender pursuant to an Assignment and
Assumption and Section 9.6 for a purchase price equal to the sum of the
principal amount of such Affected Lender’s Loans so sold and assigned, all
accrued and unpaid interest thereon and its ratable share of all fees to which
it is entitled through the assignment date.
Subject to the execution and delivery to the Administrative Agent and the
Affected Lender by the Replacement Lender of an Assignment and Assumption (and
the approval thereof




--------------------------------------------------------------------------------




by the applicable Persons specified in Section 9.6(b)(iv)) and the payment to
the Administrative Agent by AGCO on behalf of such Affected Lender of the
assignment fee specified in Section 9.6(b)(v) and any costs as a result of the
assignment pursuant to Section 10.2, the Replacement Lender shall succeed to the
rights and obligations of such Affected Lender hereunder and such Affected
Lender shall no longer be a party hereto or have any rights hereunder; provided
that the obligations of the Borrowers to such Affected Lender under Sections
10.1, 10.3 and 10.4 with respect to events occurring or obligations arising
before or as a result of such replacement shall survive such replacement.
AGCO may not exercise its rights under this Section 10.5(b) with respect to any
Lender if a Default has occurred and is continuing.
ARTICLE 11
JURISDICTION
Consent to Jurisdiction. Each party hereto irrevocably:
(a)    submits to the jurisdiction of any New York State or federal court
sitting in New York City and any appellate court from any thereof in any action
or proceeding arising out of or relating to any Loan Document;
(b)    agrees that all claims in respect of such action or proceeding may be
heard and determined in such New York State or in such federal court;
(c)    waives, to the fullest extent that it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding;
(d)    consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to such party at its address
specified in Section 9.2; and
(e)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
Nothing in this Section shall affect the right of the Administrative Agent or
any Lender to serve legal process in any other manner permitted by law or affect
the right of the Administrative Agent or any Lender to bring any action or
proceeding against any Borrower or its property in the courts of other
jurisdictions.
Each Borrower irrevocably appoints and designates AGCO as its agent for service
of process and, without limitation of any other method of service, consents to
service of process by mail at the address of AGCO for delivery of notices
specified in Section 9.2.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to the conflicts of law
principles thereof insofar as such principles would defer to the substantive
laws of some other jurisdiction.




--------------------------------------------------------------------------------




Counterparts; Integration; Effectiveness; Electronic Execution.
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 3.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Delivery of an executed counterpart of
a signature page to this Agreement by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.
Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
.    No Liability of the Issuing Banks. Each Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. No Issuing Bank or any of its
Related Parties shall be liable or responsible for:
(a)    the use that may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;
(b)    the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
(c)    payment by such Issuing Bank against presentation of documents that do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or
(d)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit;
(e)    except that no Borrower shall have a claim against such Issuing Bank, and
such Issuing Bank shall be liable to a Borrower, to the extent of any direct,
but not consequential, damages suffered by such Borrower that such Borrower
proves were caused by:




--------------------------------------------------------------------------------




(i)    such Issuing Bank’s willful misconduct or gross negligence, as determined
by a court of competent jurisdiction in a final and non-appealable judgment, in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit; or
(ii)    such Issuing Bank’s willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.
In furtherance and not in limitation of the foregoing, any Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
Waiver of Jury Trial. EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK
AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Certain ERISA Matters. Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender




--------------------------------------------------------------------------------




party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of Borrowers or any other Loan Party,
that at least one of the following is and will be true:
(a)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(i)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(ii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iii)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of Borrowers or any other Loan Party, that:
(i)    none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),




--------------------------------------------------------------------------------




(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or its Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.
ARTICLE 12
CONFIDENTIALITY
The Administrative Agent and the Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrowers and their Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by the Administrative Agent and the
Lenders in a confidential manner, and shall not be disclosed by the
Administrative Agent and the Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any Lender of any Issuing Bank, (b) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and required to keep such information confidential) or any other
party hereto, (c) as may be required by statute, decision or other judicial or
administrative order, rule, or regulation, (d) as may be agreed to in advance by
Borrowers or their Subsidiaries or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, or to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (e) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by the
Administrative Agent or the Lenders) or becomes available to the Administrative
Agent, any Lender, or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrowers, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in,




--------------------------------------------------------------------------------




or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement, or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to any Borrower and its obligations, this
Agreement or payments hereunder, and (g) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents. Any Person required to
maintain the confidentiality of information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord to its own confidential information.
[SIGNATURE PAGES TO FOLLOW]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date
first-above written.
BORROWERS:
AGCO CORPORATION
By:   /s/ David Williams              
   Name:  David Williams
   Title: VP and Treasurer
 
AGCO INTERNATIONAL HOLDINGS B.V.
By:   /s/ Adam Frost              
   Name: Adam Frost 
   Title: Director
By:   /s/ Roger N. Batkin              
   Name:  Roger N. Batkin
   Title: Director















--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND LENDERS:
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent and a
Lender
By:  /s/ Eric Rogowski               
   Name: Eric J. Rogowski
Title: Executive Director
By:  /s/ Christopher Hartofilis               
   Name: Christopher Hartofilis
   Title: Executive Director


 
Revolving Loan Commitment $115,000,000







--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as a Lender






By:  /s/ John Kushnerick               
   Name: John Kushnerick
Title: Executive Director






 
Revolving Loan Commitment $65,000,000





--------------------------------------------------------------------------------






 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender



By:  /s/ Patricia DelGrande               
   Name: Patricia DelGrande
Title: Managing Director


 
Revolving Loan Commitment $65,000,000





--------------------------------------------------------------------------------






MUFG BANK, LTD., as a Lender





By:  /s/ Maria Iarriccio               
   Name: Maria Iarriccio
Title: Director


Revolving Loan Commitment $65,000,000





--------------------------------------------------------------------------------






BANK OF THE WEST, as a Lender



By:  /s/ Nicholas Bourne               
   Name: Nicholas Bourne
Title: Director


Revolving Loan Commitment $65,000,000





--------------------------------------------------------------------------------






COMPEER FINANCIAL, PCA, as a Lender



By:  /s/ Corey J. Waldinger               
   Name: Corey J. Waldinger
Title: Director, Capital Markets


Revolving Loan Commitment $55,000,000





--------------------------------------------------------------------------------






PNC BANK NATIONAL ASSOCIATION, as a Lender



By:  /s/ Amy Tallia               
   Name: Amy Tallia
Title: VP Corporate Banking




Revolving Loan Commitment $52,500,000





--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender



By:  /s/ David Ernst               
   Name: David A. Ernst
Title: Vice President


Revolving Loan Commitment $52,500,000





--------------------------------------------------------------------------------




US BANK, NATIONAL ASSOCIATION, as a Lender



By:  /s/ Steven L. Sawyer               
   Name: Steven L. Sawyer
Title: Senior Vice President


Revolving Loan Commitment $45,000,000





--------------------------------------------------------------------------------




TD BANK, N.A., as a Lender



By:  /s/ Alan Garson               
   Name: Alan Garson
Title: Senior Vice President




Revolving Loan Commitment $45,000,000





--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Lender



By:  /s/ Bradley B. Sands               
   Name: Bradley Sands
Title: Vice President


Revolving Loan Commitment $45,000,000





--------------------------------------------------------------------------------




FCS COMMERCIAL FINANCE GROUP, FOR AGCOUNTRY FARM CREDIT SERVICES, FLCA, as a
Lender



By:  /s/ James Gvafing               
   Name: James Gvafing
Title: Senior Vice President


Revolving Loan Commitment $35,000,000





--------------------------------------------------------------------------------






[INTENTIONALLY OMITTED]




--------------------------------------------------------------------------------






[INTENTIONALLY OMITTED]




--------------------------------------------------------------------------------






FARM CREDIT SERVICES OF AMERICA, PCA, as a Lender



By:  /s/ Curt Brown               
   Name: Curt A. Brown
Title: Vice President


Revolving Loan Commitment $95,000,000






Schedule G
 
Guarantors
 
 
 
 
 
 
 
Guarantor
 
Obligations Guaranteed
 
 
AGCO Corporation (US)
 
All Borrowing Subsidiaries
 
 
 
 
 
 
 
Massey Ferguson Corp.
 
All Borrowers
 
 
The GSI Group, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




Schedule 4.1 (b)


Subsidiaries




Business Entity
Jurisdiction of Incorporation/Formation
Percentage of Outstanding Shares Owned by AGCO
Direct or Indirect Subsidiary of AGCO
 
Material Subsidiaries
 
 
 
 
AGCO (Changzhou) Agricultural Machinery Co., Ltd.
China
100%
Indirect
 
AGCO DO BRASIL SOLUÇÕES AGRÍCOLAS LTDA
Brazil
100%
Indirect
 
AGCO GmbH
Germany
100%
Indirect
 
AGCO Holding BV
Netherlands
100%
Indirect
 
AGCO International GmbH
Switzerland
100%
Indirect
 
AGCO International Holdings BV
Netherlands
100%
Indirect
 
AGCO International Limited
United Kingdom
100%
Indirect
 
AGCO Limited
United Kingdom
100%
Indirect
 
AGCO Power Oy
Finland
100%
Indirect
 
AGCO SAS
France
100%
Indirect
 
AGCO Services Limited
United Kingdom
100%
Indirect
 
Massey Ferguson Corp.
Delaware
100%
Direct
 
The GSI Group, LLC
Delaware
100%
Direct
 
Non-Material Subsidiaries
 
 
 
 
A/S Cimbria
Denmark
100%
Indirect
 
Ag-Chem (UK) Limited
United Kingdom
100%
Indirect
 
Ag-Chem Europe Fertilizer Equipment BV
Netherlands
100%
Indirect
 
Ag-Chem Europe Industrial Equipment BV
Netherlands
100%
Indirect
 
AGCO (China) Investment Co., Ltd.
China
100%
Indirect
 
AGCO (Daqing) Agricultural Machinery Co., Ltd
China
100%
Indirect
 
AGCO (Jining) Agricultural Machinery Co., Ltd.
China
100%
Indirect
 
AGCO A/S
Denmark
100%
Indirect
 
AGCO AB
Sweden
100%
Indirect
 
AGCO Argentina S.A.
Argentina
100%
Direct
 
AGCO Australia Limited
Australia
100%
Indirect
 
AGCO Austria GmbH
Austria
100%
Indirect
 
AGCO Canada, Ltd.
Saskatchewan
100%
Indirect
 
AGCO Danmark A/S
Denmark
100%
Indirect
 
AGCO Deutschland GmbH
Germany
100%
Indirect
 
AGCO Distribution SAS
France
100%
Indirect
 
AGCO Feucht GmbH
Germany
100%
Indirect
 
AGCO France S.A.S
France
100%
Indirect
 





--------------------------------------------------------------------------------




AGCO Funding Company
United Kingdom
100%
Indirect
 
AGCO Genpowex (Shanghai) Co., Ltd
China
100%
Indirect
 
AGCO GSI (Changzhou) Agriculture Equipment Co., Ltd.
China
100%
Indirect
 
AGCO GSI (Malaysia) SDN BHD
Malaysia
100%
Indirect
 
AGCO GSI Asia Sdn Bhd.
Malaysia
100%
Indirect
 
AGCO Hohenmolsen GmbH
Germany
100%
Indirect
 
AGCO Holdings (Hong Kong) Limited
China
100%
Indirect
 
AGCO Holdings (Singapore) PTE. Limited
Singapore
100%
Indirect
 
AGCO Holdings South Africa
South Africa
100%
Indirect
 
AGCO Hungary Korlatolt Felelossegu Tarasag
Hungary
100%
Indirect
 
AGCO Iberia SA
Spain
100%
Indirect
 
AGCO Ireland Limited
Ireland
100%
Indirect
 
AGCO Italia SpA
Italy
100%
Indirect
 
AGCO Italiana GmbH/Srl
Italy
100%
Indirect
 
AGCO Jackson Assembly Company
Delaware
100%
Direct
 
AGCO LLC (ООО «АГКО»)
Russian Federation
100%
Indirect
 
AGCO Luxembourg S.a.r.l
Luxembourg
100%
Indirect
 
AGCO Machinery Limited
United Kingdom
100%
Indirect
 
AGCO Machinery LLC (ООО «АГКО МАШИНЕРИ)
Russian Federation
100%
Indirect
 
AGCO Manufacturing Limited
United Kingdom
100%
Indirect
 
AGCO Mexico, S. de R.L. de C.V.
Mexico
100%
Indirect
 
AGCO Netherlands BV
Netherlands
100%
Indirect
 
AGCO Pension Trust Limited
United Kingdom
100%
Indirect
 
AGCO South Africa (Pty) Ltd
South Africa
100%
Indirect
 
AGCO Sp Zoo
Poland
100%
Indirect
 
AGCO Suomi Oy
Finland
100%
Indirect
 
AGCO Tarim Makineleri Tic. Ltd. Sti
Turkey
100%
Indirect
 
AGCO Waldstetten GmbH
Germany
100%
Indirect
 
AGCO Zambia Limited
Zambia
100%
Indirect
 
AGCO-Amity JV, LLC
North Dakota
50%
Direct
 
AGCO-RM (Distribution) Holding BV
Netherlands
51%
Indirect
 
AGCO-RM (Manufacturing) Holding BV
Netherlands
49%
Indirect
 
Anglehawk Limited (liquidated)
United Kingdom
100%
Indirect
 
Beijing AGCO Trading Co Ltd
China
100%
Indirect
 
Cimbria (U.K.) Limited
England and Wales
100%
Indirect
 
Cimbria Bulk Equipment A/S
Denmark
100%
Indirect
 
Cimbria East Africa Limited
Kenya
100%
Indirect
 
Cimbria Far East SDN BHD
Malaysia
100%
Indirect
 
Cimbria Heid GmbH
Austria
100%
Indirect
 





--------------------------------------------------------------------------------




Cimbria Holdings Limited
United Kingdom
100%
Indirect
 
Cimbria Manufacturing A/S
Denmark
100%
Indirect
 
Cimbria Norge AS
Norway
100%
Indirect
 
Cimbria S.R.L
Italy
100%
Indirect
 
Cimbria Unigrain A/S
Denmark
100%
Indirect
 
C-Lines Asia Limited
Hong Kong
100%
Indirect
 
C-Lines France SAS
France
100%
Indirect
 
C-Lines International SAS
France
100%
Indirect
 
C-Lines Middle East DMCC (Dubai)
Dubai
100%
Indirect
 
C-Lines South Africa (Propietary) Limited
South Africa
100%
Indirect
 
Cumberland Sales & Servies Sdn,Bnd
Malaysia
100%
Indirect
 
Deutz AGCO Motores S.A.
Argentina
100%
Indirect
 
Eikmaskin AS
Norway
100%
Indirect
 
Export Market Services LLC
Georgia
100%
Direct
 
Farmec Srl
Italy
100%
Indirect
 
Farmer Automatic GmbH & Co KG
Germany
100%
Indirect
 
Farmer Automatic Management GmbH
Germany
100%
Indirect
 
Fendt GmbH
Germany
100%
Indirect
 
Fendt Immobilien GmbH
Germany
100%
Indirect
 
Forage Company B.V.
Netherlands
100%
Indirect
 
Forage New Zealand Limited
New Zealand
100%
Indirect
 
Groupement International De Mecanique Agricole (GIMA)
France
50%
Indirect
 
GSI Brasil Industria e Comercio de Equipamentos Agropecuarios Ltd
Brazil
100%
Indirect
 
GSI Cumberland de Mexico Servicios, S.A. De C.V.
Mexico
100%
Indirect
 
GSI Cumberland De Mexico, S. DE R.L. De C.V.
Mexico
100%
Indirect
 
GSI Electronique Inc (formerly 9199-3162 Quebec Inc)
Quebec
100%
Indirect
 
GSI Hungary Korlatolt Felelossegu Tarasag
Hungary
100%
Indirect
 
Indamo SA
Argentina
100%
Indirect
 
Intelligent Agricultural Solutions, LLC
North Dakota
50%
Direct
 
Intersystems Holdings, Inc.
Delaware
100%
Direct
 
Intersystems International Inc.
Delaware
100%
Indirect
 
Intersystems International LLC
Delaware
100%
Indirect
 
Laverda AGCO SpA (Known as AGCO Spa)
Italy
100%
Indirect
 
Libyan Tractor and Agricultural Commodities Company
Libyan Arab Jamahiriya
100%
Indirect
 
Manway Development Limited
Hong Kong
100%
Indirect
 
Matexi (Shanghai) Trading Limited
China
100%
Indirect
 
MY C-Lines SDN BHD
Malaysia
100%
Indirect
 





--------------------------------------------------------------------------------




Precision Planting LLC
Delaware
100%
Direct
 
Prestadora de Servicios Mexicana del Bajio, SA de CV
Mexico
100%
Indirect
 
Shanghai GSI Agriculture Equipment Co.,Ltd
China
100%
Indirect
 
Sparex (Proprietary) Limited
South Africa
100%
Indirect
 
Sparex (Tractor Accessories) Limited
Ireland
100%
Indirect
 
Sparex AB
Sweden
100%
Indirect
 
Sparex Agrirepuestos S.L.
Spain
100%
Indirect
 
Sparex Australia PTY LTD
Australia
100%
Indirect
 
Sparex Belgium BVBA
Belgium
100%
Indirect
 
Sparex Canada Limited
Ontario
100%
Indirect
 
Sparex Handels -und Vertriebs GmbH
Germany
100%
Indirect
 
Sparex Holdings Limited
England and Wales
100%
Indirect
 
Sparex International Limited
England and Wales
100%
Indirect
 
Sparex Limited
England and Wales
100%
Indirect
 
Sparex Limited ApS
Denmark
100%
Indirect
 
Sparex Limited Vestiging Holland B.V.
Netherlands
100%
Indirect
 
Sparex Maschinenzubehoor Handelsgesellschaft m.b.H
Austria
100%
Indirect
 
Sparex Mexicana S.A de C.V
Mexico
100%
Indirect
 
Sparex New Zealand Limited
New Zealand
100%
Indirect
 
Sparex Polska Sp z.o.o.
Janikowo near Poznan
100%
Indirect
 
Sparex Portugal Importacao Comercio de Pecas Lda
Torres Vedras
100%
Indirect
 
Sparex S.A.R.L
France
100%
Indirect
 
Sparex Tarim Parca Sanayi Ve Ticaret Limited Sirketi
Turkey
100%
Indirect
 
Sparex, Inc.
Ohio
100%
Direct
 
Spenco Engineering Co. Limited
England and Wales
100%
Indirect
 
Tecno Poultry Equipment S.p.A
Italy
100%
Indirect
 
Tecnoagro Maquinas Agricolas Ltda.
Brazil
100%
Indirect
 
The GSI Group (Shanghai) Co., Ltd
China
100%
Indirect
 
Unterstutzungskasse der Fella-Werke Gesellschaft mit beschankter Haftung
Germany
100%
Indirect
 
USC, LLC
Kansas
50%
Direct
 
Valtra Deutschland GmbH
Germany
100%
Indirect
 
Valtra International BV
Netherlands
100%
Indirect
 
Valtra Oy Ab
Finland
100%
Indirect
 
Valtra Tractors (UK) Limited
England and Wales
100%
Indirect
 
Valtractor - Comercio de Tractores e Maquinas Agricolas, SA
Portugal
100%
Indirect
 
Welger Vertriebs GmbH
Germany
100%
Indirect
 
Western District Agricentre Pty Limited
Australia
100%
Indirect
 





--------------------------------------------------------------------------------




XBA FinCo ApS
Denmark
100%
Indirect
 







--------------------------------------------------------------------------------








SCHEDULE 4.1(t)


Sanctions


AGCO International Holdings BV (“AGCO BV”) is currently engaged in two joint
ventures with
the Russian company, GAZ Group. GAZ Group, together with its ultimate owner Oleg
Deripaska, became subject to US sanctions in early April 2018.


The first joint venture, AGCO Machinery LLC, is focused on the distribution of
AGCO products in Russia. It is 100% owned by AGCO-RM (Distribution) Holding B.V,
a Dutch holding company, which in turn is owned 51% by AGCO BV and 49% by a GAZ
Dutch company.


The second joint venture, Golaz OJSC, is focused on the assembly, localization
and production of imported AGCO products into the Russian market. It is 100%
owned by AGCO-RM (Manufacturing) Holding BV, a Dutch holding company, which is
owned 49% by AGCO BV and 51% by a GAZ Dutch company.


Both joint ventures are consolidated in AGCO’s accounts even though Golaz OJSC
does not qualify as a Subsidiary or Affiliate for the purposes of the Credit
Agreement. The AGCO Machinery LLC investment is consolidated by virtue of the
51% shareholding, and the Golaz OJSC investment as a result of this entity’s
reliance on AGCO Machinery LLC to distribute its output.


On May 22, 2018, OFAC agreed to issue a general license extending the wind down
period for GAZ Group and its subsidiaries until October 23, 2018.


AGCO understands that GAZ Group is currently in negotiations with the United
States Treasury Department and may seek to have sanctions lifted or the deadline
extended further. AGCO is evaluating its options and will determine its course
of action once the success or failure of those negotiations is known. In any
event, AGCO is committed to having its interest in these joint venture be in
compliance with sanctions laws and has been working with its US, Dutch and
Russian counsel to ensure such compliance.




--------------------------------------------------------------------------------




Schedule 6.1
Existing Indebtedness




Description
Lendor
Currency
Current O/S in Facility Currency (millions)
USD Equiv O/S ($millions)
Existing €200 Senior Term Loan due 2020
EIB
EUR
200
$232
Existing €100 Senior Term Loan due 2021
Rabobank
EUR
100
$116
Existing €375 Senior Term Loans due 2019-2026
Various
EUR
375
$434
Existing €338 Senior Term Loans due 2021-2028
Various
EUR
338
$391
AGCO China Entities Revolving Facility
JPMorgan
CNY
197
$29
AGCO China Entities Revolving Facility
HSBC
CNY
381
$41
AGCO China Entities Revolving Facility and Term Loan
MUFG
CNY
96
$14
Term Loan
Legge
EUR
11
$12
Term Loan
Banco Popolare di Milano
EUR
6
$8
Term Loan
UNICREDIT
EUR
20
$23
Term Loan
Intesa San Paolo
EUR
6
$7
Other LT Debt
Various
 
 
$17
Total Debt
 
 
 
$1,324





--------------------------------------------------------------------------------




Schedule 9.6


Voting Participant
 
 
Participant/Sub-Participant Under Farm Credit Services of America
Revolving Loan Commitment ($)
 
 
 
Farm Credit Services of America
27,500,000


 
 
 
Farm Credit Mid-America
25,000,000


 
 
 
American AgCredit
15,000,000


 
 
 
Farm Credit Bank of Texa
14,000,000


 
 
 
AgChoice Farm Credit
7,500,000


 
 
 
Capital Farm Credit, FLCA
6,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1. Assignor: ______________________________


[Assignor [is] [is not] a Defaulting Lender]1
2. Assignee: ______________________________


[[Assignee is an Affiliate/Approved Fund of [Insert name of Lender]]2


3. Borrowers: AGCO Corporation and its Subsidiaries signatory to the Credit
Agreement.




1 Select as applicable.
2 Select as applicable.




--------------------------------------------------------------------------------




4.     Administrative Agent: Coöperatieve Rabobank U.A., New York Branch, as the
administrative agent under Credit Agreement.


5.     Credit Agreement: Credit Agreement dated as of October 17, 2018, by and
among AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO
INTERNATIONAL HOLDINGS B.V., a Dutch company, having its corporate seat in
Grubbenvorst, the Netherlands (“AGCO BV”; and together with AGCO and each other
Subsidiary of AGCO party thereto from time to time as a “Borrower”, each a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative
Agent (the “Administrative Agent”).


6. Assigned Interest:


Assignor
Assignee
Facility Assigned3
Aggregate Amount of Commitment/Loans for all Lenders4
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans5
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 



7. [Trade Date: _________ ___, 20___]6
8. Effective Date: _________ ___, 20___7










3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Incremental Term Loan Commitment,” etc.)
4 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
7 To be inserted by the Administrative Agent and which shall be the effective
date of recordation of transfer in the Register therefor.




--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR
[Insert name of Assignor]


By:____________
Name:
Title:




ASSIGNEE
[Insert name of Assignee]


By:____________
Name:
Title:






--------------------------------------------------------------------------------




Accepted and Approved:


COÖPERATIEVE RABOBANK U.A.,
NEW YORK BRANCH, as Administrative
Agent


By:__________
Name:
Title:


By:__________
Name:
Title:




[Consented to:]8
[AGCO CORPORATION, on behalf of itself
and the other Borrowers]


By:__________
Name:
Title:








8 To be added only if the consent of AGCO is required by the terms of the Credit
Agreement.






--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.     Representations and Warranties.


1.1     Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.


1.2.     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) all of the representations and
warranties contained in Section 11.7 of the Credit Agreement are true and
correct and the Assignee hereby agrees to the covenants contained in such
Section, (vi) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vii) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (viii) if it is a Lender organized under the laws of a
jurisdiction outside the United States attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.


3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. ThisAssignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to the conflicts of law principles
thereof insofar as such principles would defer to the substantive laws of some
other jurisdiction.




--------------------------------------------------------------------------------




FORM OF NOTICE OF BORROWING


Coöperatieve Rabobank U.A., New York Branch,
as Administrative Agent under the
Credit Agreement referred to below
c/o Rabo Support Services, Inc.
245 Park Avenue
New York, New York 10167
Attention: Sui Price
Telecopy: (201) 499-5328
Telephone: (212) 574-7331
Email: sui.price@rabobank.com with a copy to fm.am.SyndicatedLoans@rabobank.com


[__________ _____, ____]


Ladies and Gentlemen:


The undersigned refers to that certain Credit Agreement dated as of October 17,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein but not defined
herein shall have the meanings ascribed to such terms in the Credit Agreement),
by and among AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO
INTERNATIONAL HOLDINGS B.V., a Dutch company, having its corporate seat in
Grubbenvorst, the Netherlands (“AGCO BV”; and together with AGCO and each other
Subsidiary of AGCO party thereto from time to time as a “Borrower”, each a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative
Agent (the “Administrative Agent”), and hereby gives you notice, irrevocably,
pursuant to Section 2.2 of the Credit Agreement that the undersigned hereby
requests a Loan under the Credit Agreement, and in connection with such Loan
sets forth below the following information relating to such Loan (the “Proposed
Borrowing”), as required by Section 2.2(a) of the Credit Agreement:


1. Requested date of the Borrowing:1                 [_________ ___, 20___]


2. Type of Revolving Loan:2                     (Check One)
Base Rate Loan
LIBO Rate Loan




1 Such date shall be a Business Day.
2 Such type (1) may be a Base Rate Loan or a LIBO Rate Loan if such Revolving
Loan is denominated in U.S. Dollars and (2) shall be a LIBO Rate Loan if the
requested currency for such Borrowing is other than U.S. Dollars.




--------------------------------------------------------------------------------




3. Requested aggregate principal amount of Borrowing: [___________________]


4. Requested currency in which Borrowing is to be made:             (Check One)
U.S. Dollars
Euros
[Insert other
Offshore
Currency]


5. Interest Period and the last day thereof:3 month(s) ending
on , 20___ .




6. Borrower’s Account of such Borrower for Borrowing:4 [___________________]
    
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(a) the representations and warranties contained in each Loan Document will be
correct on and as of the date of such Proposed Borrowing, before and after
giving effect to such Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, other than as permitted by
Section 4.2 of the Credit Agreement;


(b) no event shall have occurred and be continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes or would constitute a Default or an Event of Default; and


(c) such Proposed Borrowing is permitted under Article 2 of the Credit Agreement
and after giving effect thereto, the aggregate Revolving Loan Outstandings do
not exceed the total Revolving Loan Commitments.










3 Applicable to Borrowing consisting of LIBO Rate Loans only.
4 Such account shall be with an institution located in the same country as the
Administrative Agent’s Account for the requested currency of Borrowing.




--------------------------------------------------------------------------------




Very truly yours,
AGCO CORPORATION
By:_________
Name:
Title:




--------------------------------------------------------------------------------




FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT


Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention: Loan Syndications


and the Lenders (as defined in the Credit Agreement (defined below))
[_________ ___, 20___]


Ladies and Gentlemen:


The undersigned refers to that certain Credit Agreement, dated as of October 17,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein but not defined
herein shall have the meanings ascribed to such terms in the Credit Agreement),
by and among AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO
INTERNATIONAL HOLDINGS B.V., a Dutch company, having its corporate seat in
Grubbenvorst, the Netherlands (“AGCO BV; and together with AGCO and each other
Subsidiary of AGCO party thereto from time to time as a “Borrower”, each a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative
Agent (the “Administrative Agent”), and hereby requests pursuant to Section 2.13
of the Credit Agreement that the entity described below (the “Applicant
Borrower”) to be joined as a “Borrower” under the Credit Agreement as of
[_________ ___, 20___]1 (the “Proposed Effective Date”) and sets forth below the
following information:


1. Name of Entity:                     [__________________________]
2. Jurisdiction of Organization:             [__________________________]
3. Address of Chief Executive Office/
Principal Place of Business:                 [__________________________]


The undersigned hereby certifies that (a) the Applicant Borrower is a Wholly
Owned Subsidiary of AGCO, (b) no event has occurred and is continuing, or would
result from the Applicant Borrower being joined as a “Borrower” under the Credit
Agreement, that constitutes or would constitute a Default or Event of Default
and (c) attached hereto as Annex 1 is the Designated Borrower Assumption
Agreement duly executed by the Borrowers and the Applicant Borrower.




1 The Proposed Effective Date must be at least sixty (60) days from the date of
the Designated Borrower Request, unless otherwise agreed by the Administrative
Agent in its sole discretion.




--------------------------------------------------------------------------------




Very truly yours,
AGCO CORPORATION
By:__________
Name:
Title




--------------------------------------------------------------------------------




ANNEX 1
DESIGNATED BORROWER ASSUMPTION AGREEMENT


THIS DESIGNATED BORROWER ASSUMPTION AGREEMENT (this
“Agreement”), is entered into as of [_________ ___, 20___], by and between
[_______________________, a ________________________] (the “Designated
Borrower”) and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, in its capacity as
administrative agent (the “Administrative Agent”) pursuant to the Credit
Agreement (defined below).


W I T N E S S E T H:


WHEREAS, AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO INTERNATIONAL
HOLDINGS B.V., a Dutch company, having its corporate seat in Grubbenvorst, the
Netherlands (“AGCO BV; and together with AGCO and each other Subsidiary of AGCO
party thereto from time to time as a “Borrower”, each individually an “Existing
Borrower”, and collectively, the “Existing Borrowers”), the Lenders party
thereto from time to time, and the Administrative Agent are parties to that
certain Credit Agreement dated as of October 17, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement); and


WHEREAS, the Designated Borrower satisfies the requirements to become a
“Borrower” under the Credit Agreement as set forth in Section 2.13 of the Credit
Agreement and the same may be accomplished by the execution and delivery of this
Agreement to, and the acceptance thereof by, the Administrative Agent; and


WHEREAS, concurrent with the execution and delivery of this Agreement to the
Administrative Agent, the Designated Borrower hereby unconditionally and
expressly assumes all of the Obligations of a Borrower pursuant to the Credit
Agreement and the other Loan Documents.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Designated Borrower hereby
agrees with the Administrative Agent, for its benefit and the benefit of the
Lenders and the Issuing Banks, as follows:


1. Assumption. The Designated Borrower hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Designated Borrower will be deemed
to be a party to the Credit Agreement and a “Borrower” for all purposes of the
Credit Agreement, and shall have assumed all of the Obligations of a Borrower
thereunder as if it had executed the
Credit Agreement.


2. Covenants. The Designated Borrower hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Credit Agreement, including without limitation (a) all of the
representations and warranties set forth in Article 4 of the Credit Agreement as
they relate to the Designated Borrower and (b) all of the affirmative and
negative covenants set forth in Articles 5 and 6 of the Credit Agreement. Each
such representation, warranty and covenant are incorporated by reference herein
in their entirety.
Upon the effectiveness of this Agreement, Designated Borrower shall be entitled
to exercise the rights of a “Borrower” under the Credit Agreement and any other
Loan Document subject to Section 2.13 of the Credit Agreement. All references to
“Borrower,” “Borrowers” and “Loan Parties” in the Credit Agreement and each
other Loan Document, or any document, instrument or agreement executed and
delivered, or to be executed or delivered in connection therewith, shall be
deemed to include the Designated Borrower unless the context otherwise clearly
requires.


3. Designated Borrower Liability. Without limiting the generality of the
foregoing terms contained in Paragraphs 1 and 2 above, the Designated Borrower
(a) if a Domestic Borrower, is hereby, jointly and severally together with the
other Borrowers, liable to each Lender, each Issuing Bank and the Administrative
Agent for the prompt payment and performance of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof to the extent set forth
in Section 2.12 of the Credit Agreement and its Guaranty Agreement, and (b) if a
Foreign Subsidiary that is a Borrower, shall not have any liability for any
Borrowing or other liabilities under the Loan Documents by or of AGCO or any
other Borrowing Subsidiary (except as may otherwise be expressly provided in its
Guaranty Agreement).


4. Consent. Each Existing Borrower hereby consents to the Designated Borrower
becoming a “Borrower” under the Credit Agreement and the other Loan Documents.


5. Representations and Warranties. The Designated Borrower is a corporation,
partnership or other legal entity duly organized or formed, validly existing and
in good standing (if applicable) under the laws of the jurisdiction of its
organization, is duly qualified and in good standing (if applicable) as a
foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not
reasonably be expected to result in a Material Adverse Effect, and has the
requisite power and authority to own or lease and operate its properties, to
conduct its business as now being conducted and as proposed to be conducted and
to enter into and carry out the terms of this Agreement and the other Loan
Documents to which it is a party. The Designated Borrower (a) has the requisite
power and authority to execute, deliver and perform this Agreement and the other
Loan Documents to which it is a party and the other transactions contemplated
thereby, and (b) is duly authorized to, and has been authorized by all necessary
corporate or other similar action, to execute, deliver and perform this
Agreement and the other Loan Documents to which it is a party. Neither the
execution and delivery of this Agreement or the other Loan Documents to which it
is a party, nor the consummation of the transactions contemplated herein, nor
performance of and compliance with the terms and provisions hereof by the
Designated Borrower will (i) contravene such Designated Borrower’s charter or
bylaws, (ii) violate any Applicable Law or any order of any Governmental
Authority, (iii) conflict with or result in the breach of, or constitute a
default under, any material contract, loan agreement, indenture, mortgage, deed
of trust, lease or other instrument binding on or affecting such Designated
Borrower, any of its Subsidiaries or any of their properties or (iv) result in
or require the creation or imposition of any Lien upon or with respect to any of
the properties of such Designated Borrower or any of its Subsidiaries. No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body or any other third party is
required for the due execution, delivery or performance by the Designated
Borrower of this Agreement or any other Loan Document to which it is a party.
This Agreement and the other Loan Documents to which it is a party have been
duly executed and delivered by the Designated Borrower. This Agreement and the
other Loan Documents to which it is a party are the legal, valid and binding
obligation of the Designated Borrower, enforceable against such Designated
Borrower in accordance with their terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws and
principles of equity.


6. Additional Documents. Upon the execution of this Agreement, the Designated
Borrower shall promptly execute and deliver to the Administrative Agent, such
documents, certificates and instruments as the Administrative Agent shall
reasonably request (including any opinions of counsel), in each case in form and
substance satisfactory to the Administrative Agent and the Required Lenders.


7. Binding Effect. This Agreement shall be binding upon the Designated Borrower
and shall inure to the benefit of the Administrative Agent, the Issuing Banks
and the Lenders, together with their respective successors and assigns.


8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflicts of law principles thereof insofar as such principles would defer to
the substantive laws of some other jurisdiction.


9. Loan Document. This Agreement shall be deemed to be a Loan Document for all
purposes under the Credit Agreement.


10. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same Agreement. In proving this Agreement in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile or other electronic
transmission shall be deemed an original signature hereto.


[Remainder of this Page Intentionally Left Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




[DESIGNATED BORROWER],
a [__________________________]
By:_______________
Name:
Title:




--------------------------------------------------------------------------------




ACCEPTED AND ACKNOWLEDGED
AS OF _________ ___, 20___




COÖPERATIEVE RABOBANK U.A.,
NEW YORK BRANCH, as Administrative
Agent




By:_______________
Name:
Title:




By:_______________
Name:
Title:




--------------------------------------------------------------------------------




AGCO CORPORATION
By:_______________
Name:
Title:




AGCO INTERNATIONAL HOLDINGS
B.V.
By:_______________
Name:
Title:




[OTHER EXISTING BORROWERS]




--------------------------------------------------------------------------------




FORM OF DESIGNATED BORROWER NOTICE


[AGCO Corporation
4205 River Green Parkway
Duluth, Georgia 30096-2568]


and the Lenders (as defined in the Credit Agreement (defined below))
[_________ ____, 20___]


Ladies and Gentlemen:


The undersigned refers to that certain Credit Agreement, dated as of October 17,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein but not defined
herein shall have the meanings ascribed to such terms in the Credit Agreement),
by and among AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO
INTERNATIONAL HOLDINGS B.V., a Dutch company, having its corporate seat in
Grubbenvorst, the Netherlands (“AGCO BV; and together with AGCO and each other
Subsidiary of AGCO party thereto from time to time as a “Borrower”, each a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative
Agent (the “Administrative Agent”), and hereby gives notice pursuant to Section
2.13 of the Credit Agreement that the undersigned hereby approves the request of
AGCO to join [__________________], a [________________] (the “Designated
Borrower”), as a “Borrower” under the Credit Agreement effective as of
[_________ ___, 20___] (the “Effective Date”).


As of the Effective Date, the Designated Borrower shall be a “Borrower” for all
purposes under the Credit Agreement; provided, however, no Notice of Borrowing
or Notice of Issuance may be submitted by or on behalf of the Designated
Borrower until three (3) Business Days after the Effective Date.


[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------




Very truly yours,
COÖPERATIEVE RABOBANK U.A.,
NEW YORK BRANCH, as Administrative
Agent




By:_______________
Name:
Title:




--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED:
AGCO CORPORATION


By:_______________
Name:
Title:






--------------------------------------------------------------------------------




FORM OF NOTICE OF INCREMENTAL FACILITY


Coöperatieve Rabobank U.A., New York Branch,
as Administrative Agent under the
Credit Agreement referred to below
245 Park Avenue
New York, New York 10167
Attn: Loan Syndications
Telecopy: (212) 808-2578
Telephone: (212) 808-6808
Email: syndications.ny@rabobank.com


[__________ _____, ____]


Ladies and Gentlemen:
    
Reference is made to that certain Credit Agreement dated as of October 17, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein but not defined herein shall
have the meanings ascribed to such terms in the Credit Agreement), by and among
AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO INTERNATIONAL HOLDINGS
B.V., a Dutch company, having its corporate seat in Grubbenvorst, the
Netherlands (“AGCO BV; and together with AGCO and each other Subsidiary of AGCO
party thereto from time to time as a “Borrower”, each a “Borrower” and
collectively, the “Borrowers”), the Lenders party thereto from time to time, and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”). AGCO hereby gives binding notice, pursuant to Section
2.14(a) of the Credit Agreement that it hereby requests [a Tranche of
Incremental Term Loans under the Credit Agreement be advanced to [insert name of
relevant Borrower] (the “Incremental Borrower”), and in that connection sets
forth below the information relating to such Tranche of Incremental Term Loans
(the “Proposed Borrowing”)]/ [an Incremental Revolving Commitment, and in that
connection sets forth below the information relating to such Incremental
Revolving Commitment (the “Proposed Increase”)], as required by Section 2.14(a)
of the Credit Agreement:


1. The [Tranche of Incremental Term Loans to be borrowed]/[requested Incremental
Revolving Commitment] is in an aggregate principal amount of $[___________]1.


2. The date of the Proposed [Borrowing]/[Increase] is [_________ ___, 20___]2.




1 The Tranche of Incremental Term Loans or Requested Incremental Revolving
Commitment, as the case may be, must be in a minimum principal amount of
$100,000,000 and integral multiples of $50,000,000 in excess thereof.


2 Such date shall be at least 15 Business Days from the date of delivery of the
Notice of Incremental Facility.
    
3. [All Incremental Term Loans comprising the Tranche of the Proposed Borrowing
shall accrue interest at a per annum rate equal to the LIBO Rate plus an
Applicable Margin of [____]% for LIBO Rate Borrowings, and the Base Rate plus an
Applicable Margin of [____]% for Base Rate Borrowings, with such interest
payable as set forth in the Credit Agreement.]


4. [The maturity date of the Proposed Borrowing is [___________]3.]


5. [The Incremental Borrower shall repay the principal amount of the Incremental
Term Loans comprising the Tranche on the Maturity Date.]/[ The Incremental
Borrower shall repay the principal amount of the Incremental Term Loans
comprising such Tranche (with such payments being applied to all Incremental
Term Loans comprising such Tranche on a pro rata basis) on the principal payment
dates below as follows: 4]
Principal Payment Date
Amount of Installment
[_________, 20__]
$[___________]
[_________, 20__]
$[___________]
Proposed Borrowing Maturity Date
$[___________]





6. The [Incremental Borrower]/[Borrower] shall pay to the Administrative Agent,
on behalf of the Lenders [funding]/[providing] the Proposed
[Borrowing]/[Increase] on a pro rata basis, [upfront/closing] fees in an amount
equal to ___% of the amount of the Proposed [Borrowing]/[Increase] on the date
of the Proposed [Borrowing]/[Increase] referred to in Paragraph 2 above.


7. [AGCO hereby requests that the Proposed Borrowing pursuant to this notice be
wired to the following account: [Insert Wire Information]. ]


8. [The Tranche of Incremental Term Loans advanced in connection with the
Proposed Borrowing shall be identified as Tranche No. [___].]
AGCO hereby certifies to the Administrative Agent and the Lenders that the
following statements are true on the date hereof, before and after giving effect
to the Proposed [Borrowing]/[Increase (as if fully drawn)]:
(A) the representations and warranties contained in each Loan Document are
correct on and as of the date hereof, before and after giving effect to the
Proposed [Borrowing]/[Increase (as if fully drawn)] and to the application of
the proceeds




3 The maturity date of the Proposed Borrowing shall not be earlier than the
Maturity Date.
4 No Tranche of Incremental Term Loans shall have any scheduled amortization or
other principal payments that is greater than ten (10%) of the original
principal amount thereof in any fiscal year.




--------------------------------------------------------------------------------






therefrom, as though made on and as of such date, other than as permitted by
Section 4.2 of the Credit Agreement; and


(B) no event has occurred and is continuing, or would result from suchProposed
[Borrowing]/[Increase (as if fully drawn)] or from the application of the
proceeds therefrom, that constitutes a Default or an Event of Default.


Concurrently with the delivery of this notice, Borrower has delivered to the
Administrative Agent the certificate of a Responsible Employee required by
Section 2.14(a) of
the Credit Agreement.




[The remainder of this page is intentionally left blank.]




--------------------------------------------------------------------------------




Very truly yours,


AGCO CORPORATION,
a Delaware corporation 5


By:_______________
Name:
Title:




















































5 Insert Acknowledgment signature block for Incremental Borrower if other than
AGCO.




